 



Exhibit 10.3
     
 
Second Amended and Restated Credit Agreement
Dated as of
April 25, 2007
among
Federal Signal Corporation,
The Guarantors Party Hereto,
The Banks Party Hereto,
Bank of Montreal,
as Agent
National City Bank,
as Syndication Agent
Bank of America, N.A.,
as Documentation Agent
and
BMO Capital Markets,
as Sole Lead Arranger and Sole Book Runner
     
 

 



--------------------------------------------------------------------------------



 



Table of Contents
(This Table of Contents is not part of the Agreement)

                      Page  
Section 1.
  The Revolving Credit     1  
 
           
Section 1.1.
  The Loan Commitment     1  
Section 1.2.
  Applicable Interest Rates     2  
Section 1.3.
  Minimum Borrowing Amount     4  
Section 1.4.
  Manner of Borrowing and Designating Interest Rates     4  
Section 1.5.
  Default Rate     5  
Section 1.6.
  Notes for Loans     6  
Section 1.7.
  Swing Loans     7  
Section 1.8.
  Letters of Credit     9  
Section 1.9.
  Increase of Commitments     12  
 
           
Section 2.
  General Provisions Applicable To Loans; Reduction of Commitments     13  
 
           
Section 2.1.
  Interest Periods     13  
Section 2.2.
  Maturity of Loans     13  
Section 2.3.
  Prepayments     13  
Section 2.4.
  Funding Indemnity for Eurodollar Loans     14  
Section 2.5.
  Commitment Terminations     15  
 
           
Section 3.
  Fees     15  
 
           
Section 3.1.
  Commitment Fee     15  
Section 3.2.
  Agent Fees     16  
Section 3.3.
  Fee Calculations     16  
Section 3.4.
  Letter of Credit Fees     16  
 
           
Section 4.
  Place and Application of Payments     16  
 
           
Section 4.1.
  Place and Application of Payments     16  
 
           
Section 5.
  Definitions; Interpretation     17  
 
           
Section 5.1.
  Definitions     17  
Section 5.2.
  Interpretation     33  
 
           
Section 6.
  Representations and Warranties     33  
 
           
Section 6.1.
  Corporate Organization and Authority     33  
Section 6.2.
  Subsidiaries     33  
Section 6.3.
  Corporate Authority and Validity of Obligations     34  
Section 6.4.
  Financial Statements     34  

 



--------------------------------------------------------------------------------



 



                      Page  
Section 6.5.
  No Litigation; No Labor Controversies     34  
Section 6.6.
  Taxes     35  
Section 6.7.
  Approvals     35  
Section 6.8.
  ERISA     35  
Section 6.9.
  Government Regulation     35  
Section 6.10.
  Margin Stock     35  
Section 6.11.
  Licenses and Authorizations; Compliance with Environmental and Health Laws    
36  
Section 6.12.
  Ownership of Property; Liens     36  
Section 6.13.
  No Burdensome Restrictions; Compliance with Agreements     36  
Section 6.14.
  Full Disclosure     37  
Section 6.15.
  Solvency of Guarantors     37  
Section 6.16.
  Not a Tax Shelter Transaction     37  
Section 6.17.
  No Default     37  
 
           
Section 7.
  Conditions Precedent     37  
 
           
Section 7.1.
  Initial Credit Event     37  
Section 7.2.
  All Credit Events     39  
 
           
Section 8.
  Covenants     40  
 
           
Section 8.1.
  Corporate Existence; Subsidiaries     40  
Section 8.2.
  Maintenance     40  
Section 8.3.
  Taxes     41  
Section 8.4.
  ERISA     41  
Section 8.5.
  Insurance     41  
Section 8.6.
  Financial Reports and Other Information     41  
Section 8.7.
  Bank Inspection Rights     43  
Section 8.8.
  Conduct of Business     43  
Section 8.9.
  Liens     43  
Section 8.10.
  Use of Proceeds; Regulation U     46  
Section 8.11.
  Mergers, Consolidations and Sales of Assets     46  
Section 8.12.
  Use of Property and Facilities; Environmental and Health and Safety Laws    
47  
Section 8.13.
  Investments, Acquisitions, Loans, Advances and Guaranties     47  
Section 8.14.
  Consolidated Net Worth     50  
Section 8.15.
  Total Indebtedness/Capital Ratio     50  
Section 8.16.
  Interest Coverage Ratio     50  
Section 8.17.
  Financial Services Ratios     50  
Section 8.18.
  Indebtedness     50  
Section 8.19.
  Compliance with Laws     51  
Section 8.20.
  Guarantors     51  
Section 8.21.
  Indebtedness Limitations     51  
Section 8.22.
  Ownership of BA Lease Financing Borrowers     51  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
Section 9.
  Events of Default and Remedies     52  
 
           
Section 9.1.
  Events of Default     52  
Section 9.2.
  Non-Bankruptcy Defaults     54  
Section 9.3.
  Bankruptcy Defaults     54  
Section 9.4.
  Notice of Default     54  
Section 9.5.
  Expenses     54  
Section 9.6.
  Collateral for Undrawn Letters of Credit     55  
 
           
Section 10.
  Change in Circumstances     55  
 
           
Section 10.1.
  Change of Law     55  
Section 10.2.
  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
Adjusted LIBOR     56  
Section 10.3.
  Increased Cost and Reduced Return     56  
Section 10.4.
  Lending Offices     58  
Section 10.5.
  Discretion of Bank as to Manner of Funding     58  
 
           
Section 11.
  The Agent     58  
 
           
Section 11.1.
  Appointment and Authorization of Agent     58  
Section 11.2.
  Agent and its Affiliates     58  
Section 11.3.
  Action by Agent     59  
Section 11.4.
  Consultation with Experts     59  
Section 11.5.
  Liability of Agent; Credit Decision     59  
Section 11.6.
  Indemnity     60  
Section 11.7.
  Resignation of Agent and Successor Agent     60  
Section 11.8.
  Designation of Additional Agents     60  
Section 11.9.
  Hedging Liability     60  
Section 11.10.
  L/C Issuer and Swing Line Lender     61  
 
           
Section 12.
  The Guarantees     61  
 
           
Section 12.1.
  The Guarantees     61  
Section 12.2.
  Guarantee Unconditional     61  
Section 12.3.
  Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances  
  62  
Section 12.4.
  Waivers     63  
Section 12.5.
  Limit on Recovery     63  
Section 12.6.
  Stay of Acceleration     63  
Section 12.7.
  Benefit to Guarantors     63  
Section 12.8.
  Guarantor Covenants     63  
 
           
Section 13.
  Miscellaneous     64  
 
           
Section 13.1.
  Withholding Taxes     64  
Section 13.2.
  No Waiver of Rights     65  
Section 13.3.
  Non-Business Day     65  
Section 13.4.
  Documentary Taxes     66  

-iii-



--------------------------------------------------------------------------------



 



                      Page  
Section 13.5.
  Survival of Representations     66  
Section 13.6.
  Survival of Indemnities     66  
Section 13.7.
  Sharing of Set-Off     66  
Section 13.8.
  Notices     67  
Section 13.9.
  Counterparts     67  
Section 13.10.
  Successors and Assigns     67  
Section 13.11.
  Participants     67  
Section 13.12.
  Assignments     68  
Section 13.13.
  Amendments     70  
Section 13.14.
  Headings     71  
Section 13.15.
  Legal Fees, Other Costs and Indemnification     71  
Section 13.16.
  Set Off     71  
Section 13.17.
  Entire Agreement     72  
Section 13.18.
  Governing Law     72  
Section 13.19.
  Submission to Jurisdiction; Waiver of Jury Trial     72  
Section 13.20.
  Confidentiality     72  
Section 13.21.
  USA Patriot Act     73  
Section 13.22.
  Amendment and Restatement     73  
Section 13.23.
  Currency     73  
 
           
Signature
        1  
 
           
Exhibits
           
A
  - Form of Note        
B
  - Form of Compliance Certificate        
C
  - Subsidiary Guaranty Agreement        
D
  - Assignment Agreement        
E
  - Notice of Payment Request        
F
  - Form of Commitment and Acceptance        
G
  - Form of Designation of Alternative Currency Borrower        
 
           
SCHEDULE 1
  Commitments        
SCHEDULE 1.8
  Schedule of Existing Letters of Credit        
SCHEDULE 6.2
  Schedule of Existing Subsidiaries        
SCHEDULE 6.5
  Litigation and Labor Controversies        
SCHEDULE 6.11
  Environmental Matters        
SCHEDULE 8.9
  Existing Liens        

-iv-



--------------------------------------------------------------------------------



 



Second Amended and Restated Credit Agreement
     This Second Amended and Restated Credit Agreement is entered into as of
April 25, 2007, by and among Federal Signal Corporation, a Delaware corporation
(the “Borrower”), the several Guarantors from time to time party hereto, the
several financial institutions from time to time party to this Agreement, as
Banks, and Bank of Montreal (“BMO”), as Agent as provided herein. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 5.1 hereof.
Preliminary Statement
     A. The Borrower refers to the Amended and Restated Credit Agreement dated
as of February 3, 2006, as amended and currently in effect (collectively, the
“Existing Agreement”) among the Borrower, the Guarantors party thereto, the
Banks party thereto, and Harris N.A., as Agent, pursuant to which the Banks
agreed to make available to the Borrower a revolving credit for loans and
letters of credit (the “Revolving Credit”) as described therein.
     B. Harris N.A. has given notice of its intention to resign as Agent and the
parties have agreed to substitute Bank of Montreal for Harris N.A. as Agent and,
in connection therewith, to replace Harris N.A. as a Lender with BMO Capital
Markets Financing, Inc.
     C. The Borrower requests the Banks and Agent to amend the Existing
Agreement to, among other things, extend the Termination Date, to make certain
further amendments to the Existing Agreement and, for the sake of convenience
and clarity, to restate the Existing Agreement as so amended in its entirety.
Accordingly, upon the Banks’ and Agent’s acceptance hereof in the space provided
for that purpose below and upon satisfaction of the conditions precedent to
effectiveness hereinafter set forth, the Existing Agreement and all of the
Exhibits thereto shall be amended and as so amended shall be restated in their
entirety to read as follows:
Section 1. The Revolving Credit.
     Section 1.1. The Loan Commitment. Subject to the terms and conditions
hereof, each Bank, by its acceptance hereof, severally agrees to make a loan or
loans (individually a “Revolving Loan” and collectively “Revolving Loans”) to
the Borrower from time to time on a revolving basis in U.S. Dollars up to the
amount of its revolving credit commitment set forth on Schedule 1 hereto or
pursuant to Section 1.9 or 13.12 hereof (its “Commitment” and, cumulatively for
all the Banks, the “Commitments”), subject to any reductions thereof pursuant to
the terms hereof, before the Termination Date. The sum of (a) the aggregate
Original Dollar Amount of Revolving Loans, Swing Loans and L/C Obligations and
(b) the aggregate U.S. Dollar Equivalent of all Alternative Currency Loans at
any time outstanding shall not exceed the Commitments in effect at such time.
Each Borrowing of Revolving Loans shall be made ratably from the Banks in
proportion to their respective Percentages. As provided in Section 1.4(a)
hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and the
principal amount thereof reborrowed before the Termination Date, subject to all
the terms and conditions hereof.

 



--------------------------------------------------------------------------------



 



     Section 1.2. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Bank shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 365 or 366 days, as
applicable, and actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced, continued or created by conversion from a
Eurodollar Loan until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise).
     “Base Rate” means for any day the greater of:
     (i) the rate of interest announced by the Agent from time to time as its
prime commercial rate, or equivalent, for U.S. Dollar loans to borrowers located
in the United States as in effect on such day, with any change in the Base Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate; or
     (ii) the sum of (x) the rate determined by the Agent to be the prevailing
rate per annum (rounded upwards, if necessary, to the nearest one
hundred-thousandth of a percentage point) at approximately 10:00 a.m. (Chicago
time) (or as soon thereafter as is practicable) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) for the purchase
at face value of overnight Federal funds in an amount comparable to the
principal amount owed to the Agent for which such rate is being determined, plus
(y) 1/2 of 1% (0.50%).
     (b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Bank
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
Adjusted LIBOR applicable for such Interest Period, payable on the last day of
the Interest Period and at maturity (whether by acceleration or otherwise), and,
if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.
     “Adjusted LIBOR” means a rate per annum determined by the Agent pursuant to
the following formula:

             
Adjusted LIBOR
  =   LIBOR
 
100%-Reserve Percentage    

     “Reserve Percentage” means, for the purpose of computing Adjusted LIBOR,
the maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental or other special reserves) imposed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D on Eurocurrency liabilities (as such term is defined in
Regulation D) for the applicable Interest Period as of the first day of such

-2-



--------------------------------------------------------------------------------



 



Interest Period, but subject to any amendments to such reserve requirement by
such Board or its successor, and taking into account any transitional
adjustments thereto becoming effective during such Interest Period. For purposes
of this definition, LIBOR Portions shall be deemed to be Eurocurrency
liabilities as defined in Regulation D without benefit of or credit for
prorations, exemptions or offsets under Regulation D.
     “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rate of interest per annum (rounded upwards, if necessary, to nearest 1/100
of 1%) at which deposits in U.S. dollars in immediately available funds are
offered to the Agent at 11:00 a.m. (London, England time) two (2) Business Days
before the beginning of such Interest Period by major banks in the interbank
eurodollar market for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of such LIBOR Portion which is
scheduled to be made as part of such Borrowing. Each determination of LIBOR made
by the Agent shall be conclusive and binding absent manifest error.
     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the Reuters Page 3750 (Telerate Successor
Page) as of 11:00 a.m. (London, England time) on the day two (2) Business Days
before the commencement of such Interest Period.
     “Reuters Page 3750 (Telerate Successor Page)” means the display designated
as “Page 3750” on the Telerate Service (or such other page as may replace Page
3750 on that service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for U.S. Dollar
deposits).
     “Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar
Loans, the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “Eurodollar liabilities”, as defined in such Board’s Regulation D
(or in respect of any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Loans is determined or any
category of extensions of credit or other assets that include loans by
non-United States offices of any Bank to United States residents), subject to
any amendments of such reserve requirement by such Board or its successor,
taking into account any transitional adjustments thereto. For purposes of this
definition, the Eurodollar Loans shall be deemed to be “eurodollar liabilities”
as defined in Regulation D without benefit or credit for any prorations,
exemptions or offsets under Regulation D.
     (c) Rate Determinations. The Agent shall determine each interest rate
applicable to the Loans and the Reimbursement Obligations hereunder, and a
reasonable determination thereof by

-3-



--------------------------------------------------------------------------------



 



the Agent shall be conclusive and binding except in the case of manifest error
or willful misconduct.
     Section 1.3. Minimum Borrowing Amount . Each Borrowing of Base Rate Loans
shall be in an amount not less than $5,000,000 and in integral multiples of
$1,000,000. Each Borrowing of Eurodollar Loans shall be in an amount not less
than $10,000,000 and in integral multiples of $1,000,000.
     Section 1.4. Manner of Borrowing and Designating Interest Rates . (a)
Notice to the Agent. The Borrower shall give notice to the Agent by no later
than 11:00 a.m. (Chicago time) (i) at least three (3) Business Days before the
date on which the Borrower requests the Banks to advance a Borrowing of
Eurodollar Loans and (ii) on the date the Borrower requests the Banks to advance
a Borrowing of Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to
Section 1.3’s minimum amount requirement for each outstanding Borrowing, a
portion thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans for an Interest
Period or Interest Periods specified by the Borrower or convert all or part of
such Borrowing into Base Rate Loans and (ii) if such Borrowing is of Base Rate
Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation, or conversion of a Borrowing to the Agent by
telephone or telecopy (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing). Notices of the continuation
of a Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Eurodollar Loans into Base Rate
Loans or of Base Rate Loans into Eurodollar Loans must be given by no later than
11:00 a.m. (Chicago time) at least three (3) Business Days before the date of
the requested continuation or conversion. All such notices concerning the
advance, continuation, or conversion of a Borrowing shall specify the date of
the requested advance, continuation or conversion of a Borrowing (which shall be
a Business Day), the amount of the requested Borrowing to be advanced,
continued, or converted, the type of Loans to comprise such new, continued or
converted Borrowing and, if such Borrowing is to be comprised of Eurodollar
Loans, the Interest Period applicable thereto. The Borrower agrees that the
Agent may rely on any such telephonic or telecopy notice given by any person it
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Agent has acted in reliance thereon.
     (b) Notice to the Banks. The Agent shall give prompt telephonic or telecopy
notice to each Bank of any notice from the Borrower received pursuant to
Section 1.4(a) above. The Agent shall give notice to the Borrower and each Bank
by like means of the interest rate applicable to each Borrowing of Eurodollar
Loans.

-4-



--------------------------------------------------------------------------------



 



     (c) Borrower’s Failure to Notify. Any outstanding Borrowing of Base Rate
Loans shall, subject to Section 7.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Agent within the period required by
Section 1.4(a) that the Borrower intends to convert such Borrowing into a
Borrowing of Eurodollar Loans or notifies the Agent within the period required
by Section 2.3(a) that it intends to prepay such Borrowing. If the Borrower
fails to give notice pursuant to Section 1.4(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 1.4(a) and has not notified the Agent within the period
required by Section 2.3(a) that it intends to prepay such Borrowing, such
Borrowing shall automatically be converted into a Borrowing of Base Rate Loans,
subject to Section 7.2 hereof. In the event the Borrower fails to give notice
pursuant to Section 1.4(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Agent by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans on such day in the amount of the Reimbursement Obligation then due,
which Borrowing shall be applied to pay the Reimbursement Obligation then due.
     (d) Disbursement of Loans. Not later than 12:00 Noon (Chicago time) on the
date of any requested advance of a new Borrowing of Eurodollar Loans, and not
later than 1:00 p.m. (Chicago time) on the date of any requested advance of a
new Borrowing of Base Rate Loans, subject to Section 7 hereof, each Bank shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Agent in Chicago, Illinois. The Agent
shall make available to the Borrower Loans at the Agent’s principal office in
Chicago, Illinois.
     (e) Agent Reliance on Bank Funding. Unless the Agent shall have been
notified by a Bank before the date on which such Bank is scheduled to make
payment to the Agent of the proceeds of a Loan (which notice shall be effective
upon receipt) that such Bank does not intend to make such payment, the Agent may
assume that such Bank has made such payment when due and the Agent may in
reliance upon such assumption (but shall not be required to) make available to
the Borrower the proceeds of the Loan to be made by such Bank and, if any Bank
has not in fact made such payment to the Agent, such Bank shall, on demand, pay
to the Agent the amount made available to the Borrower attributable to such Bank
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Bank pays such amount to the Agent at a rate
per annum equal to the Federal Funds Rate. If such amount is not received from
such Bank by the Agent immediately upon demand, the Borrower will, on demand,
repay to the Agent the proceeds of the Loan attributable to such Bank with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 2.4 hereof, so that the Borrower will have no
liability under such Section with respect to such payment.
     Section 1.5. Default Rate. Notwithstanding anything to the contrary
contained in Section 1.2 hereof, at the direction of the Required Banks while
any Event of Default exists or

-5-



--------------------------------------------------------------------------------



 



(unless and until rescinded by the Required Banks) after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans,
Reimbursement Obligations and letter of credit fees (computed on the basis of a
year of 360 days and actual days elapsed or, if based on the Base Rate or with
respect to Reimbursement Obligations, on the basis of a year of 365 or 366 days,
as applicable, and the actual number of days elapsed), at a rate per annum equal
to:
     (a) for any Base Rate Loan or any Swing Loan bearing interest based on the
Base Rate, the sum of two percent (2%) plus the Applicable Margin plus the Base
Rate from time to time in effect;
     (b) for any Eurodollar Loan or any Swing Loan bearing interest at the Swing
Line Lender’s Quoted Rate, the sum of two percent (2%) plus the rate of interest
in effect thereon at the time of such default until the end of the Interest
Period applicable thereto and, thereafter, at a rate per annum equal to the sum
of two percent (2%) plus the Applicable Margin plus the Base Rate from time to
time in effect;
     (c) for any Reimbursement Obligation, the sum of 2.0% plus the Base Rate
from time to time in effect; and
     (d) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee
due under Section 3.4 with respect to such Letter of Credit;
provided, however, that in the absence of acceleration or any other Event of
Default pursuant to Section 9.1(a) hereof, any adjustments pursuant to this
Section 1.5 shall be made at the election of the Required Banks with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Agent at the request or with the consent
of the Required Banks.
     Section 1.6. Notes for Loans. (a) The Revolving Loans made to the Borrower
by a Bank shall be evidenced by a single promissory note of the Borrower issued
to such Bank in the form of Exhibit A-1 hereto. Each such promissory note is
hereinafter referred to as a “Revolving Note” and collectively such promissory
notes are referred to as the “Revolving Notes.”
     (b) The Swing Loans made to the Borrower by the Swing Line Lender shall be
evidenced by a single promissory note of the Borrower issued to the Swing Line
Lender in the form of Exhibit A-2 hereto. Such promissory note is hereinafter
referred to as the “Swing Note.”
     (c) Each Bank shall record on its books and records or on a schedule to its
appropriate Note the amount of each Loan advanced, continued, or converted by
it, all payments of principal and interest and the principal balance from time
to time outstanding thereon, the type of such Loan, and, for any Eurodollar Loan
or Swing Loan, the Interest Period and the interest rate applicable thereto. The
record thereof, whether shown on such books and records of a Bank or on a
schedule to any Note, shall be prima facie evidence as to all such matters;
provided, however, that the failure of any Bank to record any of the foregoing
or any error in any such

-6-



--------------------------------------------------------------------------------



 



record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made to it hereunder together with accrued interest thereon. At
the request of any Bank and upon such Bank tendering to the Borrower the Note to
be replaced, the Borrower shall furnish a new Note to such Bank to replace any
outstanding Note, and at such time the first notation appearing on a schedule on
the reverse side of, or attached to, such Note shall set forth the aggregate
unpaid principal amount of all Loans, if any, then outstanding thereon.
     Section 1.7. Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the revolving credit facility, the Swing Line
Lender agrees to make loans to the Borrower under the Swing Line (individually a
“Swing Loan” and collectively the “Swing Loans”), either directly or through a
Designated Alternative Currency Lender as provided below, which shall not in the
aggregate Original Dollar Amount at any time outstanding exceed the Swing Line
Sublimit, provided that (i) the Original Dollar Amount of Swing Loans made to
the Borrower that are outstanding at any time shall not exceed $20,000,000, and
(ii) the Original Dollar Amount of Swing Loans made to Alternative Currency
Borrowers that are outstanding at any time shall not exceed $35,000,000. The
Swing Loans may be availed of the Borrower from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Termination Date. Each Swing Loan shall be denominated in U.S. Dollars, except
as provided in Section 1.7(d) and shall be in a minimum amount of $250,000 or
such greater amount which is an integral multiple of $100,000.
     (b) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) in the case of Swing Loans made to the Borrower, the sum of the Base Rate
plus the Applicable Margin for Base Rate Loans as from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days elapsed) or (ii) the Swing Line Lender’s Quoted Rate
(computed on the basis of a year of 360 days for the actual number of days
elapsed). Interest on each Swing Loan shall be due and payable prior to such
maturity on the last day of each Interest Period applicable thereto.
     (c) Requests for Swing Loans. Except with respect to Alternative Currency
Loans, which are governed by Section 1.7(d), the Borrower shall give the Agent
prior notice (which may be written or oral) no later than 1:00 p.m. (Chicago
time) on the date upon which the Borrower requests that any Swing Loan be made,
of the amount and date of such Swing Loan, and the Interest Period requested
therefor. The Agent shall promptly advise the Swing Line Lender of any such
notice received from the Borrower. After receiving such notice, the Swing Line
Lender shall in its discretion quote an interest rate to the Borrower at which
the Swing Line Lender would be willing to make such Swing Loan available to the
Borrower for the Interest Period so requested (the rate so quoted for a given
Interest Period being herein referred to as “Swing Line Lender’s Quoted Rate”).
The Borrower acknowledges and agrees that the interest rate quote is given for
immediate and irrevocable acceptance. If the Borrower does not so immediately
accept the Swing Line Lender’s Quoted Rate for the full amount requested by the
Borrower for such Swing Loan, the Swing Line Lender’s Quoted Rate shall be
deemed immediately withdrawn and such Swing Loan shall bear interest at the sum
of the Applicable Margin plus the Base Rate as from time to time in effect.
Subject to the terms and conditions hereof, the proceeds of such Swing Loan
shall be made available to the Borrower on the date so

-7-



--------------------------------------------------------------------------------



 



requested at the offices of the Agent in Chicago, Illinois. Anything contained
in the foregoing to the contrary notwithstanding (i) the obligation of the Swing
Line Lender to make Swing Loans shall be subject to all of the terms and
conditions of this Agreement and (ii) the Swing Line Lender shall not be
obligated to make more than one Swing Loan during any one day.
     (d) Alternative Currency Loans. Notwithstanding any other provision of this
Agreement to the contrary, so long as no Default or Event of Default shall have
occurred and be continuing the Borrower may, with the prior written consent of
the Swing Line Lender and the Agent, designate one or more of its wholly-owned
Subsidiaries that is organized in a jurisdiction that is not the United States
of America, any State thereof or the District of Columbia to borrow Swing Loans
denominated in Alternative Currencies directly from the Swing Line Lender or a
Designated Alternative Currency Lender. Such designations shall be made by the
Borrower and such Subsidiary executing and delivering to the Swing Line Lender a
Designation of Alternative Currency Borrower substantially in the form of
Exhibit G hereto with such changes therein as may be approved by the Swing Line
Lender and the Agent (each a “Designation of Alternative Currency Borrower”),
together with (i) promissory notes satisfactory in form and substance to the
Swing Line Lender to evidence the Swing Loans made to such Subsidiary, an
agreement (each a “Supplemental Agreement”) among such Subsidiary, the Agent and
the Swing Line Lender setting forth such additional terms and conditions
applicable to Swing Loans made to such Subsidiary, including the manner of
requesting Swing Loans, the minimum amounts thereof, the Alternative Currencies
in which such Swing Loans shall be made and repaid, the interest rates and
payment dates applicable thereto and tax indemnification provisions, as the
Swing Line Lender may require, certified copies of resolutions of the Board of
Directors (or the equivalent) of such Subsidiary relating to its authorization
to enter into the Designation of Alternative Currency Borrower, Supplemental
Agreement, promissory notes and other instruments and documents delivered
pursuant to this Section, certified copies of the articles or certificate of
incorporation, charter, by-laws, partnership certificate and agreement,
operating agreement, or other constitutive documents of such Subsidiary as then
in effect, and such opinions of counsel to such Subsidiary as to such matters as
the Swing Line Lender may request, and (ii) a guaranty agreement executed by the
Borrower pursuant to which the Borrower guaranties the payment when due of all
indebtedness, obligations and liabilities of such Subsidiary under this
Agreement and the other instruments and documents executed and delivered by such
Subsidiary pursuant to this Agreement (each a “Borrower Guaranty Agreement”),
certified copies of resolutions of the Borrower’s Board of Directors relating to
its authorization to enter into the Borrower Guaranty Agreement delivered
pursuant to this Section, certified copies of the articles or certificate of
incorporation and by-laws of the Borrower as then in effect, and such opinions
of counsel to the Borrower as to such matters as the Swing Line Lender may
request. Each of the instruments and documents delivered to the Swing Line
Lender in satisfaction of the requirements of this Section 1.7(d) must be
satisfactory in form and substance to the Swing Line Lender and the Agent. Upon
the execution of such Designation of Alternative Currency Borrower by the Swing
Line Lender and the Agent and the satisfaction of the other requirements of this
Section 1.7(d) such Subsidiary shall be an “Alternative Currency Borrower” under
this Agreement. All Swing Loans made by the Swing Line Lender or a Designated
Alternative Currency Lender to an Alternative Currency Borrower shall bear
interest and be subject to the terms and conditions contained in the applicable
Supplemental Agreement, notwithstanding any provision of this Agreement to the
contrary.

-8-



--------------------------------------------------------------------------------



 



     (e) Refunding Loans. In its sole and absolute discretion, the Swing Line
Lender may at any time, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf for such purpose) and with
notice to the Borrower, request each Bank to make a Revolving Loan in the form
of a Base Rate Loan in an amount equal to such Bank’s Percentage of the Original
Dollar Amount of the Swing Loans outstanding on the date such notice is given.
Unless an Event of Default described in Section 9.1(f) or 9.1(g) exists with
respect to the Borrower, regardless of the existence of any other Event of
Default, each Bank shall make the proceeds of its requested Revolving Loan
available to the Agent for the account of the Swing Line Lender or the
Designated Alternative Currency Lender, as the case may be, in immediately
available funds, at the Agent’s principal office in Chicago, Illinois, before
12:00 Noon (Chicago time) on the Business Day following the day such notice is
given. The Agent shall promptly remit the proceeds of such Borrowing of
Revolving Loans to the Swing Line Lender or the Designated Alternative Currency
Lender, as the case may be, to be applied to repay the outstanding Swing Loans.
     (f) Participations. If any Bank refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.7(e) above (because an Event of Default described in Section 9.1(f) or
9.1(g) exists with respect to the Borrower or otherwise), such Bank will, by the
time and in the manner such Revolving Loan was to have been funded to the Swing
Line Lender, purchase from the Swing Line Lender or the Designated Alternative
Currency Lender, as the case may be, in U.S. Dollars an undivided participating
interest in the outstanding Swing Loans in an amount equal to its Percentage of
the aggregate Original Dollar Amount of Swing Loans that were to have been
repaid with such Revolving Loans. Each Bank that so purchases a participation in
a Swing Loan shall thereafter be entitled to receive its Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Bank funded to the Swing Line Lender or the
Designated Alternative Currency Lender, as the case may be, its participation in
such Loan. The several obligations of the Banks under this Section shall be
absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Bank may have or have had against the Borrower, the Swing Line
Lender, any Designated Alternative Currency Lender, any other Bank or any other
Person whatever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Commitment of any Bank, and each payment made by
a Bank under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.
     Section 1.8. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the credit facility offered hereunder, the
relevant L/C Issuer shall issue (or has issued in the case of the Existing
Letters of Credit) standby and commercial letters of credit (each a “Letter of
Credit”) for the account of Borrower or for the account of the Borrower and one
or more of its Subsidiaries as joint and several co-applicants in an aggregate
undrawn face amount of all Letters of Credit (including the Existing Letters of
Credit) up to the L/C Sublimit. Each Letter of Credit shall be issued by the L/C
Issuer, but each Bank shall be obligated to reimburse the L/C Issuer for such
Bank’s Percentage of the amount of each drawing thereunder and, accordingly,
each Letter of Credit shall constitute usage of the Commitment of each Bank pro
rata in an amount equal to its Percentage of the L/C Obligations then
outstanding. Upon the

-9-



--------------------------------------------------------------------------------



 



Effective Date, each Existing Letter of Credit shall, without further action by
any party, be deemed to have been issued as a Letter of Credit hereunder for all
purposes hereof.
     (b) Applications. At any time before the Termination Date, the relevant L/C
Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than 12 months after the Termination Date (or which
are cancelable not later than 12 months after the Termination Date and each
renewal), in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Borrower and, if such Letter of Credit is also
for the account of one of its Subsidiaries, such Subsidiary, for the relevant
Letter of Credit in the form then customarily prescribed by the L/C Issuer for
the Letter of Credit requested (each an “Application"). No later than the date
which is ten days prior to the Termination Date, Borrower will cash
collateralize any Letter of Credit with an expiration date later than the
Termination Date in an amount equal to the undrawn face amount of such Letter of
Credit, such cash collateral to be held by Agent as provided in Section 9.6(b)
hereof. Notwithstanding anything contained in any Application to the contrary:
(i) the Borrower shall pay fees in connection with each Letter of Credit as set
forth in Section 3.4 hereof, (ii) before the occurrence of an Event of Default,
the L/C Issuer will not call for the funding by the Borrower of any amount under
a Letter of Credit before being presented with a drawing thereunder, and
(iii) if the L/C Issuer is not timely reimbursed for the amount of any drawing
under a Letter of Credit on the date such drawing is paid, the Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which the Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum equal to the sum of the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed). If the L/C Issuer issues any Letter of Credit with an expiration date
that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless (x) all of the Banks (in the case of clauses (i) and (ii) below) or
(y) the Required Banks (in the case of clause (iii) below) instruct the L/C
Issuer otherwise, the L/C Issuer will give such notice of non-renewal before the
time necessary to prevent such automatic extension if before such required
notice date: (i) the expiration date of such Letter of Credit if so extended
would be after the Termination Date, (ii) the Commitments have been terminated,
or (iii) a Default or an Event of Default exists and the Agent, at the request
or with the consent of the Required Banks, has given the L/C Issuer instructions
not to so permit the extension of the expiration date of such Letter of Credit.
The L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing
the amount, or extending the expiration date, thereof at the request of the
Borrower subject to the conditions of Section 7 hereof and the other terms of
this Section 1.8. Notwithstanding any provision of this Agreement to the
contrary, following the Termination Date, the L/C Issuer shall not extend the
expiration date of any Letter of Credit theretofore issued by it.
     (c) The Reimbursement Obligations. Subject to Section 1.8(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation") shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:30 a.m. (Chicago time) on the date when such drawing is to be

-10-



--------------------------------------------------------------------------------



 



paid or, if notice of such drawing is given to the Borrower after 11:30 a.m.
(Chicago time) on the date when such drawing is to be paid, by the end of such
day, in immediately available funds at the Agent’s principal office in Chicago,
Illinois or such other office as the Agent may designate in writing to the
Borrower (who shall thereafter cause to be distributed to the L/C Issuer such
amount(s) in like funds). If the Borrower does not make any such reimbursement
payment on the date due and the Participating Banks fund their participations
therein in the manner set forth in Section 1.8(d) below, then all payments
thereafter received by the Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with Section 1.8(d)
below.
     (d) The Participating Interests. Each Bank (other than the Bank or Banks
acting as an L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Bank (a “Participating Bank”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.8(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Bank shall, not
later than the Business Day it receives a certificate in the form of Exhibit E
hereto from the L/C Issuer (with a copy to the Agent) to such effect, if such
certificate is received before 1:00 p.m. (Chicago time), or not later than 1:00
p.m. (Chicago time) the following Business Day, if such certificate is received
after such time, pay to the Agent for the account of the L/C Issuer an amount
equal to such Participating Bank’s Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by the L/C Issuer to the date of such payment
by such Participating Bank at a rate per annum equal to: (i) from the date the
related payment was made by the L/C Issuer to the date 2 Business Days after
payment by such Participating Bank is due hereunder, the Federal Funds Rate for
each such day and (ii) from the date 2 Business Days after the date such payment
is due from such Participating Bank to the date such payment is made by such
Participating Bank, the Base Rate in effect for each such day. Each such
Participating Bank shall thereafter be entitled to receive its Percentage of
each payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Percentage thereof as a
Bank hereunder. The several obligations of the Participating Banks to the L/C
Issuer under this Section 1.8 shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Participating Bank may
have or have had against the Borrower, the L/C Issuer, the Agent, any Bank or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Commitment of any Bank, and each payment by
a Participating Bank under this Section 1.8 shall be made without any offset,
abatement, withholding or reduction whatsoever.
     (e) Indemnification. The Participating Banks shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrower) against

-11-



--------------------------------------------------------------------------------



 



any cost, expense (including reasonable counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from the L/C Issuer’s
gross negligence or willful misconduct) that the L/C Issuer may suffer or incur
in connection with any Letter of Credit issued by it. The obligations of the
Participating Banks under this Section 1.8(e) and all other parts of this
Section 1.8 shall survive termination of this Agreement and of all Applications,
Letters of Credit, and all drafts and other documents presented in connection
with drawings thereunder.
     (f) Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Agent of each
request for the issuance of a Letter of Credit, such notice in each case to be
accompanied by an Application for such Letter of Credit properly completed and
executed by the Borrower and, in the case of an extension or an increase in the
amount of a Letter of Credit, a written request therefor, in a form acceptable
to the Agent and the L/C Issuer, in each case, together with the fees called for
by this Agreement. The Agent shall promptly notify the L/C Issuer of the Agent’s
receipt of each such notice and the L/C Issuer shall promptly notify the Agent
and the Banks of the issuance of the Letter of Credit so requested.
     Section 1.9. Increase of Commitments. The Borrower may, on any Business Day
prior to the Termination Date, increase the aggregate amount of the Commitments
by delivering a Commitment Amount Increase Request substantially in the form
attached hereto as Exhibit F or in such other form acceptable to the Agent at
least ten (10) Business Days prior to the desired effective date of such
increase (the “Commitment Amount Increase”) identifying an additional Bank (or
additional Commitments for existing Bank(s)) and the amount of its Commitment
(or additional amount of its Commitment(s)); provided, however, that (i) any
increase of the aggregate amount of the Commitments to an amount in excess of
$300,000,000 will require the approval of the Required Banks, (ii) any increase
of the aggregate amount of the Commitments shall be in an amount not less than
$15,000,000, (iii) no Default or Event of Default shall have occurred and be
continuing at the time of the request or the effective date of the Commitment
Amount Increase, (iv) all representations and warranties contained in Section 6
hereof shall be true and correct at the time of such request and on the
effective date of such Commitment Amount Increase and (v) any additional Bank
must be an Eligible Assignee. The effective date of the Commitment Amount
Increase shall be agreed upon by the Borrower and the Agent. Upon the
effectiveness thereof, the new Bank(s) (or, if applicable, existing Bank(s))
shall advance Loans in an amount sufficient such that after giving effect to its
advance each Bank shall have outstanding its Percentage of Loans. It shall be a
condition to such effectiveness that (i) if any Eurodollar Loans are outstanding
under the Revolving Credit on the date of such effectiveness, such Eurodollar
Loans shall be deemed to be prepaid on such date and the Borrower shall pay any
amounts owing to the Banks pursuant to Section 2.4 hereof and (ii) the Borrower
shall not have terminated any portion of the Commitments pursuant to Section 2.5
hereof. The Borrower agrees to pay any reasonable expenses of the Agent relating
to any Commitment Amount Increase. Notwithstanding anything herein to the
contrary, no Bank shall have any obligation to increase its Commitment and no
Bank’s Commitment shall be increased without its consent thereto, and each Bank
may at its option, unconditionally and without cause, decline to increase its
Commitment.

-12-



--------------------------------------------------------------------------------



 



Section 2. General Provisions Applicable To Loans; Reduction of Commitments.
     Section 2.1. Interest Periods. As provided in Section 1.4(a) and
Section 1.7 hereof, at the time of each request to advance, continue, or create
by conversion a Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall
select an Interest Period applicable to such Loans from among the available
options. The term “Interest Period” means the period commencing on the date a
Borrowing of Loans is advanced, continued, or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last day of the calendar month in
which such Borrowing is advanced, continued, or created by conversion (or on the
last day of the following month if such Loan is advanced, continued or created
by conversion on the last day of a calendar month), (b) in the case of
Eurodollar Loans, 1, 2, 3, or 6 months thereafter, provided that the initial
Borrowing of Eurodollar Loans hereunder may be for an Interest Period of less
than one month if agreed upon by all the Banks, and (c) in the case of a Swing
Loan, on the date 1 to 7 days thereafter as mutually agreed to by the Borrower
and the Swing Line Lender; provided, however, that:
     (a) any Interest Period for a Borrowing of Base Rate Loans that otherwise
would end after the Termination Date shall end on the Termination Date;
     (b) for any Borrowing of Eurodollar Loans or Swing Loans, the Borrower may
not select an Interest Period that extends beyond the Termination Date;
     (c) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
     (d) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
     Section 2.2. Maturity of Loans. Each Loan shall mature and become due and
payable by the Borrower on the Termination Date.
     Section 2.3. Prepayments. (a) Optional. The Borrower may prepay without
premium or penalty and in whole or in part (but, if in part, then: (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $500,000, (ii) if
such Borrowing is of Eurodollar Loans in an amount not less than $1,000,000, and
(iii) in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.3 and Section 1.7 hereof remains outstanding) any
Borrowing

-13-



--------------------------------------------------------------------------------



 



of Eurodollar Loans upon three Business Days’ prior notice to the Agent or, in
the case of a Borrowing of Base Rate Loans, notice delivered to the Agent no
later than 11:00 a.m. (Chicago time) on the date of prepayment, such prepayment
to be made by the payment of the principal amount to be prepaid and accrued
interest thereon to the date fixed for prepayment and, in the case of Eurodollar
Loans and Swing Loans, any compensation required by Section 2.4 hereof. The
Agent will promptly advise each Bank of any such prepayment notice it receives
from the Borrower. Any amount paid or prepaid before the Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.
     (b) Mandatory. (i) If, within 30 days after receiving notice under
Section 8.6(c) of a Change of Control Event, the Required Banks notify the
Borrower that they require prepayment of the Notes, on the date set forth in
such notice (which date shall be no earlier than (x) thirty (30) days (or in the
event of a Change of Control Event described in clause (i) of the definition of
such term, ninety (90) days) after such notice is given or (y) the day on which
the Borrower, in connection with or as a result of such Change of Control Event,
repays any other Indebtedness aggregating $10,000,000 or more before its
original scheduled due date, whichever day is earlier), the Borrower shall pay
in full all Obligations and Swing Loans made to Alternative Currency Borrowers
then outstanding and cash collateralize all L/C Obligations and the Commitments
shall terminate in full.
     (ii) The Borrower shall, on any date the Commitments are reduced pursuant
to Section 2.5 hereof, prepay the Loans by the amount, if any, necessary to
reduce the sum of the aggregate Original Dollar Amount of Loans and L/C
Obligations then outstanding to the amount to which the Commitments have been so
reduced.
     (iii) If on the last day of any month or on any other date specified by the
Agent the sum of (A) the aggregate Original Dollar Amount of Revolving Loans,
Swing Loans and L/C Obligations, and (B) the aggregate U.S. Dollar Equivalent of
all Alternative Currency Loans then outstanding shall exceed the Commitments in
effect at such time, the Borrower shall within two Business Days prepay the
Loans by the amount, if any, necessary to eliminate such excess.
     Section 2.4. Funding Indemnity for Eurodollar Loans. If any Bank shall
incur any loss, cost or expense (including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Bank to fund or maintain any Eurodollar Loan or
Swing Loan or the relending or reinvesting of such deposits or amounts paid or
prepaid to such Bank, but in any event excluding any loss of profit) as a result
of:
     (a) any payment, prepayment or conversion of a Eurodollar Loan or Swing
Loan on a date other than the last day of its Interest Period,
     (b) any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 1.4(a) or Section 1.7
or established pursuant to Section 1.4(c) hereof,

-14-



--------------------------------------------------------------------------------



 



     (c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
     (d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as
a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Bank, the Borrower shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense. If any Bank
makes such a claim for compensation, it shall provide to the Borrower, with a
copy to the Agent, a certificate executed by an officer of such Bank setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) and the amounts shown on such certificate if reasonably calculated
shall be conclusive absent demonstrable error.
     Section 2.5. Commitment Terminations. (a) Voluntary. The Borrower shall
have the right at any time and from time to time, upon five (5) Business Days’
(or such shorter period as may be acceptable to the Agent) prior written notice
to the Agent, to terminate the Commitments without premium or penalty, in whole
or in part, any partial termination to be (i) in an amount not less than
$5,000,000, and (ii) allocated ratably among the Banks in proportion to their
respective Percentages, provided that the Commitments may not be reduced to an
amount less than the sum of all Loans and L/C Obligations then outstanding. Any
termination of the Commitments below the L/C Sublimit then in effect shall
reduce the L/C Sublimit by a like amount and any termination of the Commitments
below the Swing Line Sublimit then in effect shall reduce the Swing Line
Sublimit by a like amount. The Agent shall give prompt notice to each Bank of
any such termination of Commitments. Any termination of Commitments pursuant to
this Section 2.5(a) may not be reinstated.
     (b) Mandatory. Prior to the effective date of any Qualified Securitization
Transaction, the Borrower shall notify the Agent of the maximum amount of
Securitization Transaction Attributed Indebtedness which may be incurred
pursuant to the legal documentation governing such Qualified Securitization
Transaction, and the Agent shall promptly notify the Banks of such amount. On
the effective date of any Qualified Securitization Transaction, the Commitments
shall automatically, without the giving of any notice or the taking of any other
action by the Borrower or any other Person, ratably terminate by an amount equal
to the maximum amount of Securitization Transaction Attributed Indebtedness
which may be incurred pursuant to the legal documentation governing such
Qualified Securitization Transaction. Any termination of Commitments pursuant to
this Section 2.5(b) may be reinstated with the approval of all Banks.
Section 3. Fees.
     Section 3.1. Commitment Fee. For the period from the Effective Date to and
including the Termination Date, the Borrower shall pay to the Agent for the
ratable account of the Banks in accordance with their Percentages a commitment
fee at the rate per annum equal to the Applicable Margin on the average daily
Unused Commitments. Such commitment fee is payable in arrears on June 30, 2007,
on the last day of each calendar quarter thereafter and on the

-15-



--------------------------------------------------------------------------------



 



Termination Date, unless the Commitments are terminated in whole on an earlier
date, in which event the fee for the period to but not including the date of
such termination shall be paid in whole on the date of such termination.
     Section 3.2. Agent Fees. The Borrower shall pay to the Agent the fees
agreed to between the Agent and the Borrower.
     Section 3.3. Fee Calculations. All fees payable under this Section 3 shall
be computed on the basis of a year of 365 or 366 days, as the case may be, for
the actual number of days elapsed, other than letter of credit fees under
Section 3.4, which shall be computed on the basis of a year of 360 days for the
actual number of days elapsed.
     Section 3.4. Letter of Credit Fees. On the date of issuance or extension,
or increase in the amount, of any Letter of Credit pursuant to Section 1.8
hereof, the Borrower shall pay to the L/C Issuer for its own account a fronting
fee equal to 0.125% of the face amount of (or of the increase in the face amount
of) each such Letter of Credit. Quarterly in arrears, on the last day of each
March, June, September, and December, the Borrower shall pay to the Agent, for
the ratable benefit of the Banks in accordance with their Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily average face amount of
Letters of Credit outstanding during such quarter. In addition, the Borrower
shall pay to the L/C Issuer for its own account the L/C Issuer’s standard
issuance, drawing, negotiation, amendment, assignment, and other administrative
fees for each Letter of Credit as established by the L/C Issuer from time to
time.
Section 4. Place and Application of Payments.
     Section 4.1. Place and Application of Payments. All payments of principal
of and interest on the Loans and the Reimbursement Obligations and of all other
amounts payable by the Borrower under this Agreement, shall be made by the
Borrower to the Agent by no later than 1:00 p.m. (Chicago time) on the due date
thereof at the principal office of the Agent in Chicago, Illinois (or such other
location in the State of Illinois as the Agent may designate to the Borrower or
at such other location as may be specified in a Supplemental Agreement with
respect to Swing Loans made in an Alternative Currency). Any payments received
after such time shall be deemed to have been received by the Agent on the next
Business Day. All such payments shall be made (i) in U.S. Dollars, in
immediately available funds at the place of payment, or (ii) in the case of
amounts payable hereunder in an Alternative Currency, in such Alternative
Currency in such funds then customary for the settlement of international
transactions in such currency, in each case without set-off or counterclaim. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans and on Reimbursement Obligations
in which the Banks have purchased Participating Interests or facility fees or
letter of credit fees ratably to the Banks in each case to be applied in
accordance with the terms of this Agreement.

-16-



--------------------------------------------------------------------------------



 



Section 5. Definitions; Interpretation.
     Section 5.1. Definitions. The following terms when used herein have the
following meanings:
     “Acquired Business” means the entity or assets acquired by the Borrower or
a Subsidiary in an Acquisition, whether before or after the date hereof.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary), or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 10% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of the
Borrower or any Subsidiary shall be deemed an Affiliate of the Borrower and such
Subsidiary.
     “Agent” means Bank of Montreal in its capacity as administrative agent
hereunder, and any successor pursuant to Section 11.7 hereof.
     “Agreement” means this Second Amended and Restated Credit Agreement,
including all exhibits and schedules hereto and the provision titled Withdrawal
of Departing Lenders, as the same may be amended, modified or restated from time
to time in accordance wit the terms hereof.
     “Alternative Currency” means any of euros, pounds sterling, and Canadian
dollars, and any other currency approved by the Agent and the Swing Line Lender
in their sole discretion, in each case for so long as such currency is readily
available to the Swing Line Lender and is freely transferable and freely
convertible to U.S. Dollars.
     “Alternative Currency Borrower” is defined in Section 1.7(d) hereof.
     “Alternative Currency Loan” means a Swing Loan denominated in an
Alternative Currency made to an Alternative Currency Borrower pursuant to
Section 1.7(d) hereof.

-17-



--------------------------------------------------------------------------------



 



     “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 3 hereof, until the first Pricing Date, the rates per annum shown
opposite Level III below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

                                              Applicable                    
Margin for                     Eurodollar                     Loans under      
      Applicable Margin for   revolving             Base Rate Loans under  
credit and   Applicable         revolving credit and   Letter of   Margin for  
  Total Indebtedness/Capital   Reimbursement   credit Fee   Commitment Fee Level
  Ratio for Such Pricing Date   Obligations shall be:   Shall Be:   Shall Be:  V
 
Greater than or equal to 0.50 to 1.0
    0.75 %     2.00 %     0.350 % IV  
Less than 0.50 to 1.0, but greater than or equal to 0.40 to 1.0
    0.50 %     1.75 %     0.300 % III  
Less than 0.40 to 1.0, but greater than or equal to 0.30 to 1.0
    0.25 %     1.50 %     0.250 % II  
Less than 0.30 to 1.0, but greater than or equal to 0.20 to 1.0
    0.00 %     1.25 %     0.225 %  I  
Less than 0.20 to 1.0
    0.00 %     1.00 %     0.200 %

; provided, however, that if on any Pricing Date the rating on the senior debt
of the Borrower is equal to or better than (i) BBB- (or its equivalent) by
Fitch, (ii) BBB- (or its equivalent) by S&P, (iii) Baa3 (or its equivalent) by
Moody’s, or (iv) an investment grade rating from a nationally recognized rating
agency acceptable to the Agent, then the Applicable Margin for Base Rate Loans
Under Revolving Credit and Reimbursement Obligations and Eurodollar Loans under
Revolving Credit and Letter of Credit Fee shall be the Applicable Margin for
Base Rate Loans Under Revolving Credit and Reimbursement Obligations and
Eurodollar Loans under Revolving Credit and Letter of Credit Fee set forth in
the corresponding level, minus 0.25%.
For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after March 31, 2007, the date on which the Agent is
in receipt of the Borrower’s most recent financial statements and Compliance
Certificate for the fiscal quarter then ended, pursuant to Section 8.6 hereof.
The Applicable Margin shall be established based on the Total
Indebtedness/Capital Ratio for the most recently completed fiscal quarter and
the Applicable Margin established on a Pricing Date shall remain in effect until
the next Pricing Date. If the Borrower has not delivered its financial
statements and Compliance Certificate by the date such financial statements and
Compliance Certificate are required to be delivered under Section 8.6 hereof,
until such financial statements and Compliance Certificate are delivered, the
Applicable Margin shall be the highest Applicable Margin (i.e., Level V shall
apply). If the Borrower

-18-



--------------------------------------------------------------------------------



 



subsequently delivers such financial statements and Compliance Certificate
before the next Pricing Date, the Applicable Margin established by such late
delivered financial statements and Compliance Certificate shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements and Compliance
Certificate shall be in effect from the Pricing Date that occurs immediately
after the end of the fiscal quarter covered by such financial statements and
Compliance Certificate until the next Pricing Date.
     “Application” is defined in Section 1.8(b) hereof.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 7.1(f) hereof, or on any
updated such list provided by the Borrower to the Agent, or any further or
different officer of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Agent.
     “BA Lease Financing” means the non-recourse loan facility between E-One and
BA Leasing relating to E-One’s municipal lease portfolio.
     “BA Lease Financing Borrower” means E-One and any of Vactor Manufacturing,
Elgin Sweeper and E-One New York that become borrowers under the BA Lease
Financing Loan Agreement.
     “BA Lease Financing Loan Agreement” means the Loan and Security Agreement
entered into between E-One and BA Leasing evidencing the agreement of the
parties with respect to the BA Lease Financing.
     “BA Leasing” means Banc of America Leasing & Capital, LLC, and its
successors and assigns.
     “Bank” and “Banks” means and includes BMO Capital Markets Financing, Inc.,
and the other financial institutions from time to time party to this Agreement,
including each assignee Bank pursuant to Section 13.12 hereof and each new Bank
that has executed a Commitment Amount Increase Request in the form attached
hereto as Exhibit F or in such other form acceptable to the Agent and that has
been accepted by the Borrower and the Agent pursuant to Section 1.9 hereof.
     “Base Rate” is defined in Section 1.2(a) hereof.
     “Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 1.2(a) hereof.
     “Borrower” means Federal Signal Corporation, a Delaware corporation.

-19-



--------------------------------------------------------------------------------



 



     “Borrower Guaranty Agreement” is defined in Section 1.7(d) hereof.
     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Banks on a single date and for a single Interest Period. Borrowings
of Loans are made and maintained ratably from each of the Banks according to
their Percentages. A Borrowing is “advanced” on the day Banks advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 1.4(a) or deemed requested
pursuant to Section 1.4(c).
     “Business Day” means any day other than a Saturday or Sunday on which Banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the borrowing or payment of a Eurodollar
Loan, on which banks are dealing in U.S. Dollar deposits in the interbank market
in London, England.
     “Capital Lease” means at any date any lease of Property which, in
accordance with GAAP, would be required to be capitalized on the balance sheet
of the lessee.
     “Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
     “Change of Control Event” means at any time:
          (i) any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 25% or more in voting power of the outstanding Voting Stock
of the Borrower;
          (ii) during any period of twenty-four consecutive months beginning
after the date of this Agreement, individuals who at the beginning of such
period constitute the Board of Directors of the Borrower (the “Board”) and any
new director (other than a director designated by a person who has entered into
an agreement with the Borrower to effect a transaction described in clause (i),
(iii) or (iv) of this Change of Control Event definition) whose election or
nomination for election was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
cease for any reason to constitute a majority of the Board;
          (iii) the stockholders of the Borrower approve a merger or
consolidation of the Borrower with any other corporation (other than a merger or
consolidation which would result in the Voting Stock of the Borrower outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the entity surviving
such merger or

-20-



--------------------------------------------------------------------------------



 



consolidation), at least 51% of the Voting Stock of the Borrower or such
surviving entity outstanding immediately after such merger or consolidation); or
          (iv) the stockholders of the Borrower approve a plan of complete
liquidation or dissolution of the Borrower or an agreement for the sale or
disposition by the Borrower of all or substantially all of the Borrower’s
assets; or
          (v) any “Change of Control” (or words of like import), as defined in
any agreement or indenture relating to any issue of Indebtedness aggregating in
excess of $10,000,000 shall occur, the effect of which is to cause the
acceleration of any issue of such Indebtedness or to enable any holder of such
Indebtedness to cause the Borrower or any Subsidiary to repurchase, redeem or
retire any such Indebtedness held by it.
For purposes of the definition of Change of Control Event, “Person” shall have
the meaning ascribed to such term in Section 3(a)(9) of the Exchange Act as
supplemented by Section 13(d)(3) of the Exchange Act; provided, however, that
Person shall not include the Borrower or any Wholly-Owned Subsidiary.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment Amount Increase” is defined in Section 1.9 hereof.
     “Commitments” is defined in Section 1.1 hereof.
     “Compliance Certificate” means a certificate in the form of Exhibit B
hereto.
     “Consolidated Net Income” means, for any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP.
     “Consolidated Net Worth” means, for any period, the sum of all equity and
retained earnings of Borrower and its Subsidiaries, determined in accordance
with GAAP on a consolidated basis, but without deducting therefrom (a) any
non-cash charges or including therein any non-cash gains resulting from the
impact of SFAS No. 87 (Employers’ Accounting for Pensions), or (b) non-cash
charges in an aggregate amount not to exceed $100,000,000 relating to the sale,
revaluation, closure or disposition of assets, in each case notwithstanding the
GAAP treatment of any such charges or gains.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.
     “Controlled Group” means all members of a controlled group of corporations
and all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

-21-



--------------------------------------------------------------------------------



 



     “Credit Documents” means this Agreement, the Notes, the Applications, each
Subsidiary Guaranty Agreement delivered to the Agent pursuant to Section 8.1
hereof, and each Designation of Alternative Currency Borrower, promissory note,
Supplemental Agreement, Borrower Guaranty Agreement and other instruments and
documents as may be delivered pursuant to Section 1.7(d) hereof.
     “Credit Event” means the advancing of any Loan, or the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Designated Alternative Currency Lender” means Bank of Montreal or an
Affiliate of Bank of Montreal that either has a lending office in, or is
organized under the laws of, a jurisdiction other than the United States, any
State thereof and the District of Columbia in which an Alternative Currency
Borrower is located and in each case which has agreed to make Swing Loans in an
Alternative Currency to an Alternative Currency Borrower pursuant to the terms
of a Supplemental Agreement and is acceptable to the Borrower.
     “Designation of Alternative Currency Borrower” is defined in Section 1.7(d)
hereof.
     “Departing Bank” means Harris N.A.
     “Domestic Subsidiary” means each Subsidiary of the Borrower which is
organized under the laws of the United States of America or any State thereof
and which has a net worth of greater than $100,000.
     “Elgin Sweeper” means Elgin Sweeper Company, a Delaware corporation, and
its successors and assigns.
     “E-One” means E-One, Inc., a Delaware corporation, and its successors and
assigns.
     “E-One New York” means E-One New York, Inc., a New York corporation, and
its successors and assigns.
     “EBIT” means, for any period, Consolidated Net Income for such period plus
all amounts deducted in arriving at such Consolidated Net Income amount for such
period for (w) Interest Expense, (x) federal, state and local income tax
expense, (y) cash charges relating to the restructuring, closure, sale or
consolidation of existing operational facilities in an aggregate amount not to
exceed $15,000,000, and (z) non-cash charges in an aggregate amount not to
exceed $100,000,000 relating to the sale, revaluation, closure or disposition of
assets.
     “Effective Date” means the date on which the Agent has received signed
counterpart signature pages of this Agreement from each of the signatories (or,
in the case of a Bank,

-22-



--------------------------------------------------------------------------------



 



confirmation that such Bank has executed such a counterpart and dispatched it
for delivery to the Agent) and the documents required by Section 7.1 hereof.
     “Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent, (ii) in the case of any assignment of a Commitment, the L/C
Issuer, and (iii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any Guarantor or any of the Borrower’s or such
Guarantor’s Affiliates or Subsidiaries.
     “Eligible Line of Business” means any business similar to, consistent with
or complementary to the lines of business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries.
     “Environmental and Health Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
without limitation occupational safety and health standards), or the environment
or to emissions, discharges or releases of pollutants, contaminants, hazardous
or toxic substances, wastes or any other controlled or regulated substance into
the environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous or toxic substances, wastes or any other
controlled or regulated substance or the clean-up or other remediation thereof.
     “ERISA” is defined in Section 6.8 hereof.
     “Eurodollar Loan” means a Loan bearing interest prior to maturity at the
rate specified in Section 1.2(b) hereof.
     “Eurodollar Reserve Percentage” is defined in Section 1.2(b) hereof.
     “Event of Default” means any of the events or circumstances specified in
Section 9.1 hereof.
     “Excess Availability” means, as of any time the same is to be determined,
the amount (if any) by which (a) the Commitments as then in effect exceed
(b) the Original Dollar Amount of the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations then outstanding.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Letter of Credit” means each Letter of Credit listed on
Schedule 1.8 hereto and outstanding on the Effective Date.

-23-



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (x) of clause (ii) of the definition of Base Rate in
Section 1.2(a) hereof.
     “Financial Letter of Credit” shall mean any standby letter of credit which
represents an irrevocable obligation to the beneficiary on the part of the
issuer of such letter of credit (i) to repay money borrowed by or advanced to or
for the account of the account party or (ii) to make any payment on account of
any indebtedness undertaken by the account party, in the event the account party
fails to fulfill its obligation to the beneficiary and any other standby letter
of credit which is not a Performance Letter of Credit.
     “Financial Services Assets” means, for any period, to the extent included
in the amount set forth as “Financial Services Activities — Lease financing and
other receivables” in the consolidated balance sheet of the Borrower and its
Subsidiaries as of its most recently completed fiscal quarter, any lease
contracts and installment financing contracts held by the Borrower or any
Subsidiary, but only as to such lease contracts, if and to the extent such lease
contract was created by the Borrower or such Subsidiary in the normal course of
business and was not acquired from another Person.
     “Financial Services Assets — Municipal Leases” means all Financial Services
Assets which are leases or installment financing contracts with respect to which
payments of interest, discount or imputed interest (however characterized) are
exempt from U.S. federal income tax due to the municipal or other tax-exempt
status of the lessee or other obligor thereon.
     “Financial Services Assets — Other than Municipal Leases” means all
Financial Services Assets other than Financial Services Assets — Municipal
Leases.
     “Financial Services Debt” means, for any period, to the extent included in
the amount set forth as “Financial Services Activities — Borrowings” in the
consolidated balance sheet of the Borrower and its Subsidiaries as of its most
recently completed fiscal quarter, all liabilities supporting Financial Services
Assets.
     “Financial Services Debt — Municipal Leases” means all Financial Services
Debt supporting Financial Services Assets — Municipal Leases.
     “Financial Services Debt — Other than Municipal Leases” means all Financial
Services Debt other than Financial Services Debt — Municipal Leases.
     “Financial Services Equity” means, for any period, Financial Services
Assets less Financial Services Debt.
     “Fitch” means Fitch, Inc.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

-24-



--------------------------------------------------------------------------------



 



     “GAAP” means subject to Section 5.2 hereof accounting principles as in
effect from time to time generally accepted in the United States, applied by the
Borrower and its Subsidiaries on a basis consistent with the preparation of the
Borrower’s consolidated financial statements furnished to the Banks as described
in Section 6.4 hereof.
     “Guarantor” means each Domestic Subsidiary of the Borrower that is a
signatory hereto or that executes and delivers to the Agent a Subsidiary
Guaranty Agreement in the form of Exhibit C hereto along with the accompanying
closing documents required by Section 7.1 hereof.
     “Guaranty” by any Person means all obligations (other than endorsements in
the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation (including, without limitation,
limited or full recourse obligations in connection with sales of receivables or
any other Property) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, all obligations
incurred through an agreement, contingent or otherwise, by such Person: (i) to
purchase such Indebtedness or obligation or any Property or assets constituting
security therefor, (ii) to advance or supply funds (x) for the purchase or
payment of such Indebtedness or obligation, or (y) to maintain working capital
or other balance sheet condition, or otherwise to advance or make available
funds for the purchase or payment of such Indebtedness or obligation, or
(iii) to lease property or to purchase Securities or other property or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (iv) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof, but specifically excluding any obligations of the Borrower or any
Subsidiary to return, refund or apply to a purchase (or guaranteeing any such
obligations to return, refund or apply to a purchase) any cash deposit placed
with the Borrower or any Subsidiary for the purchase of inventory of the
Borrower or any Subsidiary in the event that, in the case of such obligations to
return or refund such deposit, such purchase is not consummated. For the purpose
of all computations made under this Agreement, the amount of a Guaranty in
respect of any obligation shall be deemed to be equal to the maximum aggregate
amount of such obligation or, if the Guaranty is limited to less than the full
amount of such obligation, the maximum aggregate potential liability under the
terms of the Guaranty.
     “Hazardous Material” means any substance or material which is hazardous or
toxic, and includes, without limitation, (a) asbestos, polychlorinated
biphenyls, dioxins and petroleum or its by-products or derivatives (including
crude oil or any fraction thereof) and (b) any other material or substance
regulated as “hazardous” or “toxic” pursuant to any Environmental and Health
Law.
     “Hedging Liability” means the liability of the Borrower or any Subsidiary
of the Borrower to any of the Banks, or any Affiliates of such Banks, in respect
of any interest rate, foreign currency, and/or commodity swap, exchange, cap,
collar, floor, forward, future or option agreement, or any other similar
interest rate, currency or commodity hedging arrangement, as the Borrower or
such Subsidiary of the Borrower, as the case may be, may from time to time enter
into with any one or more of the Banks party to this Agreement or their
Affiliates.

-25-



--------------------------------------------------------------------------------



 



     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.
     “Indebtedness” means and includes, the sum of all indebtedness of the
Borrower on a consolidated basis (without duplication) with respect to
(i) borrowed money; (ii) the aggregate amount of Capital Lease Obligations;
(iii) all indebtedness secured by any Lien or security interest on any Property;
(iv) all indebtedness representing the deferred purchase price of Property or
services, excluding trade payables in the ordinary course of business;
(v) Financial Letters of Credit; (vi) Securitization Transaction Attributed
Indebtedness in connection with Qualified Trade Securitization Transactions and
(vii) direct Guaranties and indemnities in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
or to assure an obligee against failure to make payment in respect of,
liabilities, obligations or indebtedness of any other Person of the kinds
referred to in clauses (i) through (vi) above, but specifically excluding from
this definition of “Indebtedness” (x) Securitization Transaction Attributed
Indebtedness in connection with Qualified Lease Securitization Transactions and
(y) Trade Value Agreements.
     “Inactive Domestic Subsidiary” means any Subsidiary of the Borrower that is
organized under the laws of the United States of America or any State thereof
and that has a net worth not greater than $100,000.
     “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of May 17, 2003, as amended and in effect from
time to time, among certain creditors of the Borrower relating to the sharing of
guaranty payments received by such creditors.
     “Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Borrower ending with the most recently completed such fiscal
quarter, the ratio of EBIT minus Interest Income to Interest Expense minus
Interest Expense on Financial Services Debt for such period.
     “Interest Expense” means, for any period, interest expense excluding any
interest expense not payable in cash (such as, for example, amortization of
discount and amortization of debt issuance costs) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but specifically including any interest, discount or other financing
costs, however described, in connection with any Qualified Trade Securitization
Transaction or the BA Lease Financing (but not any Qualified Lease
Securitization Transaction other than the BA Lease Financing) which is interest
expense or would be characterized as interest expense if such Qualified Trade
Securitization Transaction were structured as a secured lending transaction
rather than as a purchase.
     “Interest Income” means interest income on Financial Services Assets.

-26-



--------------------------------------------------------------------------------



 



     “Interest Period” is defined in Section 2.1 hereof.
     “L/C Issuer” means (i) Harris N.A., with respect to the Existing Letters of
Credit, (ii) the Agent, or (iii) any other Bank requested by the Borrower and
approved by the Agent in its sole discretion, that issues any Letter of Credit
pursuant to this Agreement.
     “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.
     “L/C Sublimit” means $50,000,000, as reduced pursuant to the terms hereof.
     “Lending Office” is defined in Section 10.4 hereof.
     “Letter of Credit” is defined in Section 1.8(a) hereof.
     “LIBOR” is defined in Section 1.2(b) hereof.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, including, but not limited to,
the security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purposes of this definition, a Person shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, Capital Lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes, and such retention of title shall constitute a “Lien.”
     “Loan” means any Revolving Loan or Swing Loan, whether outstanding as a
Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.
     “Material Subsidiary” shall mean, at any particular time, any Subsidiary of
the Borrower whose assets (including the consolidated assets of Subsidiaries of
such Subsidiary) represent more than five percent (5%) of the total assets of
the Borrower and its Subsidiaries, on a consolidated basis, at such time.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Notes” means and includes the Revolving Notes and the Swing Note.
     “Noteholder Agreement” means that certain Note Purchase Agreement of the
Company dated as of June 1, 1999, as amended from time to time.
     “Obligations” means all fees payable hereunder, all obligations of the
Borrower to pay principal or interest on Loans, all Reimbursement Obligations
owing under the Applications, and

-27-



--------------------------------------------------------------------------------



 



all other payment obligations of the Borrower arising under or in relation to
any Credit Document.
     “Original Dollar Amount” means the amount of any Obligation denominated in
U.S. Dollars and, in relation to any Alternative Currency Loan, the U.S. Dollar
Equivalent of such Alternative Currency Loan on the date of determination.
     “Percentage” means, for each Bank, the percentage of the Commitments
represented by such Bank’s Commitment or, if the Commitments have been
terminated, the percentage held by such Bank of the aggregate principal amount
of all outstanding Obligations.
     “Performance Letter of Credit” shall mean any standby letter of credit
which represents an irrevocable obligation to the beneficiary on the part of the
issuer of such letter of credit to make payment on account of any default by the
account party in the performance of a nonfinancial or commercial obligation.
     “Permitted Acquisition” means any Acquisition with respect to which all of
the following conditions shall have been satisfied:
     (a) the Acquired Business is in an Eligible Line of Business;
     (b) the Acquisition shall not be a Hostile Acquisition;
     (c) with respect to any Acquisition the aggregate purchase price of which
is less than $50,000,000, the Borrower shall have, no fewer than two Business
Days prior to the effective date of such Acquisition, delivered to the Agent a
certificate signed by an authorized officer of the Borrower certifying that the
conditions set forth in subparagraphs (f), (g) and (h) below have been satisfied
with respect to such Acquisition;
     (d) with respect to any Acquisition the aggregate purchase price of which
is greater than or equal to $50,000,000, the Borrower shall have, no fewer than
two Business Days prior to the effective date of such Acquisition, delivered to
the Agent a certificate and supporting documentation signed by an authorized
officer of the Borrower containing calculations in reasonable detail that
demonstrate that the conditions set forth in subparagraphs (f), (g) and
(h) below have been satisfied with respect to such Acquisition;
     (e) if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 8.1(b) hereof in connection therewith;
     (f) after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default or Event of Default shall exist, including with
respect to the financial covenants contained in Sections 8.14, 8.15, 8.16 and
8.17 hereof on a pro forma basis;

-28-



--------------------------------------------------------------------------------



 



     (g) after giving effect to the Acquisition and any Credit Event in
connection therewith, the Borrower’s Total Indebtedness/Capital Ratio shall not
exceed 0.50 to 1; and
     (h) after giving effect to the Acquisition and any Credit Event in
connection therewith, the Borrower shall have not less than $25,000,000 of
Excess Availability.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
     “Plan” means at any time an employee pension benefit plan covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code that is either (i) maintained by a member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
     “PBGC” is defined in Section 6.8 hereof.
     “Pricing Date”is defined in the definition of “Applicable Margin” in this
Section 5.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, whether now owned or
hereafter acquired.
     “Qualified Lease Securitization Transaction” means any Qualified
Securitization Transaction pursuant to which the principal assets being sold,
conveyed or otherwise transferred are equipment leases and rights related
thereto.
     “Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable or equipment leases and rights related
thereto (including, in the case of equipment leases, the leased equipment),
provided that:
     (x) all of the material terms and conditions of such transaction or series
of transactions, including without limitation the amount and type of any
recourse to the Borrower or any Subsidiary with respect to the assets
transferred, are acceptable to the Agent in its reasonable discretion; and
     (y) the BA Lease Financing, pursuant to the BA Lease Financing Loan
Agreement, but without giving effect to any changes in the terms thereof after
March 24, 2005, that increase the amount of credit available to the Borrower
thereunder to more than $125,000,000, add any Subsidiary of the Borrower thereto
as a borrower or guarantor thereunder other than Elgin Sweeper, E-One New York
and Vactor

-29-



--------------------------------------------------------------------------------



 



Manufacturing, increase the interest rate applicable to amounts outstanding
thereunder, increase advance rates, alter the non-recourse nature of the
Borrower’s obligations thereunder, alter the eligibility criteria for collateral
thereunder, shorten the termination date of such agreement or the final maturity
date of credit extended thereunder or allows the termination by the lender
thereunder of the BA Lease Financing Loan Agreement, or makes any covenant
contained therein more restrictive than the covenants contained in this
Agreement, in each case unless acceptable to the Agent in its reasonable
discretion, shall in any event be deemed by the parties hereto to be a Qualified
Securitization Transaction, provided that (A) the Securitization Transaction
Attributed Indebtedness under the BA Lease Financing shall not exceed
$125,000,000 at any time, (B) the aggregate fair market value of the assets of
Elgin Sweeper, E-One New York and Vactor Manufacturing that are part of the BA
Lease Financing shall not exceed $25,000,000 at any time, (C) the obligations of
each BA Lease Financing Borrower under the BA Lease Financing shall be
completely non-recourse to every other BA Lease Financing Borrower and to the
assets of every other BA Lease Financing Borrower (it being understood that in
the event that (1) the Securitization Transaction Attributed Indebtedness under
the BA Lease Financing shall exceed $125,000,000 at any time, (2) the BA Lease
Financing Loan Agreement is amended in any respect described above after
March 24, 2005, without the written acceptance of the Agent, (3) the aggregate
fair market value of the assets of Elgin Sweeper, E-One New York and Vactor
Manufacturing that are part of the BA Lease Financing exceed $25,000,000 at any
time, or (4) the lender under the BA Lease Financing shall have recourse against
any BA Lease Financing Borrower or the assets of any BA Lease Financing Borrower
for any obligation of any other BA Lease Financing Borrower under the BA Lease
Financing, the BA Lease Financing shall be deemed not to be a Qualified
Securitization Transaction).
     “Qualified Trade Securitization Transaction” means any Qualified
Securitization Transaction other than a Qualified Lease Securitization
Transaction.
     “Reimbursement Obligation” is defined in Section 1.8(c) hereof.
     “Required Banks” means, as of the date of determination thereof, three or
more Banks holding more than 50% of the Percentages.
     “Revolving Credit” is defined in the introduction hereto.
     “Revolving Loan” is defined in Section 1.1 hereof.
     “Revolving Note” is defined in Section 1.6(a) hereof.
     “S&P” means Standard and Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.
     “SEC” means the Securities and Exchange Commission.

-30-



--------------------------------------------------------------------------------



 



     “Securitization Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Securitization Transaction on any date of determination that would be
characterized as principal if such Qualified Securitization Transaction were
structured as a secured lending transaction rather than as a purchase.
     “Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
     “Set-Off” is defined in Section 13.7 hereof.
     “Significant Guarantors” means the following Guarantors: E-One, Inc.,
Vactor Manufacturing, Inc., Elgin Sweeper Company, Dayton Progress Corporation,
P.C.S. Company and Federal APD Incorporated.
     “Subsidiary” means, as to the Borrower, any corporation or other entity of
which more than fifty percent (50%) of the outstanding stock or comparable
equity interests having ordinary voting power for the election of the Board of
Directors of such corporation or similar governing body in the case of a
non-corporation (irrespective of whether or not, at the time, stock or other
equity interests of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by the Borrower or by
one or more of its Subsidiaries.
     “Subsidiary Guaranty” means the guaranty by a Guarantor of the Obligations
and Hedging Liability pursuant to the terms of Section 12 hereof.
     “Subsidiary Guaranty Agreement” means a letter to the Agent in the form of
Exhibit C hereto executed by a Subsidiary whereby it acknowledges it is party
hereto as a Guarantor under Section 12 hereof.
     “Supplemental Agreement” is defined in Section 1.7(d) hereof.
     “Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.
     “Swing Line Lender” means BMO Capital Markets Financing, Inc., acting in
its capacity as the lender of Swing Loans hereunder.
     “Swing Line Lender’s Quoted Rate” is defined in Section 1.7(c) hereof.
     “Swing Line Sublimit” means $50,000,000, as reduced pursuant to the terms
hereof.
     “Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.
     “Swing Note” is defined in Section 1.6(b) hereof.

-31-



--------------------------------------------------------------------------------



 



     “Termination Date” means April 25, 2012.
     “Total Indebtedness/Capital Ratio” means, as of any time, the ratio of
(i) Indebtedness less Financial Services Debt to (ii) the sum of
(x) Indebtedness less Financial Services Debt plus (y) Consolidated Net Worth
less Financial Services Equity.
     “Trade Value Agreement” means a guaranty or contingent agreement or
obligation, however expressed, pursuant to which the Borrower or any Subsidiary
of the Borrower assures a customer that such customer will receive a certain
minimum credit toward the purchase of new equipment from the Borrower or any
Subsidiary of the Borrower for the value of equipment previously purchased from
the Borrower or any Subsidiary of the Borrower which is traded in as part of
such purchase of new equipment. The amount of any Trade Value Agreement for the
purposes of this Agreement is the maximum amount of credit which the beneficiary
thereof could utilize at any time during the duration of such Trade Value
Agreement.
     “Unfunded Vested Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.
     “Unused Commitments” means, at any time, the difference between the
Commitments then in effect and the aggregate outstanding principal amount of
Loans and L/C Obligations, provided that Swing Loans outstanding from time to
time shall not be deemed to reduce the Unused Commitments for purposes of
computing the commitment fee under Section 3.1 hereof.
     “U.S. Dollars” and “$” each means the lawful currency of the United States
of America.
     “U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter
of Credit denominated in U.S. Dollars, (b) in relation to any Swing Loan or
other obligation denominated in an Alternative Currency, the amount of U.S.
Dollars which would be realized by converting such Alternative Currency into
U.S. Dollars at the exchange rate quoted to the Swing Line Lender or Designated
Alternative Currency Lender on any date specified by the Swing Line Lender or
Designated Alternative Currency Lender, respectively, in each case, by major
banks in the interbank foreign exchange market for the purchase of U.S. Dollars
for such Alternative Currency.
     “Vactor Manufacturing” means Vactor Manufacturing, Inc., an Illinois
corporation.
     “Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person, other than stock
or other equity interests having such power only by reason of the happening of a
contingency.
     “Welfare Plan” means a “welfare plan”, as defined in Section 3(1) of ERISA.

-32-



--------------------------------------------------------------------------------



 



     “Wholly-Owned” when used in connection with any Subsidiary of the Borrower
means a Subsidiary of which all of the issued and outstanding shares of stock or
other equity interests (other than directors’ qualifying shares as required by
law) shall be owned by the Borrower and/or one or more of its Wholly-Owned
Subsidiaries.
     Section 5.2. Interpretation. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined. All
references to times of day in this Agreement shall be references to Chicago,
Illinois time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, the same shall be done in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the specific provisions of this Agreement; provided, however,
that if any change in GAAP would affect (or would result in a change in the
method of calculation of) any of the covenants set forth in Section 8 or any
definition related thereto, then the Borrower, the Agent and the Banks will
negotiate in good faith to amend in accordance with the terms of this Agreement
all such covenants and definitions as would be affected by such change in GAAP
to the extent necessary to maintain the economic terms of such covenants as in
effect under this Agreement immediately prior to giving effect to such changes
in GAAP; provided further, however, that until the amendment of such covenants
and definitions shall have been agreed upon by the Borrower and the Required
Banks, the covenants and definitions in effect immediately prior to such
amendment shall remain in effect and any determination of compliance with any
such covenant shall be construed in accordance with GAAP as in effect
immediately prior to such change in GAAP and consistently applied.
Section 6. Representations and Warranties.
     The Borrower hereby represents and warrants to each Bank as to itself and,
where the following representations and warranties apply to Subsidiaries, as to
each of its Subsidiaries, as follows:
     Section 6.1. Corporate Organization and Authority. The Borrower is duly
organized and existing in good standing under the laws of the State of Delaware,
has all necessary corporate power to carry on its present business, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing, qualification or good standing necessary and
in which the failure to be so licensed, qualified or in good standing would
materially and adversely affect the business, operations, Property or financial
condition of the Borrower and its Subsidiaries taken as a whole.
     Section 6.2. Subsidiaries. Schedule 6.2 (as updated from time to time
pursuant to Section 8.1 hereto) identifies each Subsidiary, the jurisdiction of
its incorporation, the percentage of issued and outstanding shares of each class
of its capital stock owned by the Borrower and the Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and the number
of shares of each class issued and outstanding. Each Subsidiary is duly
incorporated and existing in good standing as a corporation under the laws of
the jurisdiction of its incorporation, has all

-33-



--------------------------------------------------------------------------------



 



necessary corporate power to carry on its present business, and if applicable,
is duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business transacted by it or the nature of the Property owned
or leased by it makes such licensing or qualification necessary and in which the
failure to be so licensed or qualified would have a material adverse effect on
the business, operations, Property or financial condition of the Borrower and
its Subsidiaries taken as a whole. All of the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable except as set forth on Schedule 6.2 hereto. All such
shares owned by the Borrower are owned beneficially, and of record, free of any
Lien. Each Domestic Subsidiary is a Guarantor except those Subsidiaries
established or acquired after the date hereof that have not yet been required to
become Guarantors pursuant to Section 8.1 hereof. Schedule 6.2 (as updated from
time to time pursuant to Section 8.1 hereto) identifies each Inactive Domestic
Subsidiary.
     Section 6.3. Corporate Authority and Validity of Obligations. The Borrower
has full corporate power and authority to enter into this Agreement and the
other Credit Documents to which it is a party, to make the borrowings herein
provided for, to issue its Notes in evidence thereof, and to perform all of its
obligations under the Credit Documents to which it is a party. Each Guarantor
has full right and authority to enter into this Agreement as a signatory hereto
or pursuant to a Subsidiary Guaranty Agreement and to perform all of its
obligations hereunder. Each Credit Document to which the Borrower or any
Guarantor is a party has been duly authorized, executed and delivered by the
Borrower or such Guarantor, as the case may be, and constitutes a valid and
binding obligation of the Borrower or such Guarantor enforceable in accordance
with its terms, subject to general principles of equity and bankruptcy,
reorganization, insolvency and similar laws of general application to
enforcement of creditors’ rights. No Credit Document, nor the performance or
observance by the Borrower or any Guarantor of any of the matters or things
therein provided for, contravenes any provision of law or any charter or by-law
provision of the Borrower or any Guarantor or (individually or in the aggregate)
any material Contractual Obligation of or affecting the Borrower or any
Guarantor or any of their respective Properties or results in or requires the
creation or imposition of any Lien on any of the Properties or revenues of the
Borrower or any Guarantor.
     Section 6.4. Financial Statements. The audited financial statements
heretofore delivered to the Banks showing historical performance of the Borrower
for the Borrower’s fiscal year ending on December 31, 2006, have been prepared
in accordance with generally accepted accounting principles applied on a basis
consistent, except as otherwise noted therein, with that of the previous fiscal
year. Each of such financial statements fairly presents on a consolidated basis
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and the results of operations for the periods covered thereby. The
Borrower and its Subsidiaries have no contingent liabilities reasonably expected
to be material other than those disclosed in such financial statements referred
to in this Section 6.4 or in comments or footnotes thereto, or in any report
supplementary thereto, heretofore furnished to the Banks. Since December 31,
2006, there has been no material adverse change in the business, operations,
Property or financial condition of the Borrower and its Subsidiaries on a
consolidated basis.
     Section 6.5. No Litigation; No Labor Controversies, (a) Except as set forth
on Schedule 6.5 (as amended from time to time in accordance with the provisions
hereof) or in the

-34-



--------------------------------------------------------------------------------



 



Borrower’s Forms 10-Q and 10-K filed with the SEC or its other filings with the
SEC, there is no litigation or governmental proceeding pending, threatened,
against the Borrower or any Subsidiary which could be reasonably expected to be
adversely determined and if adversely determined, would (individually or in the
aggregate) materially adversely affect the business, operations, Property or
financial condition of the Borrower and its Subsidiaries taken as a whole.
     (b) Except as set forth in the Borrower’s Forms 10-Q and 10-K filed with
the SEC or its other filings with the SEC, there are no labor controversies
pending or, to the best knowledge of the Borrower or any Guarantor, threatened
against the Borrower or any Subsidiary which could (insofar as the Borrower may
reasonably foresee) materially adversely affect the business, operations,
Property or financial condition of the Borrower and its Subsidiaries taken as a
whole.
     Section 6.6. Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns, and all other tax returns, required to be filed and
have paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Borrower or any Subsidiary, except such taxes, if any, as are
being contested in good faith and for which adequate reserves have been provided
and except where the failure to file is being promptly remedied and is not
reasonably expected to result in any liability material in any respect to the
Borrower and its Subsidiaries taken as a whole. No notices of tax liens have
been filed and no claims are being asserted concerning any such taxes, which
liens or claims are material to the financial condition of the Borrower and its
Subsidiaries on a consolidated basis taken as a whole. To the Borrower’s
knowledge, the charges, accruals and reserves on the books of the Borrower and
its Subsidiaries for any taxes or other governmental charges are adequate.
     Section 6.7. Approvals. No authorization, consent, license, exemption,
filing or registration with any court or governmental department, agency or
instrumentality, nor any approval or consent of the stockholders of the Borrower
or any Subsidiary or from any other Person, is necessary for the valid
execution, delivery or performance by the Borrower or any Subsidiary of any
Credit Document to which it is a party.
     Section 6.8. ERISA. With respect to each Plan, the Borrower and each other
member of the Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and with
the Code to the extent applicable to it and has not incurred any liability to
the Pension Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. Neither the Borrower nor any Subsidiary has any contingent liabilities
for any post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     Section 6.9. Government Regulation. Neither the Borrower nor any Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     Section 6.10. Margin Stock. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its primary activities, in the business of
extending credit for the purpose

-35-



--------------------------------------------------------------------------------



 



of purchasing or carrying margin stock (“margin stock” to have the same meaning
herein as in Regulation U of the Board of Governors of the Federal Reserve
System). The Borrower will not use the proceeds of any Loan in a manner that
violates any provision of Regulation U or X of the Board of Governors of the
Federal Reserve System.
     Section 6.11. Licenses and Authorizations; Compliance with Environmental
and Health Laws, (a) Except as set forth on Schedule 6.11 (as amended from time
to time in accordance with the provisions hereof), to the Borrower’s knowledge,
the Borrower and each of its Subsidiaries has all necessary licenses, permits
and governmental authorizations to own and operate its Properties and to carry
on its business as currently conducted except to the extent the failure to
maintain such licenses, permits and authorizations would not have a material
adverse effect on the Property, business or operations of the Borrower and its
Subsidiaries taken as a whole.
     (b) To the best of the Borrower’s knowledge, the business and operations of
the Borrower and each Subsidiary comply in all respects with all applicable
Environmental and Health Laws, except where the failure to so comply would not
(individually or in the aggregate) have a material adverse effect on the
Property, business or operations of the Borrower and its Subsidiaries taken as a
whole.
     (c) Except as set forth on Schedule 6.11 (as amended from time to time in
accordance with the provisions hereof), neither the Borrower nor any Subsidiary
has received any written notice, citation, order, complaint, claim or demand
from any governmental entity or in connection with any court proceeding which
could reasonably be expected to have a material adverse effect on the Property,
business or operations of the Borrower and its Subsidiaries taken as a whole
claiming that: (i) the Borrower or any Subsidiary has violated, or is about to
violate, any Environmental and Health Law; (ii) there has been a release, or
there is a threat of release, into the environment of Hazardous Materials from
the Borrower’s or any Subsidiary’s Property; (iii) the Borrower or any
Subsidiary may be or is liable, in whole or in part, for the costs of cleaning
up, remediating or responding to a release of Hazardous Materials; or (iv) any
of the Borrower’s or any Subsidiary’s Property are subject to a Lien in favor of
any governmental entity for any liability, costs or damages, under any
Environmental and Health Law arising from, or costs incurred by such
governmental entity in response to, a release of Hazardous Materials.
     Section 6.12. Ownership of Property; Liens. The Borrower and each
Subsidiary has good title to, or valid leasehold interests in, its assets as
reflected on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Agent and the Banks (except for dispositions of
assets permitted under Section 8.11 hereof), subject to no Liens other than
Liens permitted by Section 8.9 hereof.
     Section 6.13. No Burdensome Restrictions; Compliance with Agreements.
Neither the Borrower nor any Subsidiary is (a) party or subject to any law,
regulation, rule or order, or any Contractual Obligation that (individually or
in the aggregate) materially adversely affects the business, operations,
Property or financial condition of the Borrower and its Subsidiaries taken as a
whole or (b) in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which

-36-



--------------------------------------------------------------------------------



 



default materially adversely affects the business, operations, Property or
financial condition of the Borrower and its Subsidiaries taken as a whole.
     Section 6.14. Full Disclosure. Taken as a whole, all written information
heretofore furnished by the Borrower or any Guarantor to the Agent or any Bank
for purposes of or in connection with the Credit Documents or any transaction
contemplated thereby is, and all such written information hereafter furnished by
the Borrower or any Guarantor to the Agent or any Bank will be, true and
accurate in all material respects and not misleading on the date as of which
such information is stated or certified; provided, however, that the projections
and pro forma financial information contained in such materials are, and will
be, based on good faith estimates and assumptions believed by the Borrower to be
reasonable as of the date such projections and pro forma financial information
are stated.
     Section 6.15. Solvency of Guarantors. After giving effect to the
transactions contemplated herein, (i) the present fair salable value of the
assets of each Guarantor is in excess of the amount that will be required to pay
its probable liability on its existing debts as said debts become absolute and
matured, (ii) each Guarantor has received reasonably equivalent value for
executing and delivering the Credit Agreement or Subsidiary Guaranty Agreement,
(iii) the property remaining in the hands of each Guarantor is not an
unreasonably small capital, and (iv) each Guarantor is able to pay its debts as
they mature.
     Section 6.16. Not a Tax Shelter Transaction. The Borrower does not intend
to treat the Loans and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Agent thereof.
     Section 6.17. No Default. No Default or Event of Default has occurred and
is continuing.
Section 7. Conditions Precedent.
     The obligation of each Bank to advance, continue, or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
     Section 7.1. Initial Credit Event. Before or concurrently with the initial
Credit Event:
     (a) The Agent shall have received, addressed to each Bank, one original of
the favorable written opinion of Jennifer L. Sherman, in-house general counsel
to the Borrower, covering the Borrower and all of the Guarantors and in form and
substance satisfactory to the Agent and the Banks (copies of which will be
provided by the Agent to each Bank);
     (b) The Agent shall have received (i) the Certificate of the Secretary or
Assistant Secretary of the Borrower certifying (A) its Articles of Incorporation
and all amendments thereto, and (B) the Borrower’s bylaws (or comparable
constituent

-37-



--------------------------------------------------------------------------------



 



documents) and any amendments thereto, all in form and substance satisfactory to
the Agent and its counsel, and (ii) a certificate of good standing of the
Borrower certified as of a date not earlier than 20 days prior to the date
hereof by the appropriate governmental officer of the Borrower’s jurisdiction of
incorporation (copies of all such documents to be provided by the Agent to each
Bank);
     (c) For each Significant Guarantor, the Agent shall have received (i) a
Certificate of an Authorized Officer of such Significant Guarantor certifying
that since June 6, 2003, (A) there have been no changes to its Articles of
Incorporation or other charter document, and (B) there have been no changes to
its bylaws (or comparable constituent documents), such Certificate to be in form
and substance satisfactory to the Agent and its counsel, and (ii) a certificate
of good standing of such Significant Guarantor certified as of a date not
earlier than 20 days prior to the date hereof by the appropriate governmental
officer of such Significant Guarantor’s jurisdiction of organization;
     (d) The Agent shall have received one original of resolutions of the
Borrower’s and each Guarantor’s Board of Directors authorizing the execution and
delivery of the Credit Documents to which it is a party on the Effective Date
and the consummation of the transactions contemplated thereby, certified in each
instance by its Secretary or Assistant Secretary (copies of all such documents
to be provided by the Agent to each Bank);
     (e) The Agent shall have received for each Bank such Bank’s duly executed
Revolving Note, and for the Swing Line Lender, the duly executed Swing Note, of
the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 1.6(a) and (b) hereof, respectively;
     (f) The Agent shall have received for each Bank a list of the Borrower’s
Authorized Representatives;
     (g) All legal matters incident to the execution and delivery of the Credit
Documents shall be satisfactory to the Banks;
     (h) The Agent shall have received a certificate by the chief financial
officer, treasurer or corporate controller of the Borrower, stating that on the
date of such initial Credit Event no Default or Event of Default has occurred
and is continuing (copies of such certificate to be provided by the Agent to
each Bank);
     (i) The Agent shall have received five-year projected financial statements
of the Borrower in form and substance satisfactory to the Agent;
     (j) No material adverse change shall have occurred in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, and its Subsidiaries, taken as a whole, or any
Guarantor from that reflected in its financial statements for the fiscal year
ended December 31, 2006; and

-38-



--------------------------------------------------------------------------------



 



     (k) The Borrower shall have paid (or shall pay concurrently with the
initial Credit Event hereunder) all obligations outstanding under the Existing
Agreement.
Section 7.2. All Credit Events. As of the time of each Credit Event hereunder:
     (a) In the case of a Borrowing, the Agent shall have received the notice
required by Section 1.4 hereof (including any deemed notice under
Section 1.4(c)), in the case of the issuance of any Letter of Credit the L/C
Issuer shall have received a duly completed Application for such Letter of
Credit together with any fees called for by Section 3.4 hereof, and, in the case
of an extension or increase in the amount of a Letter of Credit, the L/C Issuer
shall have received a written request therefor in a form acceptable to the L/C
Issuer together with fees called for by Section 3.4 hereof;
     (b) Each of the representations and warranties set forth in Section 6
hereof shall be and remain true and correct in all material respects as of said
time, taking into account any amendments to such Section (including without
limitation any amendments to the Schedules referenced therein) made after the
date of this Agreement in accordance with its provisions, except that if any
such representation or warranty relates solely to an earlier date it need only
remain true as of such date;
     (c) The Borrower’s request for such Credit Event shall be in full
compliance with all of the relevant terms and conditions of Sections 1 and 2
hereof, no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event, and after giving effect to such
Credit Event, the aggregate outstanding principal amount of Indebtedness of the
Borrower shall not exceed any limit set forth in any board of directors’
resolution authorizing the Borrower’s incurrence of the Indebtedness incurred in
such Credit Event;
     (d) Such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
any Bank (including, without limitation, Regulation U of the Board of Governors
of the Federal Reserve System); and
     (e) In the case of a Borrowing of Swing Loans by an Alternative Currency
Borrower, such Alternative Currency Borrower shall have satisfied all conditions
to such borrowing contained in the applicable Supplemental Agreement and in
Section 1.7(d) hereof.
     Any request for a Borrowing of Loans hereunder and each request for the
issuance of, increase in the amount of, or extension of the expiration date of,
a Letter of Credit shall be deemed to be a representation and warranty by the
Borrower on the date of such Credit Event as to the facts specified in
subsections (a) through (e), both inclusive, above.

-39-



--------------------------------------------------------------------------------



 



Section 8. Covenants.
     The Borrower covenants and agrees that, so long as any Loan is outstanding
hereunder, or any Commitment is available to or in use by the Borrower
hereunder, except to the extent compliance in any case is waived in writing by
the Required Banks:
     Section 8.1. Corporate Existence; Subsidiaries, (a) The Borrower shall, and
shall cause each of its Subsidiaries to, preserve and maintain its corporate
existence, subject to the provisions of Section 8.11 hereof.
     (b) Once during each fiscal year of the Borrower, on a date not earlier
than the date the Borrower is required to make available its annual audited
financial statements pursuant to Section 8.6(a)(ii) hereof and not later than
the date fifteen Business Days thereafter, the Borrower shall, unless the
Required Banks otherwise agree, (i) cause each Domestic Subsidiary which has not
theretofore become a Guarantor to execute a Subsidiary Guaranty Agreement,
(ii) cause to be delivered to the Agent an opinion of counsel to each such
Domestic Subsidiary which has not theretofore become a Guarantor relating to its
existence and standing and the authorization for, execution and delivery of, and
validity of such Subsidiary’s obligations under the Subsidiary Guaranty
Agreement in form and substance satisfactory to the Agent, (iii) cause to be
delivered to the Agent certified copies of resolutions of the Board of Directors
of each such Domestic Subsidiary which has not theretofore become a Guarantor
relating to its authorization to enter into such Subsidiary Guaranty Agreement,
(iv) if such Domestic Subsidiary which has not theretofore become a Guarantor is
a Material Subsidiary, cause to be delivered to the Agent certified copies of
the articles or certificate of incorporation, charter, by-laws, partnership
certificate and agreement, operating agreement, or other constitutive documents
of such Domestic Subsidiary, and (v) deliver an updated Schedule 6.2 showing all
then-existing Subsidiaries of the Borrower. In addition to the required annual
actions described in the preceding sentence, the Borrower may at any time cause
any Domestic Subsidiary which has not theretofore become a Guarantor to become a
Guarantor by causing to be taken (with respect to such Domestic Subsidiary only)
the actions described in the foregoing clauses (i) through (iv). Notwithstanding
the foregoing, in no event shall the Borrower be required to cause any Domestic
Subsidiary which is a special-purpose entity created solely to engage in a
Qualified Securitization Transaction to become a Guarantor.
     (c) Upon acquiring or forming any Inactive Domestic Subsidiary, or upon any
Domestic Subsidiary becoming an Inactive Domestic Subsidiary, the Borrower shall
deliver an updated Schedule 6.2 showing all then-existing Inactive Domestic
Subsidiaries of the Borrower.
     Section 8.2. Maintenance. The Borrower will maintain, preserve and keep its
plants, properties and equipment deemed by it necessary to the proper conduct of
its business in reasonably good repair, working order and condition (ordinary
wear and tear excepted) and will from time to time make all reasonably necessary
repairs, renewals, replacements, additions and betterments thereto so that at
all times such plants, properties and equipment shall be reasonably preserved
and maintained, and the Borrower will cause each of its Subsidiaries to do so in
respect of Property owned or used by it; provided, however, that nothing in this
Section 8.2 shall prevent the Borrower or a Subsidiary from discontinuing the
operation or maintenance of any

-40-



--------------------------------------------------------------------------------



 



such Properties if such discontinuance is, in the reasonable judgment of the
Borrower, desirable in the conduct of its business or the business of its
Subsidiary.
     Section 8.3. Taxes. The Borrower will duly pay and discharge, and will
cause each of its Subsidiaries duly to pay and discharge, all material taxes,
rates, assessments, fees and governmental charges upon or against it or against
its Properties, in each case before the same becomes delinquent and before
penalties accrue thereon, unless and to the extent that the same is being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor on the books of the Borrower.
     Section 8.4. ERISA. The Borrower will, and will cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its properties or assets and will
promptly notify the Agent of (i) the occurrence of any Reportable Event (as
defined in Section 4043 of ERISA) affecting a Plan, other than any such event of
which the PBGC has waived notice by regulation, (ii) receipt of any notice from
PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (iii) its or any of its Subsidiaries’ intention to terminate
or withdraw from any Plan, and (iv) the occurrence of any event affecting any
Plan which could result in the incurrence by the Borrower or any of its
Subsidiaries of any material liability, fine or penalty, or any material
increase in the contingent liability of the Borrower or any of its Subsidiaries
under any post-retirement Welfare Plan benefit. The Agent will promptly
distribute to each Bank any notice it receives from the Borrower pursuant to
this Section 8.4.
     Section 8.5. Insurance. The Borrower will maintain, and will cause each of
its Subsidiaries to maintain, insurance with reputable and responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against law
or damage from such risks and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto), as are insured by Persons similarly situated and operating
like Properties and shall insure such other hazards and risks (including
employers’ and public liability risks) with good and responsible insurance
companies as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Borrower will upon request of any Bank
furnish to such Bank a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 8.5.
     Section 8.6. Financial Reports and Other Information, (a) The Borrower will
maintain a system of accounting in accordance with GAAP and will furnish to the
Banks and their respective duly authorized representatives such information
respecting the business and financial condition of the Borrower and its
Subsidiaries as the Agent may reasonably request (each Bank to have the right to
require the Agent make such request); and without any request, the Borrower will
furnish each of the following to the Agent, with sufficient copies for each Bank
(which the Agent shall promptly distribute to each Bank) or, in lieu of
furnishing any such item to the Agent, may at such time notify the Agent that
such item has been posted to a website maintained by or on behalf of the
Borrower and accessible to all of the Banks, such notification to inform the
Agent of any information necessary to allow the Banks to access such item:

-41-



--------------------------------------------------------------------------------



 



     (i) within 45 days after the end of each of the first three quarterly
fiscal periods of the Borrower, a copy of the Borrower’s Form 10-Q Report filed
with the SEC;
     (ii) within 90 days after the end of each fiscal year of the Borrower, a
copy of the Borrower’s Form 10-K Report filed with the SEC, prepared by the
Borrower and containing as an Exhibit thereto the Borrower’s financial
statements for such fiscal year as certified by independent public accountants
of recognized national standing selected by the Borrower with such accountants’
unqualified opinion to the effect that the financial statements have been
prepared in accordance with GAAP and present fairly in all material respects in
accordance with GAAP the consolidated financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
     (iii) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports the Borrower sends to its
shareholders, and copies of all other regular, periodic and special reports
(other than SEC Form 3, Form 4, Form 5, Form S-8 or similar administrative
reports) and all registration statements the Borrower files with the SEC or any
successor thereto, or with any national securities exchanges; and
     (iv) updated Schedules 6.5 and 6.11 along with the financial statements
delivered under subsection (i) or (ii) above, as applicable, for any calendar
quarter during which there is a change in any of the facts specified in such
Schedules 6.5 and 6.11 hereto, as then most recently updated.
     (b) Each financial statement furnished to the Agent pursuant to subsection
(a)(i) or (a)(ii) of this Section 8.6 shall be accompanied by (A) a written
certificate signed by the Borrower’s chief financial officer, corporate
controller or treasurer to the effect that no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by the
Borrower to remedy the same; and (B) a Compliance Certificate in the form of
Exhibit B hereto showing the Borrower’s compliance with the covenants set forth
in Sections 8.14, 8.15, 8.16, 8.17 and 8.20 hereof. The Agent shall promptly
after its receipt furnish copies of such certificates to each Bank. In the event
the Borrower is no longer required to file Form 10-Q and 10-K Reports with the
SEC, the Borrower will nevertheless furnish to the Banks at the time hereinabove
set forth all the financial and other information that would have comprised such
filings.

-42-



--------------------------------------------------------------------------------



 



     (c) The Borrower will promptly (and in any event within three Business Days
after an executive officer of the Borrower has knowledge thereof) give notice to
the Agent (which shall in turn provide a copy thereof to each Bank):
     (i) of the occurrence of any Change of Control Event, Default or Event of
Default;
     (ii) of any default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries, except for a default or event of
default which is not reasonably expected to have a material adverse effect on
the business, operations, Property or financial or other condition of the
Borrower and its Subsidiaries on a consolidated basis;
     (iii) of a material adverse change in the business, operations, Property or
financial condition of the Borrower and its Subsidiaries on a consolidated
basis; and
     (iv) of any litigation or governmental proceeding of the type described in
Section 6.5 hereof.
     Section 8.7. Bank Inspection Rights. The Borrower will permit the Agent
(and such Persons as the Agent may designate, which may include representatives
of any one or more Banks if they accompany the Agent) during normal business
hours to visit and inspect, under the Borrower’s guidance, any of the properties
of the Borrower or any of its Subsidiaries, to examine all of their books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and, with the consent of Borrower (which
consent shall not be unreasonably withheld), independent public accountants (and
by this provision the Borrower authorizes such accountants to discuss with the
Banks (and such Persons as any Bank may designate) the finances and affairs of
the Borrower and its Subsidiaries) all at such reasonable times and as often as
may be reasonably requested. The Agent agrees to use reasonable efforts to
coordinate its visits and inspections under this Section with the other Banks.
The Banks acknowledge that any information disclosed to them pursuant to this
Section 8.7 will be held by them subject to the provisions of Section 13.20
hereof.
     Section 8.8. Conduct of Business. Neither the Borrower nor any Subsidiary
will engage in any line of business if, as a result, the general nature of the
business of the Borrower and its Subsidiaries taken as a whole would be
substantially changed from that conducted on the date hereof.
     Section 8.9. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary; provided,
however, that this Section 8.9 shall not apply to nor operate to prevent:
     (a) Liens arising by operation of law in connection with worker’s
compensation, unemployment insurance, social security obligations, taxes,
assessments,

-43-



--------------------------------------------------------------------------------



 



statutory obligations or other similar charges, good faith deposits, pledges or
Liens in connection with bids, tenders, contracts or leases to which the
Borrower or any Subsidiary is a party (other than contracts for borrowed money),
or other deposits required to be made in the ordinary course of business;
provided that in each case the obligation secured is not overdue or, if overdue,
is being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower;
     (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business (or deposits to obtain
the release of such Liens) securing obligations not due or, if due, being
contested in good faith by appropriate proceedings and for which reserves in
conformity with GAAP have been provided on the books of the Borrower;
     (c) Liens for taxes or assessments or other government charges or levies on
the Borrower or any Subsidiary of the Borrower or their respective Properties,
not yet due or delinquent, or which can thereafter be paid without penalty, or
which are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower;
     (d) Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review, provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries at any time outstanding secured by such Liens
shall not exceed 5% of Consolidated Net Worth (as of the end of the most
recently completed fiscal quarter of the Borrower); and
     (e) Liens upon any Property acquired by the Borrower or any Subsidiary of
the Borrower to secure any Indebtedness of the Borrower or any Subsidiary
incurred at the time of the acquisition of such Property to finance the purchase
price of such Property, provided that any such Lien shall apply only to the
Property that was so acquired and the aggregate principal amount of Indebtedness
at any time outstanding, secured by such Liens, when taken together with the
aggregate amount of liabilities and indebtedness secured by Liens as permitted
under Sections 8.9(h), (i) and (1) hereof, shall not exceed 5% of the Borrower’s
consolidated assets as determined in accordance with GAAP; and
     (f) minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties which
are necessary for the conduct of the activities of the Borrower and any
Subsidiary of the Borrower or which customarily exist on properties of
corporations engaged in similar activities and similarly

-44-



--------------------------------------------------------------------------------



 



situated and which do not in any event materially impair their use in the
operation of the business of the Borrower or any Subsidiary of the Borrower;
     (g) Liens existing on the date hereof and listed on Schedule 8.9 hereto;
     (h) any Lien existing on any Property prior to the acquisition thereof by
the Borrower or any Subsidiary, provided that such Lien is not created in
contemplation of or in connection with such acquisition and the aggregate
principal amount of Indebtedness at any time outstanding, secured by such Liens,
when taken together with the aggregate amount of liabilities and indebtedness
secured by Liens as permitted under Sections 8.9(e), (i) and (1) hereof, shall
not exceed 5% of the Borrower’s consolidated assets as determined in accordance
with GAAP;
     (i) any Lien created pursuant to a Capitalized Lease Obligation, provided
that (i) the Indebtedness represented by such Capitalized Lease Obligation does
not exceed 100% of the lesser of the cost or fair market value of the leased
property at the time of such lease, (ii) such Lien does not apply to any other
Property of the Borrower or its Subsidiaries (other than proceeds (including
insurance proceeds) of the Property subject to such Lien) and (iii) the
aggregate amount of such Capitalized Lease Obligations, when taken together with
the aggregate amount of liabilities and indebtedness secured by Liens as
permitted under Sections 8.9(e), (h) and (1) hereof shall not exceed 5% of the
Borrower’s consolidated assets as determined in accordance with GAAP;
     (j) any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing paragraphs (a) through (i), inclusive, provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
the Property which was subject to the Lien so extended, renewed or replaced;
     (k) Liens on accounts or notes receivable or equipment leases and rights
related thereto (including, in the case of equipment leases, the leased
equipment) or related assets granted pursuant to the terms of a Qualified
Securitization Transaction; and
     (1) Liens not otherwise permitted under this Section 8.9 on Property (other
than (i) shares of stock in any Wholly-Owned Subsidiary, (ii) receivables,
inventory and similar working capital assets and (iii) patents, trademarks and
similar intangibles) securing Indebtedness that, when taken together with the
aggregate amount of liabilities and indebtedness secured by Liens as permitted
under Sections 8.9(e), (h) and (i) hereof, is in an aggregate outstanding
principal amount not exceeding 5% of the Borrower’s consolidated assets as
determined in accordance with GAAP.
     Without limiting the generality of the foregoing, the Borrower shall not
subject to any Lien, other than involuntary Liens described in Section 8.9(a) —
(d) hereof, sell, transfer or

-45-



--------------------------------------------------------------------------------



 



otherwise dispose of any shares of capital stock in any Guarantor, or any
Indebtedness of any Guarantor, in each case except to a Wholly-Owned Domestic
Subsidiary.
     Section 8.10. Use of Proceeds; Regulation U. The proceeds of each Borrowing
will be used by the Borrower and each Alternative Currency Borrower to finance
capital expenditures and Acquisitions permitted hereby, for working capital,
repayment of other Indebtedness, and other general corporate purposes. Neither
the Borrower nor any Alternative Currency Borrower shall use any part of the
proceeds of any of the Borrowings directly or indirectly to purchase or carry
any margin stock (as defined in Section 6.10 hereof) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.
     Section 8.11. Mergers, Consolidations and Sales of Assets, (a) The Borrower
will not, and will not permit any of its Subsidiaries to, (i) consolidate with
or be a party to a merger with any other Person or (ii) sell, lease or otherwise
dispose (including by means of sale leaseback) of all or a “substantial part” of
the assets of the Borrower and its Subsidiaries (excluding, for the purposes of
the limitations set forth in this Section 8.11, any transfer of an interest in
accounts or notes receivable or equipment leases and rights related thereto
(among the assets so excluded from the limitations of this Section 8.11 to be,
in the case of equipment leases, the leased equipment) and related assets as
part of a Qualified Securitization Transaction); provided, however, that:
     (1) any Subsidiary of the Borrower may merge or consolidate with or into or
sell, lease or otherwise convey all or a substantial part of its assets to the
Borrower or any Domestic Subsidiary of which the Borrower holds at least the
same percentage equity ownership; provided that (x) in any such merger or
consolidation involving the Borrower, the Borrower shall be the surviving or
continuing corporation, and (y) at the time of any such transaction, and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing;
     (2) any Subsidiary of the Borrower may consolidate or merge with any other
Person (including the Borrower); provided that (x) in the case of such a
transaction involving the Borrower, the Borrower is the surviving or continuing
corporation or in any other case, if the surviving corporation is a Domestic
Subsidiary of the Borrower, and (y) at the time of such consolidation or merger,
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing; and
     (3) the Borrower or any Subsidiary of the Borrower may consolidate or merge
with any other Person if such consolidation or merger is a Permitted
Acquisition.
As used in this Section 8.11 (a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the consolidated assets of the Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets
(including without limitation stock in Subsidiaries) sold, leased, transferred
or disposed of by the Borrower and its Subsidiaries during such fiscal year
(other than inventory in the ordinary course of business) and the aggregate
consideration received by Subsidiaries from their issuance or sale of their
stock during such fiscal year exceeds 15% of the consolidated assets as

-46-



--------------------------------------------------------------------------------



 



determined in accordance with GAAP of the Borrower and its Subsidiaries as of
the last day of the immediately preceding fiscal year. Without limiting of the
provisions of Section 8.20 hereof, the Banks acknowledge and agree that in the
event of any sale or other disposition of the stock of a Guarantor to a party
other than the Borrower or a Subsidiary which is otherwise permitted pursuant to
this Section 8.11, the Agent will and is hereby authorized and directed by the
Banks to release the Subsidiary Guaranty of such Guarantor concurrently with
such sale or other disposition.
     (b) The Borrower will not sell, transfer or otherwise dispose of any shares
of capital stock in any Guarantor, or any Indebtedness of any Guarantor, in each
case except (i) to a Wholly-Owned Domestic Subsidiary which is or concurrently
with such transaction becomes a Guarantor or (ii) pursuant to a transaction
otherwise permitted by this Section 8.11.
     (c) Notwithstanding the foregoing, the Borrower may, or may permit any
Subsidiary to, dispose of assets without regard to the limitations set forth in
Sections 8.11 (a) and (b) to the extent that (i) such assets are leased back by
the Borrower or a Subsidiary, as lessee, within 180 days of such disposition, or
(ii) the net proceeds from such disposition are within one year of such
disposition (A) reinvested in productive assets by the Borrower or a Subsidiary
or (B) applied to the payment or prepayment of any outstanding Indebtedness of
the Borrower or any Subsidiary.
     Section 8.12. Use of Property and Facilities; Environmental and Health and
Safety Laws. (a) The Borrower will, and will cause each of its Subsidiaries to,
comply in all material respects with the requirements of all Environmental and
Health Laws applicable to or pertaining to the Properties or business operations
of the Borrower or any Subsidiary of the Borrower. Without limiting the
foregoing, the Borrower will not, and will not permit any Person to, except in
accordance with applicable law, dispose of any Hazardous Material into, onto or
upon any real property owned or operated by the Borrower or any of its
Subsidiaries except to the extent such disposal would not (individually or in
the aggregate) have a material adverse effect on the Property, business or
operations of the Borrower and its Subsidiaries taken as a whole.
     (b) The Borrower will promptly provide the Agent (which shall promptly
furnish each Bank) with copies of any notice or other instrument of the type
described in Section 6.11(c) hereof, and in no event later than ten
(10) Business Days after an executive officer of the Borrower receives such
notice or instrument.
     Section 8.13. Investments, Acquisitions, Loans, Advances and Guaranties.
The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
of any other Person or division thereof, or be or become liable as endorser,
guarantor, surety or otherwise (such as liability as a general partner) for any
debt, obligation or undertaking of any other Person, or otherwise agree to
provide funds for payment of the obligations of another, or supply funds thereto
or invest therein or otherwise assure a creditor of another against loss, or
apply for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other

-47-



--------------------------------------------------------------------------------



 



Person (cumulatively, all of the foregoing, being “Investments”); provided,
however, that the foregoing provisions shall not apply to nor operate to
prevent:
     (a) investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America provided that any such
obligation matures within one year from the date it is acquired by the Borrower
or Subsidiary;
     (b) investments in commercial paper rated P-l by Moody’s or A-l by S&P
maturing within one year of its date of issuance;
     (c) investments in certificates of deposit issued by any Bank or any United
States commercial bank having capital and surplus of not less than $100,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Bank or other such commercial bank and maturing
within six months of the date of acceptance or in Eurodollar time deposits
placed with any Bank or other such commercial bank;
     (d) investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;
     (e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and
(d) above;
     (f) tax-exempt obligations, having an effective maturity within one year
from the date of acquisition, which are rated in one of the top two rating
classifications by at least one nationally recognized rating agency; and
     (g) ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;
     (h) endorsements of negotiable instruments for collection in the ordinary
course of business;
     (i) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;
     (j) Permitted Acquisitions;
     (k) Guaranties of the Obligations and Hedging Liability by Guarantors under
Subsidiary Guaranties;

-48-



--------------------------------------------------------------------------------



 



     (l) Guaranties by Guarantors of obligations in an aggregate principal
amount not to exceed $275,000,000 with respect to Indebtedness issued prior to
the Effective Date under the Noteholder Agreement;
     (m) Guaranties entered into after the Effective Date by Subsidiaries with
respect to Indebtedness of the Borrower or other Subsidiaries in an aggregate
principal amount, when taken together with Guaranties entered into pursuant to
clauses (s) and (v), below, not to exceed $200,000,000 (specifically excluding
Trade Value Agreements, which are permitted only under clause (q) below);
     (n) interest rate swaps and other recognized hedging arrangements entered
into by the Borrower or any Subsidiary in the ordinary course of its business
for the purpose of directly mitigating risks associated with liabilities,
commitments or assets held or reasonably anticipated by the Borrower or such
Subsidiary and not for purposes of speculation or taking a “market view”, and
guaranties by the Borrower or any Subsidiary of the obligations under such
interest rate swaps or other recognized hedging arrangements;
     (o) investments by the Borrower and its Subsidiaries from time to time in
their respective Subsidiaries;
     (p) Investments comprised of capital contributions (whether in the form of
cash, a note, or other assets) to a Subsidiary or other special-purpose entity
created solely to engage in a Qualified Securitization Transaction or otherwise
resulting from transfers of assets permitted by Section 8.11 hereof to such a
special-purpose entity;
     (q) Trade Value Agreements aggregating not more than $50,000,000 at any one
time outstanding;
     (r) a Guaranty by the Borrower of up to $40,000,000 in principal amount of
Indebtedness of Federal Signal Canada Finance Company incurred prior to the
Effective Date;
     (s) Guaranties not otherwise permitted by this Section 8.13 aggregating not
more than $100,000,000 at any one time outstanding (specifically excluding Trade
Value Agreements, which are permitted only under clause (q) above), and provided
that any Guaranties entered into by Subsidiaries pursuant to this clause
(s) shall also reduce, on a dollar-for-dollar basis, the amount available for
Guaranties under clauses (m), above, and (v), below, even if such Guaranties
entered into under this clause (s) could not otherwise be entered into under
said clauses (m) and (v);
     (t) a Guaranty satisfying the requirements of clause (y) of the definition
of “Qualified Securitization Transaction” set forth in Section 5.1 hereof by the
Borrower of the obligations and liabilities of the BA Lease Financing Borrowers
under the BA Lease Financing;

-49-



--------------------------------------------------------------------------------



 



     (u) Guaranties by the Borrower of the indebtedness, obligations and
liabilities of Alternative Currency Borrowers pursuant to Borrower Guaranty
Agreements; and
     (v) Investments not otherwise permitted by this Section 8.13 aggregating
not more than $20,000,000 at any one time outstanding (specifically excluding
Trade Value Agreements, which are permitted only under clause (q) above), and
provided that any Guaranties entered into by Subsidiaries pursuant to this
clause (v) shall also reduce, on a dollar-for-dollar basis, the amount available
for Guaranties under clauses (m) and (s) above, even if such Guaranties entered
into under this clause (v) could not otherwise be entered into under said
clauses (m) and (s).
     In determining the amount of investments, acquisitions, loans, advances and
guaranties permitted under this Section 8.13, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, guaranties (other than Trade
Value Agreements) shall be taken at the amount of obligations guaranteed thereby
and Trade Value Agreements shall be valued as set forth in the definition of
such term.
     Section 8.14. Consolidated Net Worth. The Borrower will at all times
maintain a Consolidated Net Worth of not less than the sum of (a) $355,000,000
plus (b) 50% of Consolidated Net Income of the Borrower for each fiscal quarter
of the Borrower ending on or after March 31, 2007, for which such quarterly
Consolidated Net Income is a positive amount (i.e., there shall be no reduction
to the minimum amount of Consolidated Net Worth required to be maintain
hereunder for any fiscal quarter in which such Consolidated Net Income is less
than zero).
     Section 8.15. Total Indebtedness/Capital Ratio. The Borrower will, as of
the last day of each fiscal quarter of the Borrower, maintain the Total
Indebtedness/Capital Ratio at not more than .55 to 1.0.
     Section 8.16. Interest Coverage Ratio. The Borrower will, as of the last
day of each fiscal quarter of the Borrower, maintain an Interest Coverage Ratio
not less than 3.00 to 1.00.
     Section 8.17. Financial Services Ratios. The Borrower will, as of the last
day of each fiscal quarter of the Borrower, maintain (x) the ratio of Financial
Services Debt — Municipal Leases to Financial Services Assets — Municipal Leases
at no more than .95 to 1.0 and (y) the ratio of Financial Services Debt — Other
than Municipal Leases to Financial Services Assets -Other than Municipal Leases
at no more than .91 to 1.0.
     Section 8.18. Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur, assume, guaranty or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:
     (a) Indebtedness to the Banks, their Affiliates (in the case of Hedging
Liability) and the Agent as Guarantors under Subsidiary Guaranties and as
Alternative Currency Borrowers under this Agreement and the other Credit
Documents;

-50-



--------------------------------------------------------------------------------



 



     (b) Indebtedness of Wholly-Owned Subsidiaries to the Borrower or to other
Wholly-Owned Subsidiaries;
     (c) Indebtedness on hedging arrangements permitted by Section 8.13(n)
hereof;
     (d) Indebtedness of Subsidiaries on Guaranties of Indebtedness under the
Noteholder Agreement permitted under Section 8.13(1) hereof;
     (e) Indebtedness of Subsidiaries on Guaranties permitted under
Sections 8.13(m) or (s) hereof;
     (f) Securitization Transaction Attributed Indebtedness in connection with
Qualified Trade Securitization Transactions; and
     (g) Indebtedness of Subsidiaries not otherwise permitted by this Section
aggregating not more than $110,000,000 at any one time outstanding.
     Section 8.19. Compliance with Laws. Without limiting any of the other
covenants of the Borrower in this Section 8, the Borrower will, and will cause
each of its Subsidiaries to, conduct its business, and otherwise be, in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities; provided, however, that neither the
Borrower nor any Subsidiary of the Borrower shall be required to comply with any
such law, regulation, ordinance or order if (x) it shall be contesting such law,
regulation, ordinance or order in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor on the books of the
Borrower or such Subsidiary, as the case may be, or (y) the failure to comply
therewith is not reasonably expected to have, in the aggregate, a material
adverse effect on the business, operations, property or financial condition of
the Borrower and its Subsidiaries, taken as a whole.
     Section 8.20. Guarantors. At no time during the term of this Agreement
shall the aggregate of the assets directly owned by the Borrower and directly
owned by each Guarantor (excluding, for the purposes of this calculation, assets
owned by a Subsidiary of the Borrower or a Subsidiary of any Guarantor except to
the extent that such Subsidiary is also a Guarantor) comprise less than 60% of
the consolidated total assets of the Borrower and its Subsidiaries.
     Section 8.21. Indebtedness Limitations. At no time during the term of this
Agreement shall the aggregate outstanding principal amount of Indebtedness of
the Borrower exceed any limit set forth in any general board of directors’
resolution authorizing the Borrower’s incurrence of the Obligations.
     Section 8.22. Ownership of BA Lease Financing Borrowers. The Borrower
shall, on the Closing Date of the BA Lease Financing and as of the date of each
Request for Funding, Advance and Substitution under the BA Lease Financing Loan
Agreement, (i) own all of the beneficial interest of each BA Lease Financing
Borrower and hold of record all of the issued and outstanding Stock of each BA
Lease Financing Borrower free and clear of all Liens and Adverse

-51-



--------------------------------------------------------------------------------



 



Claims, and (ii) not create or suffer to exist any Lien or other Adverse Claim
on any of the Stock of any BA Lease Financing Borrower. As used in this
Section 8.22, the capitalized terms “Request for Funding”, “Advance”,
“Substitution”, “Stock”, “Liens” and “Adverse Claims” shall have the meanings
given to such terms in the BA Lease Financing Loan Agreement as in effect on the
day such agreement was executed and delivered by the parties thereto.
Section 9. Events of Default and Remedies.
     Section 9.1. Events of Default. Any one or more of the following shall
constitute an Event of Default:
     (a) default (x) in the payment when due of the principal amount of any Loan
or of any Reimbursement Obligation or (y) for a period of five (5) Business Days
in the payment when due of interest or of any other Obligation;
     (b) default by the Borrower or any Subsidiary in the observance or
performance of any covenant set forth in Section 8.1(a), 8.6(c), 8.9 through
8.18 and 8.21 hereof;
     (c) default by the Borrower or any Subsidiary in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in (a) or (b) above, which is not remedied within thirty (30) days
after notice thereof to the Borrower by the Agent;
     (d) (i) failure to pay when due Indebtedness in an aggregate principal
amount in excess of $25,000,000 of the Borrower or any Material Subsidiary or
(ii) default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of the Borrower or any Material
Subsidiary in an aggregate principal amount in excess of $25,000,000 may be
issued or created and such default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee
therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof;
     (e) any representation or warranty made herein or in any other Credit
Document by the Borrower or any Subsidiary, or in any statement or certificate
furnished pursuant hereto or pursuant to any other Credit Document by the
Borrower or any Subsidiary, or in connection with any Credit Document, proves
untrue in any material respect as of the date of the issuance or making, or
deemed making or issuance, thereof;
     (f) the Borrower or any Material Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, or any analogous action is taken under any other applicable
law relating to bankruptcy or insolvency, (ii) fail to pay, or admit in writing
its inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its

-52-



--------------------------------------------------------------------------------



 



Property, (v) institute any proceeding seeking to have entered against it an
order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any corporate
action (such as the passage by the Borrower’s board of directors of a
resolution) in furtherance of any matter described in parts (i)-(v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(g) hereof;
     (g) a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Material Subsidiary or any
substantial part of any of their Property, or a proceeding described in
Section 9.1(f)(v) shall be instituted against the Borrower or any Material
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days;
     (h) the Borrower or any Material Subsidiary shall fail within thirty
(30) days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of 5% of Consolidated Net Worth (as of the end of the
most recently completed fiscal period of the Borrower) which is not stayed on
appeal or otherwise being appropriately contested in good faith in a manner that
stays execution thereon;
     (i) the Borrower or any other member of the Controlled Group shall fail to
pay when due an amount or amounts aggregating in excess of $25,000,000 which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate under a distress termination under
Section 4041 of ERISA, a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $25,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Borrower or any Subsidiary or any other
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan;
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any other member of the Controlled Group to enforce Section 515
or 4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter and the Borrower or any member of the Controlled
Group is reasonably likely to incur a liability in excess of 5% of Consolidated
Net Worth (as of the end of the most recently completed fiscal period of the
Borrower) from such proceeding;
     (j) the Borrower or any Subsidiary, or any Person acting on behalf of the
Borrower or a Subsidiary, or any governmental authority challenges the validity
of any Credit Document or the Borrower’s or a Subsidiary’s obligations
thereunder or any Credit Document ceases to be in full force and effect; or
     (k) the occurrence of any Change of Ownership as defined in the BA Lease
Financing Loan Agreement at any time when the BA Lease Financing Loan Agreement
remains in effect.

-53-



--------------------------------------------------------------------------------



 



     Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (f) or (g) of Section 9.1 hereof has occurred and
is continuing, the Agent shall, by written notice to the Borrower: (a) if so
directed by the Required Banks, terminate the remaining Commitments and all
other obligations of the Banks hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Banks,
declare the principal of and the accrued interest on all outstanding Notes
(including all promissory notes executed and delivered by Alternative Currency
Borrowers pursuant to Section 1.7(d) hereof) to be forthwith due and payable and
thereupon all outstanding Notes (including all promissory notes executed and
delivered by Alternative Currency Borrowers pursuant to Section 1.7(d) hereof),
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Credit
Documents without further demand, presentment, protest or notice of any kind;
and (c) if so directed by the Required Banks, demand that the Borrower
immediately pay to the Agent the full amount then available for drawing under
each or any Letter of Credit to be held pursuant to Section 9.6(b), and the
Borrower agrees to immediately make such payment and acknowledges and agrees
that the Banks would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Agent, for the benefit of the
Banks, shall have the right to require the Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit. The Agent, after giving notice to the Borrower
pursuant to Section 9.1(c) or this Section 9.2, shall also promptly send a copy
of such notice to the other Banks, but the failure to do so shall not impair or
annul the effect of such notice.
     Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Notes (including all promissory notes executed and
delivered by Alternative Currency Borrowers pursuant to Section 1.7(d) hereof)
shall immediately become due and payable together with all other amounts payable
under the Credit Documents without presentment, demand, protest or notice of any
kind, the obligation of the Banks to extend further credit pursuant to any of
the terms hereof shall immediately terminate and the Borrower shall immediately
pay to the Agent the full amount then available for drawing under all
outstanding Letters of Credit to be held pursuant to Section 9.6(b), the
Borrower acknowledging and agreeing that the Banks would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Banks, and the Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.
     Section 9.4. Notice of Default. The Agent shall give notice to the Borrower
under Section 9.1(c) hereof promptly upon being requested to do so by any Bank
and shall thereupon notify all the Banks thereof.
     Section 9.5. Expenses. The Borrower agrees to pay to the Agent, for the
account of the Agent, and each Bank, and any other holder of any Note
outstanding hereunder, all out-of-pocket expenses reasonably incurred or paid by
the Agent, and such Bank or any such holder, including reasonable attorneys’
fees and court costs, in connection with any Default or Event of Default by the
Borrower hereunder or in connection with the enforcement of any of the Credit
Documents.

-54-



--------------------------------------------------------------------------------



 



     Section 9.6. Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b), Section 2.3(b) or under
Section 9.2 or 9.3 above, the Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Agent as provided in subsection (b) below.
     (b) All amounts prepaid pursuant to subsection (a) above shall be held by
the Agent in one or more separate collateral accounts (each such account, and
the credit balances, properties, and any investments from time to time held
therein, and any substitutions for such account, any certificate of deposit or
other instrument evidencing any of the foregoing and all proceeds of and
earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the L/C Issuer (to the extent
available) to, the reimbursement of any payment under any Letter of Credit then
or thereafter made by the L/C Issuer, and, if no such reimbursement is required,
to the payment of the unpaid balance of all other Obligations. The Collateral
Account shall be held in the name of and subject to the exclusive dominion and
control of the Agent for the benefit of the Agent, the Banks, and the L/C
Issuer. If and when requested by the Borrower, the Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Agent is irrevocably authorized to sell
investments held in the Collateral Account when and as required to make payments
out of the Collateral Account for application to amounts due and owing from the
Borrower to the L/C Issuer, the Agent or the Banks; provided, however, that
(i) if the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 1.8(c) or Section 2.3(b) hereof, the
Agent shall release to the Borrower amounts held in the Collateral Account so
long as at the time of the release and after giving effect thereto no Change of
Control Event, Default or Event of Default exists, and (ii) if the Borrower
shall have made payment of all obligations referred to in subsection (a) above
required under Section 9.2 or 9.3 hereof, so long as no Letters of Credit,
Commitments, Loans or other Obligations remain outstanding, the Agent shall
release to the Borrower any remaining amounts held in the Collateral Account.
Section 10. Change in Circumstances.
     Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Bank to make or continue to maintain Eurodollar Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to the Borrower and such Bank’s obligations to make or maintain Eurodollar Loans
under this Agreement shall terminate until it is no longer unlawful for such
Bank to make or maintain Eurodollar Loans. To the extent required by such
change, the Borrower shall prepay on demand the outstanding principal amount of
any such affected Eurodollar Loans, together with all interest accrued thereon
at a rate per annum equal to the interest rate applicable to such Loan;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Bank by means of Base Rate Loans from such Bank,
which Base Rate Loans shall not be

-55-



--------------------------------------------------------------------------------



 



made ratably by the Banks but only from such affected Bank and provided, further
that the Borrower shall have no obligation under Section 2.4 with respect to any
such prepayment.
     Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, Adjusted LIBOR. If on or prior to the first day of any Interest
Period for any Borrowing of Eurodollar Loans:
     (a) the Agent determines that deposits in U.S. Dollars are not being
offered to it in the eurodollar interbank market for such Interest Period, or
that by reason of circumstances affecting the interbank eurodollar market
adequate and reasonable means do not exist for ascertaining the applicable
Adjusted LIBOR, or
     (b) Banks having 25% or more of the aggregate amount of the Commitment
reasonably determine and so advise the Agent that Adjusted LIBOR as reasonably
determined by the Agent will not adequately and fairly reflect the cost to such
Banks or Bank of funding their or its Eurodollar Loans or Loan for such Interest
Period, then the Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks or of the relevant Bank to make Eurodollar
Loans so affected shall be suspended.
     Section 10.3. Increased Cost and Reduced Return, (a) If, on or after the
date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Lending Office) with any request or directive (whether or not having the force
of law but, if not having the force of law, compliance with which is customary
in the relevant jurisdiction) of any such authority, central bank or comparable
agency:
     (i) shall subject any Bank (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it or its obligation to make Eurodollar Loans, issue a Letter of Credit, or
to participate therein, or shall change the basis of taxation of payments to any
Bank (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement in respect of its Eurodollar Loans, Letter(s) of Credit,
any participation therein, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income or profits of such Bank or its Lending Office imposed by the jurisdiction
in which such Bank or its lending office is incorporated, or in which such
Bank’s principal executive office or Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any

-56-



--------------------------------------------------------------------------------



 



Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Lending Office) or shall impose on any Bank
(or its Lending Office) or on the interbank market any other condition affecting
its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its participation
in any thereof, any Reimbursement Obligation owed to it, or its obligation to
make Eurodollar Loans, or to issue a Letter of Credit, or to participate
therein;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Bank (or its Lending Office)
under this Agreement or under its Notes with respect thereto, by an amount
deemed by such Bank to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Agent), the Borrower shall be obligated to pay
to such Bank such additional amount or amounts as will compensate such Bank for
such increased cost or reduction; provided, however, that such Bank shall
promptly notify the Borrower of an event which might cause it to seek
compensation, and the Borrower shall be obligated to pay only such compensation
which is incurred or which arises after the date ninety (90) days prior to the
date such notice is given. In the event any law, rule, regulation or
interpretation described above is revoked, declared invalid or inapplicable or
is otherwise rescinded, and as a result thereof a Bank is determined to be
entitled to a refund from the applicable authority for any amount or amounts
which were paid or reimbursed by Borrower to such Bank hereunder, such Bank
shall refund such amount or amounts to Borrower without interest.
     (b) If any Bank or the Agent shall have determined that the adoption, after
the date hereof, of any applicable law, rule or regulation regarding capital
adequacy, or any change therein (including, without limitation, any revision in
the Final Risk-Based Capital Guidelines of the Board of Governors of the Federal
Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of
the Office of the Comptroller of the Currency (12 CFR Part 3, Appendix A), or in
any other applicable capital rules heretofore adopted and issued by any
governmental authority), or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law but, if not having the force of law,
compliance with which is customary in the applicable jurisdiction) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Bank’s capital, or on the capital of any
corporation controlling such Bank, as a consequence of its obligations hereunder
to a level below that which such Bank could have achieved but for such adoption,
change or compliance (taking into consideration such Bank’s policies with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within fifteen (15) days after demand by such Bank (with
a copy to the Agent), the Borrower shall pay to such Bank such additional amount
or amounts as will compensate such Bank for such reduction; provided, however,
that such Bank shall promptly notify the Borrower of an event which might cause
it to seek compensation, and the Borrower shall be obligated to pay only such
compensation which is incurred or which arises after the date ninety (90) days
prior to the date such notice is given.

-57-



--------------------------------------------------------------------------------



 



     (c) Each Bank that determines to seek compensation under this Section 10.3
shall notify the Borrower and the Agent of the circumstances that entitle the
Bank to such compensation pursuant to this Section 10.3 and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section 10.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
     Section 10.4. Lending Offices. Each Bank may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office ”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Agent.
     Section 10.5. Discretion of Bank as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.
Section 11. The Agent.
     Section 11.1. Appointment and Authorization of Agent. Harris N.A. is the
agent for the Banks under the Existing Credit Agreement. Harris N.A.’s execution
of this Agreement shall serve as its written notice that it resigns as agent
under the Existing Credit Agreement and the other Loan Documents. Each Bank
hereby appoints Bank of Montreal as the Agent under the Credit Documents and
hereby authorizes the Agent to take such action as Agent on its behalf and to
exercise such powers under the Credit Documents as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, including without limitation the power to execute and deliver an
acknowledgement page to the Intercreditor Agreement binding each such Bank with
respect to the provisions thereof to the same effect as if such Bank had itself
executed and delivered such acknowledgement page.
     Section 11.2. Agent and its Affiliates. The Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
other Bank and may exercise or refrain from exercising the same as though it
were not the Agent, and the Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Agent under the Credit
Documents. The term “Bank” as used herein and in all other Credit Documents,
unless the context otherwise clearly requires, includes the Agent in its
individual capacity as a Bank (if applicable). References in Section 1 hereof to
the Agent’s Loans, or to the amount owing to the Agent for which an interest
rate is being determined, refer to the Agent in its individual capacity as a
Bank.

-58-



--------------------------------------------------------------------------------



 



     Section 11.3. Action by Agent. If the Agent receives from the Borrower or a
Bank a written notice of an Event of Default pursuant to Section 8.6(c)(i)
hereof, the Agent shall promptly give each of the Banks written notice thereof.
The Banks expressly agree that the Agent is not acting as a fiduciary of the
Banks in respect of the Credit Documents, the Company or otherwise, and nothing
herein or in any of the other Credit Documents shall result in any duties or
obligations on the Agent or any of the Banks except as expressly set forth
herein. The obligations of the Agent under the Credit Documents are only those
expressly set forth therein. Without limiting the generality of the foregoing,
the Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.4. In no event, however, shall the Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Credit Document unless it shall be first
indemnified to its reasonable satisfaction by the Banks against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall be entitled to assume that
no Default or Event of Default exists unless notified to the contrary by a Bank
or the Borrower. In all cases in which this Agreement and the other Credit
Documents do not require the Agent to take certain actions, the Agent shall be
fully justified in using its discretion in failing to take or in taking any
action hereunder and thereunder.
     Section 11.4. Consultation with Experts. The Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.
     Section 11.5. Liability of Agent; Credit Decision. Neither the Agent nor
any of its directors, officers, agents, or employees shall be liable for any
action taken or not taken by it in connection with the Credit Documents (i) with
the consent or at the request of the Required Banks or (ii) in the absence of
its own gross negligence or willful misconduct. Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement, any other Credit Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Guarantor contained herein or in any other
Credit Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Credit Document or of any
other documents or writing furnished in connection with any Credit Document; and
the Agent makes no representation of any kind or character with respect to any
such matter mentioned in this sentence. The Agent may execute any of its duties
under any of the Credit Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Banks, the Borrower, or any
Guarantor or any other Person for the default or misconduct of any such agents
or attorneys-in-fact selected with reasonable care. The Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Agent shall have no responsibility for confirming the
accuracy of any

-59-



--------------------------------------------------------------------------------



 



Compliance Certificate or other document or instrument received by it under the
Credit Documents. The Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with the Agent
signed by such payee in form satisfactory to the Agent. Each Bank acknowledges
that it has independently and without reliance on the Agent or any other Bank,
and based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to the
Borrower in the manner set forth in the Credit Documents. It shall be the
responsibility of each Bank to keep itself informed as to the creditworthiness
of the Borrower and the Guarantors, and the Agent shall have no liability to any
Bank with respect thereto.
     Section 11.6. Indemnity. The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Agent, and its directors,
officers, employees, agents and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or incurred by it under any
Credit Document or in connection with the transactions contemplated thereby,
regardless of when asserted or arising, except to the extent they are promptly
reimbursed for the same by the Borrower and except to the extent that any event
giving rise to a claim was caused by the gross negligence or willful misconduct
of the party seeking to be indemnified. The obligations of the Banks under this
Section 11.6 shall survive termination of this Agreement.
     Section 11.7. Resignation of Agent and Successor Agent. The Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation of the Agent, the Required Banks shall have
the right to appoint a successor Agent with the consent of the Borrower. If no
successor Agent shall have been so appointed by the Required Banks, and shall
have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Banks, appoint a successor Agent, which shall be any Bank hereunder or
any commercial bank organized under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$200,000,000. Upon the acceptance of its appointment as the Agent hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring or removed Agent under the Credit Documents,
and the retiring Agent shall be discharged from its duties and obligations
thereunder. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 11 and all protective provisions of the other Credit
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent.
     Section 11.8. Designation of Additional Agents. The Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Banks (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers” or other designations
for purposes hereto, but such designation shall have not substantive effect, and
such Banks and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.
     Section 11.9. Hedging Liability. By virtue of a Bank’s execution of this
Agreement or an assignment agreement pursuant to Section 13.12 hereof, as the
case may be, any Affiliate of such Bank with whom the Borrower or any Subsidiary
has entered into an agreement creating Hedging Liability shall be deemed a Bank
party hereto for purposes of any reference herein to

-60-



--------------------------------------------------------------------------------



 



the parties for whom the Agent is acting, it being understood and agreed that
the rights and benefits of such Affiliate hereunder consist exclusively of such
Affiliate’s right to share in payments and collections out of the Subsidiary
Guaranties. In connection with any such distribution of such payments and
collections, the Agent shall be entitled to assume no amounts are due to any
Bank or its Affiliate with respect to Hedging Liability unless such Bank has
notified the Agent in writing of the amount of any such liability owed to it or
its Affiliate prior to such distribution.
     Section 11.10. L/C Issuer and Swing Line Lender. The L/C Issuer shall act
on behalf of the Banks with respect to any Letters of Credit issued by it and
the documents associated therewith, and the Swing Line Lender shall act on
behalf of the Banks with respect to the Swing Loans made hereunder. The
L/C Issuer and Swing Line Lender shall each have all of the benefits and
immunities (i) provided to the Agent in this Section 11 with respect to any acts
taken or omissions suffered by the L/C Issuer or the Swing Line Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the Applications pertaining to such Letters of Credit or Swing Loans made
hereunder, as applicable, as fully as if the term “Agent”, as used in this
Section 11, included the L/C Issuer and the Swing Line Lender with respect to
such acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer or Swing Line Lender, as applicable.
Section 12. The Guarantees.
     Section 12.1. The Guarantees. To induce the Banks to provide the credits
described herein and in consideration of benefits expected to accrue to each
Guarantor by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor hereby
unconditionally and irrevocably guarantees jointly and severally to the Agent,
on behalf of and for the benefit of the Banks and each other holder of an
Obligation or of Hedging Liability, (i) the due and punctual payment of all
present and future indebtedness of the Borrower evidenced by or arising out of
the Credit Documents, including, but not limited to, the due and punctual
payment of principal of and interest on the Notes, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Credit Documents, and (ii) the due and
punctual payment of all present and future Hedging Liability, as and when the
same shall become due and payable, whether at stated maturity, by acceleration
or otherwise, according to the terms hereof and thereof. In case of failure by
the Borrower punctually to pay any indebtedness or other Obligations or Hedging
Liability guaranteed hereby, each Guarantor hereby unconditionally agrees
jointly and severally to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration or otherwise, and as if such payment were made by the
Borrower.
     Section 12.2. Guarantee Unconditional. The obligations of each Guarantor as
a guarantor under this Section 12 shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

-61-



--------------------------------------------------------------------------------



 



     (a) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower or of any other Guarantor under this
Agreement or any other Credit Document or by operation of law or otherwise;
     (b) any modification or amendment of or supplement to this Agreement or any
other Credit Document;
     (c) any change in the corporate existence, structure or ownership of, or
any insolvency, bankruptcy, reorganization or other similar proceeding
affecting, the Borrower, any other Guarantor, or any of their respective assets,
or any resulting release or discharge of any obligation of the Borrower or of
any other Guarantor contained in any Credit Document;
     (d) the existence of any claim, set-off or other rights which the Guarantor
may have at any time against the Agent, any Bank or any other Person, whether or
not arising in connection herewith;
     (e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the
Borrower, any other Guarantor or any other Person or Property;
     (f) any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower, regardless of what obligations of the Borrower
remain unpaid;
     (g) any invalidity or unenforceability relating to or against the Borrower
or any other Guarantor for any reason of this Agreement or of any other Credit
Document or any provision of applicable law or regulation purporting to prohibit
the payment by the Borrower or any other Guarantor of the principal of or
interest on any Note or any other amount payable by it under the Credit
Documents; or
     (h) any other act or omission to act or delay of any kind by the Agent, any
Bank or any other Person or any other circumstance whatsoever that might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of the obligations of the Guarantor under this Section 12.
     Section 12.3. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Notes and all other amounts payable by the Borrower under
this Agreement and all other Credit Documents and, if then outstanding and
unpaid, all Hedging Liability, shall have been paid in full. If at any time any
payment of the principal of or interest on any Note or any other amount payable
by the Borrower under the Credit Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or of a Guarantor, or otherwise, each Guarantor’s obligations under
this Section 12 with respect to such payment shall

-62-



--------------------------------------------------------------------------------



 



be reinstated at such time as though such payment had become due but had not
been made at such time.
     Section 12.4. Waivers. (a) General. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Agent, any Bank or any other Person against the Borrower, another Guarantor or
any other Person.
       (b) Subrogation and Contribution. Unless and until the Obligations and
Hedging Liability have been fully paid and satisfied and the Commitments have
terminated, each Guarantor hereby irrevocably waives any claim or other right it
may now or hereafter acquire against the Borrower or any other Guarantor that
arises from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Section 12 or any other Credit Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution, indemnification, or any right to participate in any
claim or remedy of the Agent, any Bank or any other holder of an Obligation or
Hedging Liability against the Borrower or any other Guarantor whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower or any other Guarantor directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim or other right.
     Section 12.5. Limit on Recovery. Notwithstanding any other provision
hereof, the right to recovery of the holders of the Obligations against each
Guarantor under this Section 12 shall not exceed $1.00 less than the amount
which would render such Guarantor’s obligations under this Section 12 void or
voidable under applicable law, including without limitation fraudulent
conveyance law.
     Section 12.6. Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under this Agreement or any other Credit
Document or with respect to any Hedging Liability is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Credit Documents
or under any agreement establishing Hedging Liability shall nonetheless be
payable jointly and severally by the Guarantors hereunder forthwith on demand by
the Agent made at the request of the Required Banks.
     Section 12.7. Benefit to Guarantors. The Borrower and all of the Guarantors
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower and each Guarantor has a
direct impact on the success of each other Guarantor. Each Guarantor will derive
substantial direct and indirect benefit from the extension of credit hereunder.
     Section 12.8. Guarantor Covenants. Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

-63-



--------------------------------------------------------------------------------



 



Section 13. Miscellaneous.
     Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except
as otherwise required by law and subject to Section 13.1(b) hereof, each payment
by the Borrower and each Guarantor under this Agreement or the other Credit
Documents shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient) imposed by
or within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or relevant Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Bank and the Agent free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount which
that Bank or the Agent (as the case may be) would have received had such
withholding not been made. If the Agent, or any Bank pays any amount in respect
of any such taxes, penalties or interest the Borrower shall reimburse the Agent,
or that Bank for that payment on demand in the currency in which such payment
was made. If the Borrower or any Guarantor pays any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Bank or Agent on whose account such withholding
was made (with a copy to the Agent if not the recipient of the original) on or
before the thirtieth day after payment. If any Bank or the Agent determines it
has received or been granted a credit against or relief or remission for, or
repayment of, any taxes paid or payable by it because of any taxes, penalties or
interest paid by the Borrower or any Guarantor and evidenced by such a tax
receipt, such Bank or Agent shall, to the extent it can do so without prejudice
to the retention of the amount of such credit, relief, remission or repayment,
pay to the Borrower or such Guarantor as applicable, such amount as such Bank or
Agent determines is attributable to such deduction or withholding and which will
leave such Bank or Agent (after such payment) in no better or worse position
than it would have been in if the Borrower had not been required to make such
deduction or withholding. Nothing in this Agreement shall interfere with the
right of each Bank and the Agent to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Bank or the Agent to disclose any information
relating to its tax affairs or any computations in connection with such taxes.
       (b) U.S. Withholding Tax Exemptions. Each Bank that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) (a
“Non-U.S. Person”) shall submit to the Borrower and the Agent on or before the
earlier of the date the initial Borrowing is made hereunder and thirty (30) days
after the date hereof, two duly completed and signed copies of either Form W-8
BEN (relating to such Bank and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Bank, including
fees, pursuant to the Credit Documents and the Loans) or Form W-8 ECI (relating
to all amounts to be received by such Bank, including fees, pursuant to the
Credit Documents and the Loans) of the United States Internal Revenue Service
or, in the case of any Bank exempt from United States Federal withholding tax
pursuant to Sections 871(h) or 881(c) of the Code, a Form W-8 or any successor
applicable form (a “Form W-8”) together with a statement under penalty of
perjury that such Bank is not a “bank” under Section 881(c)(3) of the Code.
Thereafter and from time to time, each Bank shall submit to the Borrower and the
Agent such additional duly completed and

-64-



--------------------------------------------------------------------------------



 



signed copies of one or the other of such Forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may be (i) requested by the Borrower in a written notice,
directly or through the Agent, to such Bank and (ii) required under then-current
United States law or regulations to avoid or reduce United States withholding
taxes on payments in respect of all amounts to be received by such Bank,
including fees, pursuant to the Credit Documents or the Loans. Each Bank that is
a Non-U.S. Person and that is a party hereto as of the Closing Date hereby
represents and warrants that, as of the Closing Date, payments made to it
hereunder are exempt from the withholding of United States Federal income taxes
(i) because such payments are effectively connected with a United States trade
or business conducted by such Non-U.S. Person; (ii) pursuant to the terms of an
income tax treaty between the United States and such Non-U.S. Person’s country
of residence; or (iii) because such payments are portfolio interest exempt
pursuant to Sections 871(h) or 881(c) of the Code.
       (c) Inability of Bank to Submit Forms. If any Bank determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or Agent any form or certificate that such Bank is obligated to submit
pursuant to subsection (b) of this Section 13.1. or that such Bank is required
to withdraw or cancel any such form or certificate previously submitted or any
such form or certificate otherwise becomes ineffective or inaccurate, such Bank
shall promptly notify the Borrower and Agent of such fact and the Bank shall to
that extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.
       (d) Exception. Notwithstanding any provision of Section 13.1(a) above to
the contrary, the Borrower shall not have any obligation to pay any taxes or to
indemnify any Bank for such taxes pursuant to this Section 13.1 to the extent
that such taxes result from (i) the failure of any Bank to comply with its
obligations pursuant to Section 13.1(b) or (ii) any representation made on Form
W-8 BEN , W-8 ECI or W-8 or successor applicable form or certification by any
Bank incurring such taxes proving to have been incorrect, false or misleading in
any material respect when so made or deemed to be made.
     Section 13.2. No Waiver of Rights. No delay or failure on the part of the
Agent or any Bank or on the part of the holder or holders of any Note in the
exercise of any power or right under any Credit Document shall operate as a
waiver thereof, nor as an acquiescence in any default, nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
power or right, and the rights and remedies hereunder of the Agent, the Banks
and the holder or holders of any Notes are cumulative to, and not exclusive of,
any rights or remedies which any of them would otherwise have.
     Section 13.3. Non-Business Day. If any payment of principal or interest on
any Loan or of any other Obligation shall fall due on a day which is not a
Business Day, interest or fees (as applicable) at the rate, if any, such Loan or
other Obligation bears for the period prior to maturity shall continue to accrue
on such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.

-65-



--------------------------------------------------------------------------------



 



     Section 13.4. Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.
     Section 13.5. Survival of Representations. All representations and
warranties made herein or in certificates given pursuant hereto shall survive
the execution and delivery of this Agreement and the other Credit Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder.
     Section 13.6. Survival of Indemnities. All indemnities and all other
provisions relative to reimbursement to the Banks of amounts sufficient to
protect the yield of the Banks with respect to the Loans, including, but not
limited to, Section 2.4, Section 10.3 and Section 13.15 hereof, shall survive
the termination of this Agreement and the other Credit Documents and the payment
of the Loans and all other Obligations.
     Section 13.7. Sharing of Set-Off. Each Bank agrees with each other Bank a
party hereto that if such Bank shall receive and retain any payment, whether by
set-off or application of deposit balances or otherwise (“Set-off”), on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Banks, then such Bank
shall purchase for cash at face value, but without recourse, ratably from each
of the other Banks such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Banks (or interest therein) as
shall be necessary to cause such Bank to share such excess payment ratably with
all the other Banks; provided, however, that if any such purchase is made by any
Bank, and if such excess payment or part thereof is thereafter recovered from
such purchasing Bank, the related purchases from the other Banks shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section,
amounts owed to or recovered by the L/C Issuer in connection with Reimbursement
Obligations in which Banks have been required to fund their participation shall
be treated as amounts owed to or recovered by the L/C Issuer as a Bank
hereunder. Without limiting the foregoing, each Bank acknowledges its
obligations to share payments received from the Guarantors pursuant to the terms
of the Intercreditor Agreement.

-66-



--------------------------------------------------------------------------------



 



     Section 13.8. Notices. Except as otherwise specified herein, all notices
under the Credit Documents shall be in writing (including telecopy or other
electronic communication) and shall be given to a party hereunder at its address
or telecopier number set forth below or such other address or telecopier number
as such party may hereafter specify by notice to the Agent and the Borrower,
given by courier, by United States certified or registered mail, or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Credit Documents to the Banks and the Agent shall
be addressed to their respective addresses, telecopier or telephone numbers set
forth on the signature pages hereof, and to the Borrower and the Guarantors to:
Federal Signal Corporation
1415 West 22nd Street
Oak Brook, Illinois 60523-9945
Attention:      Treasurer
Telecopy:      (630) 954-2041
Telephone:    (630) 954-2000
cc: General Counsel (at same address)
       Each such notice, request or other communication shall be effective
(i) if given by telecopier, when such telecopy is transmitted to the telecopier
number specified in this Section 13.8 or on the signature pages hereof and a
confirmation of receipt of such telecopy has been received by the sender,
(ii) if given by courier, when delivered, (iii) if given by mail, three business
days after such communication is deposited in the mail, registered with return
receipt requested, addressed as aforesaid or (iv) if given by any other means,
when delivered at the addresses specified in this Section 13.8 or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.
     Section 13.9. Counterparts. This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
     Section 13.10. Successors and Assigns. This Agreement shall be binding upon
the Borrower and its successors and assigns, and shall inure to the benefit of
each of the Banks and the benefit of their respective successors and assigns,
including any subsequent holder of any Note. The Borrower may not assign any of
its rights or obligations under any Credit Document without the written consent
of all of the Banks and with respect to any letter of credit or the Application
therefor, the L/C Issuer.
     Section 13.11. Participants. Each Bank shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Bank at any time and from time to time, to one
or more other banks, insurance companies, commercial lenders and other financial
institutions; provided that no such participation shall relieve any Bank of any
of its obligations under this Agreement, and provided further that no such
assignee

-67-



--------------------------------------------------------------------------------



 



or participant shall have any rights under this Agreement except as provided in
this Section 13.11, and the Agent shall have no obligation or responsibility to
such participant. Any party to which such a participation has been granted shall
have the benefits of Section 2.4 and Section 10.3 hereof but shall not be
entitled to receive any greater payment under either such Section than the Bank
granting such participation would have been entitled to receive with respect to
the rights transferred. Any agreement pursuant to which any Bank may grant such
a participating interest shall provide that such Bank shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment or
modification or waiver of any provision of the Loan Documents; provided that
such participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of the Loan Documents that would (A) increase
any Commitment of such Bank if such increase would also increase the
participant’s obligations, (B) forgive any amount of or postpone the date for
payment of any principal of or interest on any Loan or of any fee payable
hereunder in which such participant has an interest or (C) reduce the stated
rate at which interest or fees accrue or other amounts payable hereunder in
which such participant has an interest. The Borrower and each Guarantor
authorizes each Bank to disclose to any participant or prospective participant
under this Section 13.11 any financial or other information pertaining to the
Borrower or any Guarantor, subject to Section 13.20 hereof.
     Section 13.12. Assignments. (a) Any Bank may at any time assign to one or
more Eligible Assignees all or a portion of such Bank’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
       (i) Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Bank’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Bank subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
accepted and recorded by the Agent) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit, unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);
       (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
       (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.12(a)(i)(B) and, in addition:

-68-



--------------------------------------------------------------------------------



 



     (a) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Bank, an Affiliate of a Bank or an Approved Fund;
     (b) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of the Revolving Credit
if such assignment is to a Person that is not a Bank with a Commitment in
respect of such facility, an Affiliate of such Bank or an Approved Fund with
respect to such Bank; and
     (c) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
       (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500.
       (v) No Assignment to Borrower or Parent. No such assignment shall be made
to the Borrower or any of its Affiliates or Subsidiaries.
       (vi) No Assignment to Natural Persons. No such assignment shall be made
to a natural person.
Subject to acceptance and recording thereof by the Agent pursuant to
Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 13.6 and 13.15 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with Section
13.11 hereof.
       (b) Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Chicago, Illinois, a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent, and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this

-69-



--------------------------------------------------------------------------------



 



Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.
       (c) Any Bank may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Bank, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Bank from any of its obligations hereunder or substitute any such pledgee or
secured party for such Bank as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.
       (d) Assignment of Commitments under Certain Circumstances. If (a) any
Bank (i) shall have delivered a notice or certificate pursuant to Section 10.3,
(ii) shall become subject to the provisions of Section 10.1 or (iii) shall fail
or refuse to fund its portion of any Loan or any amount with respect to any
Letter of Credit for any reason other than the failure of the Borrower to
satisfy the conditions precedent to the making of such Loan or issuance of such
Letter of Credit hereunder, or (b) the Borrower shall be required to make
additional payments to any Bank under Section 13.1 (or would be required to make
such additional payments with respect to any future interest payment), the
Borrower shall have the right, but not the obligation, at its own expense, upon
notice to such Bank and the Agent, to replace such Bank with an assignee (in
accordance with and subject to the restrictions contained in Section 13.12(a)
hereof), and such Bank hereby agrees to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 13.12(a)
hereof) all of such assigning Bank’s interests, rights and obligations under
this Agreement to such assignee; provided, however, that (A) no such assignment
shall conflict with any law or any rule, regulation or order of any governmental
authority, (B) such assignee Bank shall pay to the affected Bank in immediately
available funds on the date of such assignment the principal of the Loans made
by such Bank hereunder and the amount of any Reimbursement Obligations funded by
such Bank hereunder, (C) the Borrower must exercise its right to replace such
Bank within forty-five (45) days of the event giving rise to the Borrower’s
right to so replace such Bank, and (D) the Borrower shall pay to the affected
Bank in immediately available funds on the date of such assignment the interest
accrued to the date of payment on the Loans made by such Bank hereunder and all
other amounts accrued for such Bank’s account or owed to it hereunder, together
with amounts due the affected Bank under Section 2.4 hereunder as if the Loans
owing to it were repaid on such date rather than assigned, and provided that any
assignment fees or other expenses otherwise payable to the Agent in connection
with such assignment pursuant to Section 13.12(a) shall be paid by the Borrower.
     Section 13.13. Amendments. Any provision of the Credit Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (a) the Borrower, (b) the Required Banks, and (c) if the rights or
duties of the Agent, the Swing Line Lender or the L/C Issuer are affected
thereby, the Agent, the Swing Line Lender or the L/C Issuer, as applicable;
provided that:

-70-



--------------------------------------------------------------------------------



 



     (i) no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Commitment of any Bank without the consent of such Bank or (B) 
forgive, or reduce the amount of, or postpone any fixed date for payment of, any
principal of or interest on any Loan or of any Reimbursement Obligation or any
fee payable hereunder without the consent of each Bank or (C) reduce the stated
rate at which interest or any fee hereunder is calculated or (D) change the
Termination Date without the consent of each Bank; and
     (ii) no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Bank, change any provision of Section 7, Section 10, this
Section 13.13, or the definition of Required Banks, or affect the number of
Banks required to take any action under the Credit Documents, or release all or
substantially all (in value) of the Guarantors from the Subsidiary Guaranty
(except to the extent such release is required pursuant to Section 8.11 hereof).
     Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
     Section 13.15. Legal Fees, Other Costs and Indemnification. The Borrower
agrees to pay all reasonable out-of-pocket costs and expenses of the Agent in
connection with the preparation and negotiation of the Credit Documents,
including without limitation, the reasonable fees and disbursements of Chapman
and Cutler, counsel to the Agent, in connection with the preparation and
execution of the Credit Documents, and any amendment, waiver or consent related
hereto, whether or not the transactions contemplated herein are consummated. The
Borrower further agrees to indemnify each Bank, the Agent, and their respective
directors, officers and employees (collectively, “Indemnified Parties”), against
all losses, claims, damages, penalties, judgments, liabilities and related
expenses (including, without limitation, all expenses of litigation or
preparation therefor, whether or not the Indemnified Party is a party thereto)
which any of them may incur or reasonably pay arising out of or relating to any
Credit Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or any
Letter of Credit or in connection with the enforcement of by the Indemnified
Parties of their rights under any Credit Document, other than those which arise
from the gross negligence or willful misconduct of the party claiming
indemnification. The Borrower, upon demand by the Agent or a Bank at any time,
shall reimburse the Agent or such Bank for any reasonable legal or other
expenses incurred in connection with investigating or defending against any of
the foregoing except if the same is directly due to the gross negligence or
willful misconduct of the party to be indemnified.
     Section 13.16. Set Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default and upon the acceleration of all amounts
owing hereunder, each Bank and each subsequent holder of any Note is hereby
authorized by the Borrower and each Guarantor at any time or from time to time,
with notice to the Borrower simultaneously therewith or promptly thereafter, but
without notice, to the Guarantors or to any other Person, any such additional
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated)

-71-



--------------------------------------------------------------------------------



 



and any other Indebtedness at any time held or owing by that Bank or that
subsequent holder to or for the credit or the account of the Borrower or any
Guarantor, whether or not matured, against and on account of the obligations and
liabilities of the Borrower or any Guarantor to that Bank or that subsequent
holder under the Credit Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Credit Documents,
irrespective of whether or not (a) that Bank or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or Notes and other amounts due hereunder shall have become due and payable
pursuant to Section 7 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.
     Section 13.17. Entire Agreement. The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.
     Section 13.18. Governing Law. This Agreement and the other Credit
Documents, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the internal laws of the State of Illinois.
     Section 13.19. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower and each Guarantor hereby submits to the nonexclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Credit
Documents or the transactions contemplated hereby or thereby. The Borrower and
each Guarantor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Borrower,
each Guarantor, the Agent, and each Bank hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to any
Credit Document or the transactions contemplated thereby.
     Section 13.20. Confidentiality. Each Bank agrees to maintain in confidence
and not to disclose without the Borrower’s consent (other than to its employees,
affiliates, auditors, counsel or other professional advisors, or to another
Bank, each of which shall also be bound by this Section 13.20) any information
concerning the Borrower or any of its Subsidiaries furnished pursuant to this
Agreement and not previously disclosed in any filing made by the Borrower with
the SEC; provided that any Bank may disclose any such information (a) that has
become generally available to the public, (b) if required or appropriate in any
report, statement or testimony submitted to any regulatory body having or
claiming to have jurisdiction over such Bank, (c) if required or appropriate in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Bank, or (e) to any prospective or actual participant under Section 13.11 or
13.12 hereof in connection with any contemplated or actual transfer of a
participating or other interest in such Bank’s rights or obligations hereunder;
provided, that (i) such actual or prospective transferee executes an agreement
with such Bank containing provisions substantially identical to those contained
in this Section 13.20 and (ii) in the case of any disclosure under
subsection (c) above,

-72-



--------------------------------------------------------------------------------



 



such Bank shall (to the extent permitted by applicable law) notify the Borrower
of such disclosure so that the Borrower may seek an appropriate protective order
or waive such Bank’s compliance with the provisions of this Section, it being
understood that if the Borrower has no right to obtain such a protective order
or if the Borrower does not commence procedures to obtain such a protective
order within ten business days of the receipt of such notice, such Bank’s
compliance with this Section shall be deemed to have been waived with respect to
such disclosure. Notwithstanding anything herein to the contrary, confidential
information shall not include, and each Bank (and each employee, representative
or other agent of any Bank) may disclose to any and all Persons, without
limitation of any kind, the “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to such Bank relating to such tax
treatment or tax structure; provided that with respect to any document or
similar item that in either case contains information concerning such tax
treatment or tax structure of the transactions contemplated hereby as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to such tax treatment or tax structure.
     Section 13.21. USA Patriot Act. Each Bank that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank to
identify the Borrower in accordance with the Act.
     Section 13.22. Amendment and Restatement. This Agreement amends and
restates the Existing Agreement and is not intended to be or operate as a
novation or an accord and satisfaction of the Existing Agreement or the
indebtedness, obligations and liabilities of the Borrower and the Guarantors
evidenced or provided for thereunder.
       Section 13.23. Currency. Each reference in this Agreement to U.S. Dollars
or to an Alternative Currency (the “relevant currency”) is of the essence. To
the fullest extent permitted by law, the obligation of the Borrower and each
Alternative Currency Borrower in respect of any amount due in the relevant
currency under this Agreement and the other Credit Documents shall,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the Person entitled to receive such payment may, in
accordance with normal banking procedures, purchase with the sum paid in such
other currency (after any premium and costs of exchange) on the Business Day
immediately following the day on which such Person receives such payment. If the
amount of the relevant currency so purchased is less than the sum originally due
to such Person in the relevant currency, the Borrower or relevant Alternative
Currency Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Person against such loss, and if the amount of the
specified currency so purchased exceeds the sum of (a)  the amount originally
due to the relevant Person in the specified currency plus (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Person under Section  13.7 hereof, such Person
agrees to remit such excess to the Borrower.

-73-



--------------------------------------------------------------------------------



 



       Upon your acceptance hereof in the maner hereinafter set forth, this
Agreement (including the paragraph set forth below under the heading “Withdrawal
of Departing Banks”) shall be a contract between us for the purposes hereinabove
set forth.
       Dated as of April 25, 2007.

                       “Borrower”    
 
                    Federal Signal Corporation    
 
                    By   /s/ David Janer                  
 
      Name:   David Janer    
 
      Title:   VP & TREASURER    
 
                    By   /s/ Stephanie K. Kushner                  
 
      Name:   Stephanie K. Kushner    
 
      Title:   VP & CFO    

Federal Signal & Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



“GUARANTORS”
E-One, Inc. (F/K/A Emergency One, Inc.)
Vactor Manufacturing, Inc.
Elgin Sweeper Company
Dayton Progress Corporation
P.C.S. Company
Federal APD Incorporated.
FS Depot, Inc.
E-One New York, Inc.
Federal Sign and Signal, Inc.
Dayton Progress International Corporation
Guzzler Manufacturing Inc.
Emergency Vehicle Solutions of Southern California
Federal Merger Corporation
Federal Signal Credit Corporation
FS Holding, Inc.
Victor Products USA, Incorporated
Jamestown Precision Tooling, Inc.
Jetstream of Houston, Inc.
Jetstream of Houston, LLP
Pauluhn Electric Mfg. Co. Inc.
Pauluhn Electric Manufacturing, LLP
Athey Product, Inc.
Federal Sign, Inc.
Emergency One, Inc.

                      By   /s/ David Janer                  
 
      Name:   David Janer    
 
      Title:   VP & TREASURER    

Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Bank of Montreal, as Agent and L/C Issuer
 
                    By   /s/ Patrick J. Mcdonnell                  
 
      Name:   PATRICK J. MCDONNELL    
 
      Title:   MANAGING DIRECTOR    
 
                    Harris N.A., as an L/C Issuer with respect to the Existing
Letters of Credit only
 
                    By   /s/ Patrick J. McDonnell                  
 
      Name:   PATRICK J. MCDONNELL    
 
      Title:   MANAGING DIRECTOR    

Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to as of the day and year last above written.

                  Address:   Bmo Capital Markets Financing, Inc., in its
individual capacity as a Bank and as Swing Line Lender

111 West Monroe Street
Chicago, Illinois 60603
Attn.: Patrick McDonnell

                      By   /s/ Patrick J. McDonnell                  
Telecopy: (312) 461-5225
      Name:   PATRICK J. MCDONNELL    
Telephone: (312) 461-2735
      Title:   MANAGING DIRECTOR    

Lending Offices:
Base Rate Loans:
111 West Monroe Street
Chicago, Illinois 60603
Attn.: 10 West
Eurodollar Loans:
111 West Monroe Street
Chicago, Illinois 60603
Attn.: l0 West
Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Address:   National City Bank, in its individual capacity as a
Bank and as Syndication Agent

 1 North Franklin, 36th Floor
 Chicago, Illinois 60606
 Attn.: John Hinard

                      By   /s/ Jon R. Hinard                  
Telecopy: (312) 384-4666
      Name:   Jon R. Hinard    
Telephone: (312) 384-4624
      Title:   Senior Vice President    

Lending Offices:
Base Rate Loans:

                       
 
                     
 
  Attn.:        
 
           
 
            Eurodollar Loans:    
 
                     
 
                     
 
  Attn.:        
 
           

Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Address:  
Bank of America, N.A., in its individual capacity as a Bank and as Documentation
Agent

 231 South LaSalle Street
 Mail Code IL-231-10-50
 Chicago, Illinois 60604
 Attn.: Thomas R. Durham

                      By   /s/ Thomas R. Durham                  
Telecopy: (312) 974-8681
      Name:   Thomas R. Durham    
Telephone: (312) 828-8044
      Title:   Senior Vice President    

Lending Offices:
Base Rate Loans:
Bank of America Plaza
TXl-492-14-04
901 Main Street
Dallas, Texas 75202-3714
Attn.: Stephen Keilers
Eurodollar Loans:
Bank of America Plaza
TX1-492-14-04
901 Main Street
Dallas, Texas 75202-3714
Attn.: Stephen Keilers
Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Address:   The Bank of Tokyo — Mitsubishi UFJ, Ltd., Chicago
Branch

 227 West Monroe Street, Suite 2300
 Chicago, Illinois 60606
 Attn.: Diane Tkach

                      By   /s/ Masakazu Sato                  
Telecopy: (312) 696-4535
      Name:   Masakazu Sato    
Telephone: (312) 696-4663
      Title:   Deputy General Manager    

Lending Offices:
Base Rate Loans:
227 W. Monroe Street
Chicago, Illinois 60606
Attn.: Loan Administration
Eurodollar Loans:
227 W. Monroe Street
Chicago, Illinois 60606
Attn.: Loan Administration
Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Address:   HSBC Bank USA, N.A.,

 71 South Wacker Drive, Suite 2700
 Chicago, Illinois 60606
 Attn.: Molly J. Drennan

                      By   /s/ Molly Drennan                  
Telecopy: (312) 357-3999
      Name:   Molly Drennan    
Telephone: (312) 357-3994
      Title:   First Vice President    

Lending Offices:
Base Rate Loans:

                  One HSBC Center         26th Floor         Buffalo NY 14203  
      Agent Servicing: Donna Riley    
 
            Eurodollar Loans:    
 
                One HSBC Center         26th Floor         Buffalo NY 14203    
    Attn: Donna Riley    

Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Address and Amount of Commitments:

                  Address:   Associated Bank, N.A.

200 E. Randolph
Chicago, IL 60601
Attn: Brett T. Rausch

                      By   /s/ Brett T. Rausch                  
Telecopy: (312) 861-0261
      Name:   Brett T. Rausch    
Telephone: (312) 861-1621
      Title:   Vice President    

 Commitment:                     $15,000,000
Lending Offices:
Base Rate Loans:
200 E. Randolph
Chicago, IL 60601
Attn: Kathy Carter
Telephone: (920) 405-2847
Eurodollar Loans:
200 E. Randolph
Chicago, IL 60601
Attn: Kathy Carter
Telephone: (920) 405-2847
Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



LaSalle Bank National Association
 135 South LaSalle Street, Ste. 1127
 Chicago, Illinois 60603
 Attn.: Thomas Estey

                      By   /s/ Thomas G. Estey                  
Te1ecopy:(312) 904-5483
      Name:   Thomas G. Estey    
Telephone:(312) 904-5249
      Title:   Senior Vice President    

Lending Offices:
Base Rate Loans:

                  135 South LaSalle Street, Ste. 1127         Chicago, lllinois
60603         Attn.: Jan Smith    

Eurodollar Loans:

                  135 South LaSalle Street, Ste. 1127         Chicago, illinois
60603         Attn.: Jan Smith    

Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              Address:   Charter One Bank, N.A.

 71 S. Wacker Drive IH2890
 Chicago, IL 60606
 Attn.: Kathleen D. Schurr

                      By   /s/ Kathleen D. Schurr                  
Telecopy: (312) 777 4003
      Name:   Kathleen D. Schurr    
Telephone: (312) 777 3663
      Title:   Vice President    

Lending Offices:
Base Rate Loans:
525 William Penn Place
Pittsburgh, PA 15219
Attn.: Curtis Jones
Eurodollar Loans:
525 William Penn Place
Pittsburgh, PA 15219
Attn.: Curtis Jones
Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Address and Amount of Commitments:

              Address:   The Northern Trust Company

 50 South LaSalle Street
 Chicago, Illinois 60675
 Attn.: Courtney L. O’Connor

                      By   /s/ Courtney L. O’Connor                  
Telecopy: (312) 444-4906
      Name:   Courtney L. O’Connor    
Telephone: (312) 557-5126
      Title:   2nd Vice President    

 Commitment: $15,000,000.00
Lending Offices:
Base Rate Loans:
50 South LaSalle Street
Chicago, Illinois 60675
Attn.: Sharon Jackson
Eurodollar Loans:
50 South LaSalle Street
Chicago, Illinois 60675
Attn.: Sharon Jackson
Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Address and Amount of Commitments:

              Address:   Nordea Bank of Finland, PLC

437 Madison Avenue, 21st Floor
New York, NY 10022
Attn.: Henrik M. Steffensen

                      By   /s/ Henrik M. Steffensen                  
Telecopy: (212) 318-9318
      Name:   Henrik M. Steffensen    
Telephone: (212) 318-9303
      Title:   Senior Vice President    

 Commitment:                    $20,000,000

                  Lending Offices:   By   /s/ Gerald E. Chelius, Jr.            
     
 
      Name:   Gerald E. Chelius, Jr.    
 
      Title:   SVP Credit    

Base Rate Loans:
437 Madison Avenue, 21st Floor
New York, NY 10022
Attn.: Jackie Ng
Telephone: (212) 318-9578
Eurodollar Loans:
437 Madison Avenue, 21st Floor
New York, NY 10022
Attn.: Jackie Ng
Telephone: (212) 318-9578
Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              Address:   Credit Suisse, Cayman Islands Branch

 Eleven Madison Avenue
 New York, NY 10010-3629
 Attn: Sarah Wu

                      By   /s/ Sarah Wu                  
Telecopy: (212) 325-8321
      Name:   Sarah Wu    
Telephone: (212) 325-5813
      Title:   Director    

                      By   /s/ Bernhard Schmid                  
 
      Name:   Bernhard Schmid    
 
      Title:   Assistant Vice President    

Lending Offices:

              Base Rate Loans:    
 
                     
 
                     
 
  Attn.:        
 
           
 
            Eurodollar Loans:    
 
                     
 
                     
 
  Attn.:        
 
           

Federal Signal Corporation
Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Withdrawal of Departing Bank
     Upon the Effective Date, (1) the Banks shall make Revolving Loans under
this Agreement in an aggregate principal amount equal to the aggregate principal
amount of all loans made by the Departing Bank under the Existing Agreement that
are outstanding on the Effective Date (the “Departing Bank’s Loans”), the
proceeds of which Revolving Loans shall be used by the Borrower to prepay in
full on the Effective Date the Departing Bank’s Loans, (2) the Banks shall
purchase from the Departing Banks, and the Departing Banks shall sell to the
Banks, all of the Departing Bank’s participations in Swing Loans, Letters of
Credit and L/C Obligations under the Existing Agreement, and (3) the Departing
Bank’s commitments to extend credit to or for the account of the Borrower under
the Existing Agreement shall terminate, provided that Harris N.A shall remain a
party to this Agreement in its capacity as L/C Issuer. The above described
Revolving Loans and purchase of participations by the Banks shall be made by the
Banks in such amounts so that after giving effect thereto each Bank shall hold
its Percentage of all outstanding Loans and participations in Swing Loans,
Letters of Credit and L/C Obligations under this Agreement. The Borrower will
pay on the Effective Date all accrued interest on the Departing Bank’s Loans and
all other fees and other amounts due to the Departing Bank under the Existing
Agreement, including without limitation accrued and unpaid commitment fees,
letter of credit fees and all amounts, if any, payable under Section 2.4 of the
Existing Agreement with respect to the prepayment of the Departing Bank’s Loans.
Upon payment in full of all principal of and accrued interest on the Departing
Bank’s Loans and all such other amounts due to the Departing Bank under the
Existing Agreement and the purchase by the Banks of all of the Departing Bank’s
participations in Swing Loans, Letters of Credit and L/C Obligations under the
Existing Agreement, each of the Departing Bank shall cease to be a party to the
Existing Agreement and shall have no rights or obligations thereunder or
hereunder except for its rights which survive pursuant to the terms of the
Existing Agreement, including without limitation its rights under Sections 2.4,
10.3 and 13.5 of the Existing Agreement, and its obligations which survive
pursuant to the terms of the Existing Agreement, including without limitation,
obligations under Section 13.20 of the Existing Agreement, which shall continue
unaffected by this Agreement, provided that Harris N.A. shall remain a party to
this Agreement in its capacity as an L/C Issuer and shall have all of the rights
and obligations of an L/C Issuer hereunder and under the other Loan Documents.

 



--------------------------------------------------------------------------------



 



     The undersigned is executing below solely as a Departing Bank and solely
for purposes of the immediately preceding paragraph.

                      Harris N.A., solely as a Departing Bank
 
                    By   /s/ Patrick J. McDonnell                  
 
      Name:   PATRICK J. MCDONNELL    
 
      Title:   Managing Director    

Federal Signal Corporation
Signature Page to Withdrawal of Departing Banks for
Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A-1
Revolving Note
April 25, 2007
     For Value Received, the undersigned, Federal Signal Corporation, a Delaware
corporation (the “Borrower”), promises to pay to the order of
                    (the “Bank”) on the Termination Date of the hereinafter
defined Credit Agreement, at the principal office of Bank of Montreal in
Chicago, Illinois, the aggregate unpaid principal amount of all Revolving Loans
made by the Bank to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Revolving Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.
     The Bank shall record on its books or records or on a schedule attached to
this Revolving Note, which is a part hereof, each Revolving Loan made by it
pursuant to the Credit Agreement, together with all payments of principal and
interest and the principal balances from time to time outstanding hereon,
whether the Revolving Loan is a Base Rate Loan or a Eurodollar Loan, and the
interest rate and Interest Period applicable thereto, provided that prior to the
transfer of this Revolving Note all such amounts shall be recorded on a schedule
attached to this Revolving Note. The record thereof, whether shown on such books
or records or on a schedule to this Revolving Note, shall be prima facie
evidence of the same, provided, however, that the failure of the Bank to record
any of the foregoing or any error in any such record shall not limit or
otherwise affect the obligation of the Borrower to repay all Revolving Loans
made to it pursuant to the Credit Agreement together with accrued interest
thereon.
     This Revolving Note is one of the Revolving Notes referred to in the Second
Amended and Restated Credit Agreement dated as of April 25, 2007, among the
Borrower, Bank of Montreal, as Agent, and the Banks party thereto (the “Credit
Agreement”), and this Revolving Note and the holder hereof are entitled to all
the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Revolving Note, except terms otherwise defined herein, shall have
the same meaning as in the Credit Agreement. This Revolving Note shall be
governed by and construed in accordance with the internal laws of the State of
Illinois.
     Prepayments may be made hereon and this Revolving Note may be declared due
prior to the expressed maturity hereof, all in the events, on the terms and in
the manner as provided for in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby promises to pay certain out-of-pocket costs and
expenses (including certain attorneys’ fees) suffered or incurred by the holder
hereof in collecting this Revolving Note or enforcing any rights in any
collateral therefor, all as more particularly provided in the Credit Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder except as expressly provided in the Credit Agreement.

                  Federal Signal Corporation
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           

-2-



--------------------------------------------------------------------------------



 



Exhibit A-2
Swing Note

      U.S. $50,000,000   April 25, 2007

     For Value Received, the undersigned, Federal Signal Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of BMO Capital
Markets Financing, Inc. (the Bank”) on the Termination Date of the hereinafter
defined Credit Agreement, at the principal office of Bank of Montreal in
Chicago, Illinois, the aggregate unpaid principal amount of all Swing Loans made
by the Bank to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Swing Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.
     The Bank shall record on its books or records or on a schedule attached to
this Swing Note, which is a part hereof, each Swing Loan made by it pursuant to
the Credit Agreement, together with all payments of principal and interest and
the principal balances from time to time outstanding hereon, whether the Swing
Loan is made at the Base Rate or at the Agent’s Quoted Rate, and the interest
rate and Interest Period applicable thereto, provided that prior to the transfer
of this Swing Note all such amounts shall be recorded on a schedule attached to
this Swing Note. The record thereof, whether shown on such books or records or
on a schedule to this Swing Note, shall be prima facie evidence of the same,
provided, however, that the failure of the Bank to record any of the foregoing
or any error in any such record shall not limit or otherwise affect the
obligation of the Borrower to repay all Swing Loans made to it pursuant to the
Credit Agreement together with accrued interest thereon.
     This Swing Note is the Swing Note referred to in the Second Amended and
Restated Credit Agreement dated as of April 25, 2007, among the Borrower, Bank
of Montreal, as Agent, and the Banks party thereto (the “Credit Agreement”), and
this Swing Note and the holder hereof are entitled to all the benefits provided
for thereby or referred to therein, to which Credit Agreement reference is
hereby made for a statement thereof. All defined terms used in this Swing Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement. This Swing Note shall be governed by and construed in
accordance with the internal laws of the State of Illinois.
     Prepayments may be made hereon and this Swing Note may be declared due
prior to the expressed maturity hereof, all in the events, on the terms and in
the manner as provided for in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby promises to pay certain out-of-pocket costs and
expenses (including certain attorneys’ fees) suffered or incurred by the holder
hereof in collecting this Swing Note or enforcing any rights in any collateral
therefor, all as more particularly provided in the Credit Agreement. The
Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder except as expressly provided in the Credit Agreement.

                  Federal Signal Corporation
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           

-2-



--------------------------------------------------------------------------------



 



Exhibit B
Compliance Certificate
     This Compliance Certificate is furnished to Bank of Montreal as Agent
pursuant to the Second Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of April 25, 2007, by and among Federal Signal Corporation,
the Banks signatory thereto and Bank of Montreal, as Agent. Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.
     the undersigned hereby certifies that:
     1. I am the duly elected or appointed ___of Federal Signal Corporation;
     2. I have reviewed the terms of the Credit Agreement and in my capacity as
such officer, am generally familiar with the financial condition of Federal
Signal Corporation and its Subsidiaries during the accounting period covered by
the attached financial statements;
     3. I have no knowledge of the existence of any condition or event which
constitutes a Default or an Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below; and
     4. Schedule 1 attached hereto sets forth financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct. All computations are
made in accordance with the terms of the Credit Agreement.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

     The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                     day of
                    ,                    .

         
 
 
 
   

 



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Federal Signal Corporation
Compliance Calculations for Second Amended and Restated Credit Agreement
Dated as of April 25, 2007
Calculations as of                     ,                     
 

                  A.   Consolidated Net Worth (Section 8.14)               1.  
Consolidated Net Worth, as defined (including addbacks of SFAS No. 87 non-cash
charges and deducting SFAS No. 87 non-cash gains and non-cash charges related to
the sale, revaluation, closure or disposition of assets) (not to exceed
$100,000,000)
               
 
             
 
            2.  
As listed in Section 8.14, Consolidated Net Worth must not be less than
  $            
 
               
 
            3.  
Borrower in compliance? (Circle Yes or No)
  Yes/No
       
 
             
 
        B.   Total Indebtedness/Capital Ratio (Section 8.15)               1.  
Indebtedness, as defined (including Securitization Transaction Attributed
Indebtedness in connection with Qualified Trade Securitization Transactions)
               
 
             
 
            2.  
Financial Services Debt, as defined
               
 
             
 
            3.  
The difference between Line 1 and Line 2 (“Total Indebtedness”)
               
 
             
 
            4.  
Consolidated Net Worth (Line A1)
               
 
             
 
            5.  
Financial Services Equity, as defined
               
 
             
 
            6.  
The difference between Line 4 and Line 5
               
 
             
 
            7.  
The sum of Line 3 and Line 6 (“Capital”)
               
 
             
 
            8.  
The ratio of Total Indebtedness (Line 3) to Capital (Line 7) (“Total
Indebtedness/Capital Ratio”)
            to 1.00        
 
            9.  
As listed in Section 8.15, the Total Indebtedness/ Capital Ratio should not be
more than
    .55 to 1.00          
 
             
 
            10.  
Borrower in compliance? (Circle Yes or No)
  Yes/No
       
 
     

 



--------------------------------------------------------------------------------



 



                  C.   Interest Coverage Ratio (Section 8.16)                
 
            1.  
Consolidated Net Income, as defined
               
 
             
 
            2.  
(a) Interest Expense, as defined
               
 
             
(b) Federal, state and local taxes
               
 
             
(c) Cash Restructuring charges (up to $15,000,000)
               
 
             
(d) Non-cash charges related to the sale, closure or disposition of assets (up
to $100,000,000)
               
 
             
 
            3.  
Interest Income, as defined
               
 
             
 
            4.  
Sum of Lines 1 and 2(a), (b), (c) and (d), minus Line 3 (“EBIT”)
               
 
             
 
            5.  
Interest Expense, as defined
               
 
             
 
            6.  
Interest Expense related to Financial Services Debt
               
 
             
 
            7.  
Line 5 minus Line 6
               
 
             
 
            8.  
Ratio of Line 4 to Line 7 (“Interest Coverage Ratio”)
               
 
             
 
            9.  
As listed in Section 8.16, the Interest Coverage Ratio should not be less than:
    3.00 to 1.0          
 
             
 
            10.  
Borrower is in compliance? (Circle Yes or No)
  Yes/No
       
 
             
 
        D.   Financial Services Ratios (Section 8.17)                
 
            1.  
Financial Services Debt — Municipal Leases, as defined
               
 
             
 
            2.  
Financial Services Assets — Municipal Leases, as defined
               
 
             
 
            3.  
The ratio of Line 1 to Line 2 (“Financial Services — Municipal Leases Ratio”)
               
 
             
 
            4.  
As listed in Section 8.17, Financial Services — Municipal Leases Ratio must not
be more than
    .95 to 1.00          
 
             
 
            5.  
Borrower in compliance? (Circle Yes or No)
  Yes/No
       
 
             
 
            6.  
Financial Services Debt — Other than Municipal Leases, as defined
               
 
     

-2-



--------------------------------------------------------------------------------



 



                      7.  
Financial Services Assets — Other than Municipal Leases, as defined
               
 
             
 
            8.  
The ratio of Line 6 to Line 7 (“Financial Services — Other than Municipal Leases
Ratio”)
               
 
             
 
            9.  
As listed in Section 8.17, Financial Services — Other than Municipal Leases
Ratio must not be more than
    .91 to 1.00          
 
             
 
            10.  
Borrower in compliance? (Circle Yes or No)
  Yes/No
       
 
             
 
        E.   Guarantors (Section 8.20)                
 
            1.  
Percentage of consolidated assets directly owned by Borrower and Guarantors
      %        
 
             
 
            2.  
Required Percentage
    60 %        
 
             
 
            3.  
Borrower in compliance? (Circle Yes or No)
  Yes/No
       
 
     

-3-



--------------------------------------------------------------------------------



 



Exhibit C
Subsidiary Guaranty Agreement

          _________,______
Bank of Montreal, as Agent for the Banks party to the Second Amended and
Restated Credit Agreement dated as of April 25, 2007 among Federal Signal
Corporation, certain Guarantors, such Banks and such Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”)
   

Dear Sirs:
     Reference is made to the Credit Agreement described above. Terms not
defined herein which are defined in the Credit Agreement shall have for the
purposes hereof the meaning provided therein.
     The undersigned, [name of Subsidiary], a [jurisdiction of incorporation]
corporation, hereby elects to be a “Guarantor” for all purposes of the Credit
Agreement, effective from the date hereof. The undersigned confirms that the
representations and warranties set forth in Section 6 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof.
     Without limiting the generality of the foregoing, the undersigned hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Credit Agreement, including without
limitations Section 12 thereof, to the same extent and with the same force and
effect as if the undersigned were a direct signatory thereto.
     This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Illinois.

                  Very truly yours,
 
                [Name of Guarantor]
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit D
Assignment and Acceptance
Dated                     ,                     
     Reference is made to the Second Amended and Restated Credit Agreement dated
as of April 25, 2007 (the “Credit Agreement”) among Federal Signal Corporation,
the Guarantors (as defined in the Credit Agreement) party thereto, the Banks (as
defined in the Credit Agreement), the Swing Line Lender (as defined in the
Credit Agreement), the L/C Issuer (as defined in the Credit Agreement), and Bank
of Montreal, as Agent for the Banks (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
                                                                        
                                    (the “Assignor”) and         
                                                       (the “Assignee”) agree as
follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest specified on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitment as in effect on
the Effective Date and the Loans, if any, owing to the Assignor on the Effective
Date and the Assignor’s Percentage of any outstanding L/C Obligations.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Banks pursuant to in Sections 8.6(a)(i), (ii) and (iii) thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Agent, the Assignor or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Agent to take such action as Agent on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the

 



--------------------------------------------------------------------------------



 



Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, including without limitation the powers with respect to the
Intercreditor Agreement described in Section 11.1 of the Credit Agreement (by
which Intercreditor Agreement the Assignee hereby agrees to be bound);
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank; and (v) specifies as its lending offices (and address
for notices) the offices set forth beneath its name on the signature pages
hereof.
     4. As consideration for the assignment and sale contemplated in Section 1
hereof, the Assignee shall pay to the Assignor on the date hereof in Federal
funds the amount agreed upon by the Assignor and the Assignee. It is understood
that commitment and/or letter of credit fees accrued to the date this Assignment
and Acceptance is accepted and recorded by the Agent with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the date this Assignment and Acceptance is accepted
and recorded by the Agent are for the account of the Assignee. Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.
     5. The effective date for this Assignment and Acceptance shall be
                    , 20___(the “Effective Date”)*. Following the execution of
this Assignment and Acceptance, it will be delivered to the Agent for acceptance
and recording by the Agent and, if required, the Borrower.
     6. Upon such acceptance and recording, (i) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Bank thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     7. Upon such acceptance and recording the Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to such acceptance and recording directly between themselves.
     8. In accordance with Section 13.12 of the Credit Agreement, the Assignor
and the Assignee request and direct that the Agent prepare and cause the
Borrower to execute and deliver to the Assignee a Revolving Note payable to the
Assignee in the amount of its Commitment and a new Revolving Note to the
Assignor in the amount of its Commitment after giving effect to the assignment
hereunder.
 

*  
To be inserted by the Agent and which shall be the effective date of recordation
of transfer in the register therefor.

-2-



--------------------------------------------------------------------------------



 



     9. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

                  [Assignor Bank]
 
           
 
  By:                  
 
      Title:    
 
           
 
                [Assignee Bank]
 
           
 
  By:                  
 
      Title:    
 
                Lending Office (and address for notices):
 
                LIBOR Funding Office:

Accepted and consented this
                    day of                                        ,
                     .

          Federal Signal Corporation    
 
       
By:
       
Title:
 
 
   
 
 
 
   

Accepted and consented to by the Agent this
                    day of                                        ,
                     .

          [Agent]    
 
       
By:
       
Title:
 
 
   
 
 
 
   

-3-



--------------------------------------------------------------------------------



 



Annex I
To Assignment and Acceptance
     The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

                              Aggregate     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned   Facility
Assigned   For All Banks     Assigned     of Commitment/Loans    
Revolving Credit
  $       $           %
 
                       

 



--------------------------------------------------------------------------------



 



Exhibit E
Notice of Payment Request
[Date]
[Name of Bank]
[Address]
Attention:
     Reference is made to the Second Amended and Restated Credit Agreement,
dated as of April 25, 2007, as amended, among Federal Signal Corporation, the
Banks party thereto, and Bank of Montreal, as Agent (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”). Capitalized
terms used herein and not defined herein have the meanings assigned to them in
the Credit Agreement. [The Borrower has failed to pay its Reimbursement
Obligation in the amount of $                    . Your Percentage of the unpaid
Reimbursement Obligation is $                    ] or
[                                        has been required to return a payment
by the Borrower of a Reimbursement Obligation in the amount of
$                    . Your Percentage of the returned Reimbursement Obligation
is $                    .]

                              Very truly yours,
 
                      ,             as L/C Issuer
 
                       
 
  By                                
 
          Name:        
 
                     
 
          Title:        
 
                     

 



--------------------------------------------------------------------------------



 



Exhibit F
Commitment Amount Increase Request
                                        ,                     

     
To:
  Bank of Montreal, as Agent for the Banks parties to the Second Amended and
Restated Credit Agreement dated as of April 25, 2007 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among Federal
Signal Corporation, the Guarantors party thereto, certain Banks which are
signatories thereto, and Bank of Montreal, as Agent

Ladies and Gentlemen:
     The undersigned, Federal Signal Corporation (the “Borrower”) hereby refers
to the Credit Agreement and requests that the Agent consent to an increase in
the aggregate Commitments (the “Commitment Amount Increase”), in accordance with
Section 1.9 of the Credit Agreement, to be effected by [an increase in the
Commitment of [name of existing Bank] [the addition of [name of new Bank] (the
“New Bank”) as a Bank under the terms of the Credit Agreement]. Capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
     After giving effect to such Commitment Amount Increase, the Commitment of
the [Bank] [New Bank] shall be $                    .
[Include paragraphs 1-4 for a New Bank]
     1. The New Bank hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Bank acknowledges and agrees that it has made and will continue to make,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it has deemed appropriate, its own credit
analysis and decisions relating to the Credit Agreement. The New Bank further
acknowledges and agrees that the Agent has not made any representations or
warranties about the credit worthiness of the Borrower or any other party to the
Credit Agreement or any other Loan Document or with respect to the legality,
validity, sufficiency or enforceability of the Credit Agreement or any other
Loan Document or the value of any security therefor.
     2. Except as otherwise provided in the Credit Agreement, effective as of
the date of acceptance hereof by the Agent, the New Bank (i) shall be deemed
automatically to have become a party to the Credit Agreement and have all the
rights and obligations of a “Bank” under the Credit Agreement as if it were an
original signatory thereto, (ii) agrees to be bound by the terms

 



--------------------------------------------------------------------------------



 



and conditions set forth in the Credit Agreement as if it were an original
signatory thereto, and (iii) agrees to be bound by the terms and conditions set
forth in the Intercreditor Agreement described in Section 11.1 of the Credit
Agreement as if it were an original signatory thereto.
     3. The New Bank shall deliver to the Agent a questionnaire in form and
substance satisfactory to the Agent.
     [4. The New Bank has delivered, if appropriate, to the Borrower and the
Agent (or is delivering to the Borrower and the Agent concurrently herewith) the
tax forms referred to in Section 13.1 of the Credit Agreement.]*
     This Agreement shall be deemed to be a contractual obligation under, and
shall be governed by and construed in accordance with, the laws of the state of
Illinois.
     The Commitment Amount Increase shall be effective when the executed consent
of the Agent is received or otherwise in accordance with Section 1.9 of the
Credit Agreement, but not in any case prior to
                                        ,                    . It shall be a
condition to the effectiveness of the Commitment Amount Increase that all
expenses referred to in Section 1.9 of the Credit Agreement shall have been
paid.
     The Borrower hereby certifies that no Default or Event of Default has
occurred and is continuing.
     Please indicate the Agent’s consent to such Commitment Amount Increase by
signing the enclosed copy of this letter in the space provided below.

                  Very truly yours,
 
                Federal Signal Corporation
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                [New or existing Lender Increasing Commitments]
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           

 

*  
Insert bracketed paragraph if New Bank is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

-2-



--------------------------------------------------------------------------------



 



 
The undersigned hereby consents on
this                     day of
                                        ,                   
to the above-requested Commitment
Amount Increase.

              Bank of Montreal, as Agent    
 
           
By
                     
 
  Name:        
 
           
 
  Title:        
 
           

-3-



--------------------------------------------------------------------------------



 



Schedule I

                                                  Last day of   Principal Amount
    Type of Loan     Interest Rate     Interest Period  

 



--------------------------------------------------------------------------------



 



Exhibit G
Designation of Alternative Currency Borrower

         
 
                          ,                     
BAnk of Montreal, as Agent for the Banks party to the Second Amended and
Restated Credit Agreement dated as of April 25, 2007, among Federal Signal
Corporation, certain Guarantors, such Banks and such Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”)
       

Ladies and Gentlemen:
     Reference is made to the Credit Agreement described above. Terms not
defined herein which are defined in the Credit Agreement shall have for the
purposes hereof the meaning provided therein.
     The Borrower hereby designates [name of Subsidiary], a [jurisdiction of
organization] [type of entity] (the “Alternative Currency Borrower”), to be an
“Alternative Currency Borrower” for all purposes under the Credit Agreement,
effective upon the acceptance hereof by the Agent and the Swing Line Lender in
the manner set forth below and the satisfaction of the conditions contained in
Section 1.7(d) of the Credit Agreement.
     The undersigned Alternative Currency Borrower hereby confirms that the
representations and warranties set forth in Section 6 of the Credit Agreement
are true and correct as to it as of the date hereof.
     Without limiting the generality of the foregoing, the Alternative Currency
Borrower hereby agrees to perform all the obligations of an Alternative Currency
Borrower under, and to be bound in all respects by the terms of, the Credit
Agreement to the same extent and with the same force and effect as if the
undersigned were a direct signatory thereto.

 



--------------------------------------------------------------------------------



 



     This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Illinois.

            Very truly yours,

Federal Signal Corporation
      By           Name:           Title:                             [Name of
Alternative Currency
    Borrower]
      By           Name:           Title:      

The undersigned hereby consent on
this                     day of                     ,                     
to the above-requested Designation of
Alternative Currency Borrower.
 
Bank of Montreal, as Agent
 

        By            Name_______________________________________________     
Title_______________________________________________          
BMO Capital Markets Financing, Inc., as Swing Line Lender
          By            Name_______________________________________________     
Title_______________________________________________  

-2-



--------------------------------------------------------------------------------



 



Schedule 1
Commitments

      Name of Lender   Revolving Credit Commitment
BMO Capital Markets Financing, Inc.
  $35,000,000
 
   
National City Bank
  $30,000,000
 
   
Bank of America, N.A.
  $30,000,000
 
   
Credit Suisse, Cayman Islands Branch
  $25,000,000
 
   
LaSalle Bank National Association
  $20,000,000
 
   
The Bank of Tokyo — Mitsubishi UFJ, Ltd, Chicago Branch
  $20,000,000
 
   
Nordea Bank Finland, PLC
  $20,000,000
 
   
Charter One Bank, N.A.
  $20,000,000
 
   
HSBC Bank USA, N.A.
  $20,000,000
 
   
Associated Bank, N.A.
  $15,000,000
 
   
The Northern Trust Company
  $15,000,000
 
   
Total
  $250,000,000
 
   

 



--------------------------------------------------------------------------------



 



Schedule 1.8
Schedule of Existing Letters of Credit

                  L/C       Face     Number   Type   Amount   Beneficiary
HACH113973OS
  Standby   $ 9,026,435.00     National Union Fire Insurance
 
               
HACH19726OS
  Standby   $ 20,935,000.00     National Union Fire Insurance
 
               
HACH19736OS
  Standby   $ 4,355,000.00     Reliance Insurance Company
 
               
HACH130909OS
  Standby   $ 164,000.00     International Civil Aviation
 
               
HACH158887OS
  Commercial   $ 17,473.00     Tekfen Construction

 



--------------------------------------------------------------------------------



 



Schedule 6.2
Schedule of Existing Subsidiaries
International Subsidiaries

                          Borrower’s         Jurisdiction of   Ultimate %
Subsidiary   Guarantor   Incorporation   Ownership
844410 Alberta, Ltd.
  No   Alberta, Canada   100%
984069 Alberta, Ltd.
  No   Alberta, Canada   100%
3072377 Nova Scotia Limited
  No   Nova Scotia, Canada   100%
Bronto GmbH
  No   Germany   100%
Bronto Skylift Holding OY
  No   Finland   100%
Bronto Kiinteistot KY
  No   Finland   100%
Bronto Skylift AB
  No   Sweden   100%
Bronto Skylift Oy Ab
  No   Finland   100%
Dayton Progress Canada, Ltd.
  No   Ontario, Canada   100%
Dayton Progress S.A.
  No   France   100%
Dayton Progress GmbH
  No   Germany   100%
Dayton Progress Corporation of Japan (Nippon Dayton Progress K.K. is the
Japanese name)
  No   Japan   100%
Dayton Progress - Perfuradores, LDA
  No   Portugal   98%
Dayton Progress, Ltd.
  No   United Kingdom   100%
Daviesons Property and Investment Co. Pty. Ltd.
  No   S. Africa   100%
Doep Engineering Works Pty. Ltd.
  No   S. Africa   100%
E-One Canada Corp. (reincorporation of E-One Canada Ltd. to a Nova Scotia
entity)
  No   Nova Scotia, Canada   100%
E-One Europe BV
  No   Netherlands   100%
Extec Limited
  No   Great Britain   100%

 



--------------------------------------------------------------------------------



 



                          Borrower’s         Jurisdiction of   Ultimate %
Subsidiary   Guarantor   Incorporation   Ownership
Federal APD de Mexico, S.A. de C.V.
  No   Mexico   100%
Federal APD DO Brasil Ltda.
  No   Brazil   100%
Federal Signal (Shanghai)
           
Environmental & Sanitary Vehicle Co. Ltd.
  No   Shanghai, China   100%
Federal Signal Canada Finance Company
  No   Nova Scotia, Canada   100%
Federal Signal International (FSC), Ltd.
  No   Jamaica, W.I.   100%
Federal Signal, Ltd.
  No   United Kingdom   100%
Federal Signal VAMA S.A.
  No   Spain   100%
Federal Signal Canada LP
  No   Canada   100%
Federal Signal Environmental Products China (HK) Limited
  No   Hong Kong   100%
Federal Signal of Europe BV
  No   Netherlands   100%
Federal Signal Tool (Asia Pacific) Limited
  No   Hong Kong   100%
Federal Signal Tool (Donggaun) Co. Limited
  No   China   100%
Federal Signal UK Holdings Limited
  No   United Kingdom   100%
FS Europe Finance CV
  No   Netherlands   100%
GL Communications International Ltd.
  No   United Kingdom   100%
IEES BV
  No   Netherlands   100%
NRL Corp.
  No   Alberta, Canada   100%
RAVO Holding BV
  No   Netherlands   100%
RAVO BV
  No   Netherlands   100%
RAVO GmbH
  No   Germany   100%
RAVO Groep B.V.
  No   Netherlands   100%
RAVO Italia SRL
  No   Italy   100%
RAVO International B.V.
  No   Netherlands   100%

-2-



--------------------------------------------------------------------------------



 



                          Borrower’s         Jurisdiction of   Ultimate %
Subsidiary   Guarantor   Incorporation   Ownership
RAVO Nederland B.V.
  No   Netherlands   100%
Transtar Limited
  No   United Kingdom   100%
Van Raaij Industriele Ondernemigen B.V.
  No   Netherlands   100%
Victor Industrial Equipment Pty. Ltd.
  No   South Africa   100%
Victor Light Limited
  No   United Kingdom   100%
Victor Products, Ltd.
  No   United Kingdom   100%
Leach North America Ltd. (f/k/a Wittke, Inc.)
  No   Alberta, Canada   100%
Wittke Waste Equipment, Inc.
  No   Alberta, Canada   100%

-3-



--------------------------------------------------------------------------------



 



Domestic Subsidiaries

                          Borrower’s         Jurisdiction of   Ultimate %
Subsidiary   Guarantor   Incorporation   Ownership
Athey Product, Inc.
  Yes   Delaware   100%
Clapp Dico Corporation f/k/a Clapp & Haney
  Yes   Ohio   100%
Dayton Progress Corporation
  Yes   Ohio   100%
Dayton Progress International Corporation
  Yes   Ohio   100%
Elgin Sweeper Company
  Yes   Delaware   100%
Emergency One, Inc.
  Yes   Florida   100%
E-One, Inc. (f/k/a Emergency One, Inc.)
  Yes   Delaware   100%
E-One New York, Inc.
  Yes   New York   100%
Emergency Vehicle Solutions of Southern California
  Yes   California   100%
Federal APD Incorporated
  Yes   Michigan   100%
Federal Merger Corporation
  Yes   Minnesota   100%
Federal Sign, Inc.
  Yes   Delaware   100%
Federal Sign and Signal, Inc.
  Yes   Nevada   100%
Federal Signal Credit Corporation
  Yes   Delaware   100%
FS Holding, Inc.
  Yes   Delaware   100%
Guzzler Manufacturing, Inc.
  Yes   Alabama   100%
Jamestown Precision Tooling, Inc. f/k/a Jamestown Punch and Tooling, Inc.
  Yes   New York   100%
Jetstream of Houston, Inc.
  Yes   Delaware   100%
Jetstream of Houston, LLP
  Yes   Texas   100%
Leach Company, Inc.
  Yes   Wisconsin   100%
Pauluhn Electric Mfg. Co. Inc.
  Yes   New York   100%
Pauluhn Electric Manufacturing, LLP
  Yes   Texas   100%
P.C.S. Company
  Yes   Michigan   100%

 



--------------------------------------------------------------------------------



 



                          Borrower’s         Jurisdiction of   Ultimate %
Subsidiary   Guarantor   Incorporation   Ownership
Vactor Manufacturing, Inc.
  Yes   Illinois   100%
Victor Products USA, Incorporated
  Yes   Delaware   100%

Inactive Domestic Subsidiaries

                  Borrower’s     Jurisdiction of   Ultimate % Subsidiary  
Incorporation   Ownership
Dayton Punch and Die Company
  Ohio   100%
Texas Fire Rescue, Inc.
  Texas   100%
Saulsbury Fire Rescue, Inc.
  New York   100%

-2-



--------------------------------------------------------------------------------



 



Schedule 6.5
Litigation and Labor Controversies
The matters described in the draft of the Borrower’s Form 10-Q for its fiscal
quarter ended March 31, 2007, that has been delivered to the Agent.

 



--------------------------------------------------------------------------------



 



Schedule 6.11
Environmental Matters
None

 



--------------------------------------------------------------------------------



 



Schedule 8.9
Existing Liens
     In the ordinary course of the Borrower’s business it sometimes grants
suppliers of significant purchased parts, such as chassis for the vehicle
companies, a security interest in the purchased parts until the supplier is
paid. In addition, the Borrower’s foreign Subsidiaries have secured debt and
there are industrial revenue bonds secured by Subsidiary facilities which total
less than $20 million.

 